 Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 1 of 93




Plaintiff Exhibit PP
                                      Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 2 of 93
   ARREST WARRANT APPLICATION
   JD-CR-64a_ Rev, 3-14                                              STATE OF CONNECTICUT
   C.G.S § 54-2a                                                       SUPERIOR COURT
   Pr. Bk. Sac. 36-1, 36-2, 36-3                                                 .
    corsa:           soootozaie                                           www.jud.ct.gov                               GiveswdchPotca

             e   (iast Fi         t   iti                                Residence (Townjof accused       Court to be held at (Town)    jGeographical

                                                                         New Haven                        STAMFORD                      aeaoumber|
   Affidavit - Continued
   9:50pm. Bes beginning the processof closing the restaurant when the black males entered. That
   the restaurant closes at 10:00pm.


   4, WE described the two black males as follows (hereafter referred to as Suspect #1 and Suspect #2):
    Suspect #1: Black male; approximately 5'8" to 6' tall; weighing approximately 200 lbs; and a muscular

    build with medium brown complexion. Suspect #2: a bearded Black male; approximately 6'0 to 6'2"tall;
   weighing approximately 170 lbs; a slim build and a darker complexion than Suspect #1.


    5. Suspect #1 approached the counter and ordered a meal. Suspect #1 asked a                                    where the bathroom
   was.[BI directed Suspect #1 to the men's room within the restaurant. saw that Suspect #2 was
    seated in the dining area of the restaurant.


    6. Suspect #1 then exited the bathroom and approached the counter again. The meal that Suspect #1
    ordered was ready sof beganto put it in a bag, at which time Suspect #1 informed herthat he did
    not need a bag. Suspect #1 paid cash for his meal and then sat downin the dining area, at a table in a
    different row from where Suspect #2 had been sitting. Both suspects were not wearing gloves when they
    initially sat down in the dining area.


    7. BB further related that at 10:00pm sheinformed Suspects #1 and #2 that she was going to be
    locking the door in five minutes. Approximately one to two minutes later, Suspect #1 approached the
a
counter and askedfor a bag. [MJ advised that she saw that Suspect #1 had taken bite of the
    sandwich, and she offered to wrap it for him. She wrapped the sandwich and turned her back to Suspect
    #1 to get him a bag of chips. As Jj wasgetting the chips Suspect #1 asked her, "Whois the stupid
    manager who makesyou close all by yourself?"



    8. SM turned around and as she did, Suspect #1 approached her and took out a black handgun from
    his sweatshirt. nad noticed that Suspect #1 had put on a pair of latex gloves.At that point Suspect
    #1 yelled to Suspect #2 to checkif everything was clear. Suspect #2 then ran to the front door andit
    appeared asif he locked it. Suspect #1 then put the gun to her chest and said not to do anything stupid or
    else he was going to shoother. BE noticed that Suspect #2 had a black handgun as well.


    9. According to [,                       the suspects forced herto take them to the safe in the basementoffice.
    related that she unlocked the safe and both suspectsfilled a large white plastic Cosi bag with money from

     (This is page 2 of a 5 page Affidavit

     Date                                                                     Signed (Affiant)



     Jurat                  Subscribed and sworn hefore me ofDate)            Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


    Reviewed                (Prosecutorial Official)          Date            Reviewed (Judge / JudgeTrial Referee)                       Date




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                             TOG-002509
                              Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 3 of 93
 ARREST WARRANT APPLICATION
 JD-CR-64a Rev. 3-14                                            STATE OF CONNECTICUT
 C.G.S § 54-24                                                     SUPERIOR COURT
 Pr. Bk. Sec, 36-4, 36-2, 36-3                                              :
  CFS 6:        1900102419                                            www,jud.ct.gov                              Greenwich Police

  Name_{(Last, First. Middle initial,                               Residence (Townpof accused       Court to be held at (Town)      |Geographical

 |                                                                   NewHaven                        STAMFORD                        yt nanee OA
 Affidavit - Continued
 the safe.

 HE aided that the suspects took her back upstairs where she openedthe front cash register and the
  suspects removed additional funds.


  10. Suspect #2 then brought i                     back downstairs and took out a shoe lace and a piece of rope from his
  pocket. He told to sit on the bottom step and hetied her hands togetherwith the shoe lace. That
  Suspect #2 then tied her ankles with a rope and attached it to a metal stand at the foot of the steps.


  11. [BB advised that the two suspects thenleft the store through an unknownexit. [ij advised that
  she waited approximately 5 minutes, fearing that the suspects would come back and shoot her. She then
  managed to untie herself and proceed to the main floor. She then dialed 911 from the phone next to one of
  the registers.



  12. Crime Scene Investigators processed the scene and located a sandwich and soda with a plastic
  drinking straw on the counter. The items were photographed, tagged, and seized as evidence by
  Detective Hickey.


  13 The investigation later revealed that $3258.96 was stolen during the robbery.



  14. On October 8, 2010 the plastic drinking straw in the soda was delivered to the Connecticut State
  Forensic Laboratory in Meriden, CT with a request for examination and analysis. DNA was subsequently
  extracted from the drinking straw and entered into the Combined DNA Index System (CODIS) for query.


  15. On March 24, 2014 Detective Sergeant Corticelli received an Offender Hit Notification Report,

 indicating that the extracted DNA from the drinking straw returned in CODIS to convicted felon
 i. os 1973.

  16. Pn                                currently incarcerated on unrelated forgery charges within the State of Connecticut
  Department of Corrections Cheshire Correctional institution, #900 Highland Ave Cheshire, CT 06410.
 a              criminal history, which spans over 20 years, includes weapons,narcotics, and robbery charges.

  17. Based upon the aforementioned facts and circumstances, the Affiant and Detective Robert McKiernan
  applied for a search warrant to obtain (via buccal swab) a known (confirmatory) DNA sample from

   (This is page 3 of a 5 page Affidavit

   Date                                                                  Signed (Affiant)


   Jurat             Subscribed and sworn hefore me ofDate)              Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


  Reviewed          (Prosecutorial Official)             Date            Reviewed (Judge / Judge Trial Referee)                        Date




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                           TOG-002510
                              Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 4 of 93
   ARREST WARRANT APPLICATION
   JD-CR-64a_ Rev. 3-11                                       STATE OF CONNECTICUT
   C.G.S § 54-28                                                SUPERIOR COURT
   Pr. Bk. Sec. 36-1, 36-2, 36-3                                        .
    oFse:       Loo19z419                                          www.jud.ct.gov                             Greenvvich Potce

|
Name (Last, First, Middle Initial) Residence (Townjof accused                                    Court to be held at {Town}      Geographical
                                                                  New Haven                      STAMFORD                        Areanumber
   Affidavit - Continued
   EE                              On Tuesday, June 24, 2014, the search warrant was reviewed by SASA James
    Bernardi and presented before the Honorable Judge Comerford, who signed the application at 1130
    hours.



    18. On Wednesday, June 25, 2014 at 0900 hours the Affiant and Detective McKiernan appeared at the
    Niantic Annex, #201 West Main St. Niantic, CT for the purposesof interviewing inmate Po
    and collecting confirmatory DNA samples by means of buccal swabs. The interview was conducted on the
    grounds of the facility and was audio and video recorded using the GPD Forensics Section's digital video
    camera and digital audio recorder.


    19. a                            2: advised that the interview was voluntary. was advised of his rights and
    he signed a notice of rights form. The Affiant and Detective McKiernan began the interview by asking
    Ef he had ever been to the Town of Greenwich.responded thatin the past he had beenin
    Greenwich twice. could not recall if he had ever been to the Cosi in Greenwich, CT.


    20. Throughoutthe courseof the interview denied any involvementin the robbery. MM did not
    deny the fact that his DNA was found on the Cosi drinking straw, but could not provide investigators with a
    logical reason as to why or how his DNA wasrecovered from the scene of the robbery.


    24 also repeatedly related that though he has committed armed robberies in the past, he no
    longer preferred this form of crime as a means to make money. The interview was concluded at
    approximately 1150 hours. Investigators informed{EE of the search warrantto collect confirmatory
    DNA samples by meansof buccal swabs. This investigator collected the samples and packaged them.


    22. The DNA samples were secured within the Forensics Section upon returning to GPD and on 07/18/14

|
at 14:34 hours, Detective Sergeant Corticelli submitted Og DNA samples to the State of Connecticut
    Forensic Science Laboratory for DNA testing (confirmatory) and analysis. The sample was accepted by
    Evidence Contro! Officer Cheryl Andrews.


    23. On Monday, January 12, 2015, Detective Sergeant Corticelli received (via e-mail) the Supplemental
    DNA Report regarding the analysis of the known DNA samplesof suspect[EE                                           (submitted to
    the Forensic Laboratory by the Det. Sgt. Corticelli on 07/18/14). The report, signed by Forensic Science
    Examiner Lana Ramos and reviewed and signed by Dr. John Schienman, revealed the following:


     (This is page 4 of a 5 page Affidavit

     Date                                                            Signed (Affiant)


     Jurat           Subscribed and sworn before me ofDate)          Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


    Reviewed        (Prosecutorial Official)           Date          Reviewed (Judge / Judge Trial Referee)                        Date




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                     TOG-002511
                             Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 5 of 93
 ARREST WARRANT APPLICATION
 JD-CR-64a_ Rev. 3-11                                           STATE OF CONNECTICUT
 C.6.S § 54-24                                                    SUPERIOR COURT
 Pr. Bk. Sec. 36-1, 36-2, 36-3
  rst:        (oootorarg                                             www, jud.ct.gov                             Greenwich Potce




a
C
  Name

   f
  New Haven STAMFORD
            ,           a
                     Arenumb er
         (Last First Middle initial)                                Residence (Townof accused       Couri fo be held at (Town)     |Geographical



 Affidavit - Continued


  -The DNAextracted from the plastic drinking straw left by the suspects (Item #1-S1) and the known DNA
  sample of suspect (ltem#2) match on 15 outof 15 alleles.
  -The results are consistent with | being the source of the DNAprofile extracted from the
  plastic drinking straw.
  -The expected frequency(i.e. the random match probability) of individuals who could be the source of the
  DNA from the plastic drinking straw is less than 1 in 7 billion.


  24. On Monday, April 27, 2015 at 1016 hours, the Affiant was able to contact Ms. BE anc re
  interviewed her overthe telephone. Ms. FE could not recall observing the black male suspect who
  ordered the sandwich and beverage, actually take a drink of the beverage. That she could not recall
  observing how the sandwich and beverage wound up on the main counter.


  25. The above facts and circumstancesconstitute probable cause to believe that 2:
  present and participated in this robbery.


  26. The affiant therefore respectfully requests that this application be granted, authorizing the arrest of
 BE                              (0° the appropriate charges.




  (This is page 5 of a 5 page Affidavit

  Date                                                                  Signed (Affiant)


   Jurat            Subscribed and sworn before me ofDate)              Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


  Reviewed         (Prosecutorial Official)             Date            Reviewed (Judge / Judge Trial Referee)                       Date




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                         TOG-002512
                             Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 6 of 93
      INFORMATION                                                                   STATE OF CONNECTICUT                                                                         Dispositiondate

      JD-CR-71 REV. 1-17                                                                 SUPERIOR COURT
      Police Case number                                                Agency name                                                                                              Agency number

      4000102419                                                          Greenwich Police                                                                                       0057


     Title, Allegation and Counts
      State of Connecticut vs.(Name of accused)                                                               Residence (Town) of accused                       Docket number

                                                                                                             New Haven
                                                                                                                                                    irth
                                                                                                                                                   1973              The undersigned Prosecuting
                                                                                                                                                                     Authority of the State of
      To be held al (Town)                                                                         Geographical                            Court dale                Connecticut charges that:
      STAMFORD                                                                                     area            GA-1
                                                                                                   number
      Count One -— Did commit the offenseof:                                                                                                               Continued to        Purpose      Reason
      ROBBERY 1ST DEG

      At (Town)                            On or about (Date)                                              in violation of Ganeral Statute number

       Greenwich                           09/26/2010                                                     §3a-134
       Count Two —    Did commit the offense of:

      LARCENY 3RD DEG
      Al (Town)                            On or about (Date}                                             In violation of General Statute number

      Greenwich                            09/26/2010                                                     53a-124
       Count Three— Did commit the offense of.
       KIDNAP 1ST DEG-FIREARM

       At (Town)                           On or about (Date)                                             In violation of Genera! Statute number

       Greenwich                          69/26/2010                                                       53a-92a
                                                                                  Date                    Signed (Prosecuting Authority)
            See other sheet for additional counts



     Court Action
     Defendant advisedof rights before plea                                                                Bond                         Surely                  10%            Election               (Date)

     {Judge}                                   (Oate}                                                                                                           Cash                cT         JY

      [] Attorney            Public defender        Guardian                                               Bond change                                                              property inventory number




       Count          Plea date                                                                                   Fine                                                    Additional disposition




                                                                                         Other Court Action




                                      Cost
                                      [dime [J net                 [J Bondforfeited                 (J Forfeiture vacated                [-] Forfeiture vacated and bondreinstated
      Application fee - receipt number                  , Circle one               fee - receipt number                  ; Circie one               fee - receipt number                                , Circle one
      if paid                                           '   WI1Q         paid                                              W1Q             paid                                                             WI1Q

                                                                                on original disposition                                                                       (Judge)




                                                                       This is page 7 of a 3 page information




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                                                              TOG-002513
                              Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 7 of 93

     INFORMATION                                                    STATE OF CONNECTICUT                                                      Disposition date
     JD-CR-71 REV. 3-11                                                  SUPERIOR COURT
     Police Case number                                    Agency name                                                                        Agency number
       1000102419                                           Greenwich Police                                                                  0057
     Geographical
     area         GA             State of Connecticutvs.          Po

      Additional Counts
|
Count Four — Did committhe offense of:                                                                                     Continued to   Purpose    Reason

     CONSPIRACY TO COMMIT/ ROBBERY 1ST DEG
      At (Town)                      On or about (Date)                           In violation of General Statute number

     Greenwich                        09/26/2010                                   53a-48/ 53a-134
     Count Five — Did commit the offense of:




      At (Town)                       On or about (Date)                          In violation of General Statute number



     Count Six — Did commil the offense of:




      At (Town)                       Onor about (Date)                           In violation of Genera! Statute number


     Count Seven — Did connit the offense of:



      At (Town)                       On or about (Date)                          in violation of General Statute number


      Count Eight — Did commit the offense of:




      AC (Town}                       On or about (Date)                          in violation of General Statute number




     Signed    (Prosecuting Authority)                                        Printed name of Prosecuting Authority                                         Date signed



    Additional Court Action
                     Piea withdrawn    Verdict
|
Count Plea date Plea Date     New pica finding                                         Fine              Remit                     Additional disposition



                                                                                  $                 $
       4




                                                                                  $                 $
       &




                                                                                  $                 $
       8




                                                                                  $                 $
       7




                                                                                   $                $
       8




                                                                     This is page 2 of a 3 page Information




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                         TOG-002514
                           Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 8 of 93
     INFORMATION                                                               STATE OF CONNECTICUT                                                 Disposition date
    JD-CR-74 Rev. 1-17                                                         SUPERIOR COURT
     Police Case number                                             Agency name                                                                     Agency number

     1000102419                                                      Greenwich Police                                                                0057

     Arrest Warrant

     Geographical                                               :
     area           GA-1              State of Connecticut Ji
     number
     To: Any Proper Officer of the State of Connecticut
             By Authority of the State of Connecticut, you are hereby commanded to arrest the body of the
     within-named accused. ("X"all that apply)


       Ol           A. Accusedis ordered to be brought before a clerk or assistant clerk of the Superior Court.

       O            B. Accused is not entitled to bail.

                       If A, B or both are checked above, you shall without undue delay bring the arrested person before the clerk
                       or assistant clerk of the Superior Court for the geographical area where the offense is alleged to have been
                       committed, or if the clerk's office is not open, to a community correctional center within said geographical
                       area, or the nearest community correctional center if no such center exists in the geographical area, or to

                       the Correctional Institution, as the case maybe.
                                                                                                                                                  Extradition boundaries
                                                                                                                                                  established by prosecutor
       []       C. Bait set at

       {.]      0. Non-financial conditions of release:




       (]       E. Conditionsof release not determined by the court.
                            Signed(Judge of the Superior Court)                                       Date                 Name of the Judge (Print or type)
      By the Court


      Return On Arrest Warrant
      Geographical          Te             f                                                                                      Dat
      area” P                   owne                                                                                               ae                State of Connecticut
      number
      Then and there, by virtue of the within and foregoing compfaint and warrant ,                           | arrested the body of the within-named accused and read the

      same in the hearing of said accused; and have said accused here in court for examination.

      Attest(Officer's signature and Department)


             Date                                                   Other Court action                                                                          Judge




      ee      ee     ee    PH    RH   HH   HH   He   ee   ee   ee   ee   ee   ee   ee   ee                      i            ee




                                                                     This ls page 3 of a 3 page information




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                                 TOG-002515
                              Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 9 of 93


     ARREST WARRANT APPLICATION                                                STATE OF CONNECTICUT                                              For Court Use Only
     JD-CR-64b    Rev, 3-11                                                      SUPERIOR COURT                                                Supporting Affidavits sealed


     PrBk,See,36-1,36-2, 36-3                                                       www.jud.cl.gov                                         [J ves                 [] Ne
      Police Case number                                    Agency name                                                                          Agency number
      1600006468                                               Greenwich Police                                                                   0057
|
Name (Last, First, Middle tnifiaf) Residence (Town) of accused                                                                Court to be held at (Town)   Geographical   GA-4

     a                                                                                  Greenwich                             STAMFORD                     Areanumber
      Application For Arrest Warrant
      To: A Judge of the Superior Court

      The undersigned hereby applies for a warrant for the arrest of the above-named accused onthe basis of the facts
|
set forth in the:X JAffidavit Below. |Affidavit(s) Attached.
      Date                               Signed      (Prosecuting authority)                               Type/print name of prosecuting authority




       Affidavit
       The undersigned affiant, being duly sworn, deposes and says:
     The undersigned affiant, Detective Jeremiah D. Bussell, being duly sworn, does depose andstate that he is a
      member of the Greenwich Police Department and has been since June 27, 2005. Atall times mentioned
      herein he was acting as a member of said department. The following facts and circumstances are stated from
      personal knowledge and observations as well as information received from other police officers acting in their
      official capacity and from official police reports and statements made by prudent and credible witnesses,


      That on 02/20/2016, members of the Greenwich Police Department respondedto [EEE on the report
      of damage to a residence currently under renovation. The residence in question is located near the dead end
      portion of Glendale St. on the northern side of the road facing south.


      That GPD Officers were met by the homeowner, EEE who related the following: That some time
      during the overnight hours the unknown perpetrator(s) entered the residence and destroyed several items
      within. BE cescribed, and Officers photographed, the following damage:

      - A bookshelf which had been standing upright in the westernmost portion of southwestern room was knocked
      over with several of its shelves broken.
      - Arefrigerator/freezer which had been standing upright in the center of the first floor was knocked over and the
      freezer door was crushed inward.

      (This is page 1 of a 4 page Affidavit}

      Date                                                                          Signed    (Affian) Jeremiah Bussell



      Jurat                Subscribed and sworn to before me on (Date)              Signed   (Judge/Clerk, Commissioner of Supertor Court, Notary Public}
        ura’



       Finding
      The foregoing Application for an arrest warrant, and affidavit(s) attached to said Application, having been submitted to and
      -considered by the undersigned, the undersigned finds from said affidavit(s) that there is probable cause to believe that
      an offense has been committed and that the accused committed it and, therefore, that probable cause exists for the
      issuance of a warrant for the arrest of the above-named accused.

      Date and         Signed at    (City or town}             On    (Date)         Signed    {Judge / Judge Trial Referee)        Name of Judge/Judge Trial Referee

      Signature




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                                   TOG-002516
                               Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 10 of 93


     ARREST WARRANT APPLICATION
     JD-CR-64a_    Rev. 3-11                                   STATE OF CONNECTICUT
     C.G.S § 54-2a                                               SUPERIOR COURT
     Pr. Bk. Sec. 36-1, 36-2, 36-3                                      .
     CFS #: 1600006468                                              www.Jud.ct.gov                      Greenwich Police
|
Name (Last, First, Middie Initial} Residence (Townjof accused                                     Court to be held at (Town)   Geographical

                                                                   Greenwich                      STAMFORD                     Ateanumber GA-1
     Affidavit - Continued
     - Three glass windowson the first floor and one glass window on the second floor were broken from the inside.
     - Alarge box of construction nails were strewn about the entire first floor and into the basement.
     - Two large holes were made in the southern wall of the second floor landing.
     - Acloset door within the northeastern second floor bedroom wastorn off of its hinges.
     - The full sized mirror which had hung onthe inside of the closet door was torn off and smashed onthe floor.
     - Achild's crib located within the southwestern second floor bedroom wasflipped over onto its side and
     damaged.
     - Amicrowave oven was thrown from thefirst floor into the basement, destroying it.
     - Ared tricycle was throwninto the basement, breaking it.
     - Acomputer monitor was located smashed on the basement floor.
     - Several wooden posts on a fence along the front, eastern, portion of the property were broken.
     - Several empty alcohol bottles were also located within the residence, they were seized as evidence.


     Thatiestimated that the damageswere in excessof fifteen-hundred dollars.


     That P/O Sgaglio canvassed the neighborhood with the following results: The resident at                                            related
     that at approximately 2130hrs on 2/19/2016 he observed 3 - 5 males outside in the roadwayin front of ||
     fF                    (directly across the street from the house in question). That at approximately 0930hrs the next
     morning (02/20/2016) when he went out to walk his dog he observed a large amount of garbage within the
     roadwayin front of |                        That he spoke to his neighbor, IEEE wholives at[J                                            ana
     he said that the garbage may have beenfrom his son's QBs) friends the previous night. That Il
     BE then cleaned up the garbage.

     That P/O Sgaglio spoke with the residentof [. who related that they had heard several loud
     crashes coming from a. some time between the hours of midnight and 0800hrs. They were unable
     to narrow downthe timeframe any further.


     That P/O Sgaglio then spoke to RP 10 related that his sonal had severalfriends over the
      previous evening. That they observed several unidentified youths come from the area of the Cos Cob School
      (located just east of the dead end portion of the road). That these unidentified youths gathered in the street in

     front of the ij residence. That neither he norhis son's friends recognized any of the youths. That neither
     he norhis son's friend's had any contact with the youths. Note: [MMM later advised the undersigned
      affiant that the unknown youths had requested and were denied entry into his house. He posited that they are

      (This is page 2 of a 4 page Affidavit}

      Date                                                            Signed (Affiant}


      Jurat           Subscribed and sworn before me ofPate)          Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


      Reviewed        (Prosecutoriaf Official)          Date          Reviewed (Judge / Judge Trial Referee)                     Date




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                     TOG-002517
                           Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 11 of 93


   ARREST WARRANT APPLICATION
   JD-CR-64a_ Rev. 3-11                                          STATE OF CONNECTICUT
   C.G.S § 54-2a                                                    SUPERIOR COURT
   Pr, Bk. Sec. 36-1, 36-2, 36-3                                               d.ct.gov

   CFS #: 1600006468                                                   www.Jud.ct.g                         Greenwich Police
                         iddie initial}                              Residence (Townjof accused       Court fo be held at (Town)   }|Geographicai

   iil                                                                Greenwich                       STAMFORD                     areanumber ©
   Affidavit - Continued
   probably the ones who entered because they were angry that they could notjoin the "party." He
   related that neither his son, nor his friends, entered the house across the street at any time.


   That the undersigned affiant and P/O Sgaglio then responded to                                    mother's house and spoke with
   WE Herelated the following: That he had a few friends overhis father's house the night before to include
   EG                                       ac threejuvenile females. Thatwhile they werewithin his father's house they
   noticed a group of four males outside that they did not recognize. The only description he could provide was
   that one wastall, one was medium, and the other two were shorter and that they were all wearing hooded
   sweatshirts or hats so he could notfurther describe them. That, according tol, the boys thought there was
   a party going on, but since he did not know them he did not want them near the house. That hetold his father,
   BE that the boys were outside and that he did not wantthemlet in and his father agreed.


   Thatfii further related that his "gathering" came to an end at approximately 2200hrs. That the femalesleft
   the residence and drove him (i hometo his mother's house.[was adamantthat neither
   he, norhis friends, entered the residence in question.


   That the undersigned affiant and P/O Sgaglio then spoke with MM at his residence. He related that he
   a                                      athisfather'sresidenceataround2100hrsonthenightin questionandthathe,Jl
   and             had gone to Dominos Pizza. That he dropped back off at his father's house at around
   0100hrs (02/20/2016), then dropped off i   at his home, and he went homefor the night. He related that he
   never entered the house in question. He also added that he observed a group of unknown subjects in the field
   at the Cos Cob School and that they were making a lot of noise.


   That the undersigned affiant and P/O Sgaglio then spoke with oneof the juvenile females, ls friend, who
   had beenat the ii                      residence. Sherelated that sheleft the residence earlier than anyoneelse with another
   friend. That she heard from a secondjuvenile female who wasat the party, that she (the second juvenile
   female)left the [i residence with a                             an: accompanied him to his house. That shefell asleep
   there andi wentbackto thes residence. That helater told the second juvenile female that he m,
   and several other boys had gotten “really drunk and were messing around and breaking stuff" in the house

    acrossthe street from the [fs house.

   That the secondjuvenile female, whoslept ats house and heard first hand from him abouttheincident,
    refused to speak with investigators.


    (This is page 3 of a 4 page Affidavit)

    Date                                                                  Signed (Afflant)


    Jurat           Subscribed and sworn before me ofDate)                Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)



    Reviewed       (Prosecutorial Official)               Date            Reviewed (Judge / Judge Trial Referee)                     Date




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                          TOG-002518
                            Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 12 of 93


   ARREST WARRANT APPLICATION
   JD-CR-64a_ Rev. 3-14                                       STATE OF CONNECTICUT
   O.GS § 54-2a                                                 SUPERIOR COURT
   Pr, Bk. Sec, 36-1, 36-2, 36-3                                   www jud.ct.gov

   CFS #:        1600006468                                             owe                            Greenwich Police
             ast, First,   Middleinitial)                         Residence(Townpfaccused         Courtto be held at (Town)   |Geographicat GA-1
   il                                                             Greenwich                       STAMFORD                    soanumber      CO”
   Affidavit - Continued


   That the undersigned affiant contacted |                      via telephone and requested that he respondto the
   Greenwich Police Department for a second interview regarding this incident, to which he agreed. He was
   escorted to the Special Victims Section interview room by the undersigned affiant and P/O Sgaglio. He was
   advised that his presence at GPD wasvoluntary and that he could leave at any time. He related that he
   understood. The interview was audio/video recorded using the GPD Case Cracker interview Management
   System.


   That was advised that the investigation had turned up more information and that it was believed that he
   had not been completely truthful during his first interview earlier in the day. He related he understood. The
   undersigned affiant asked him totell the story about what had happened onthe night in question, leaving
   nothing out. He then recounted a very similar sequence of events that he had given in the earlier interview.


   That he was advised that other people hadtold a different story, saying that he had goneinto the house @
   a)                      and caused damage. He eventually said, "All right,I'll tell you what happened. | just went in the
   house by myself just to see what was good." He was asked what he did in the house and herelated he just
   looked around, "I just wanted to explore. | wasa little bit drunk." He repeatedly stated that he was the only
   person who wentinto the house. He was confronted with the fact that investigators had information and
   physical evidence that there were several people within the house and hesaid, "That's mypart.                          | was there. If
   you know their side of the story, you know their side of the story."



   That he was again asked whathe did while he was in the house and he said, "| was there, | looked around, and
   weleft." Whenit was pointed out to him that he had slipped and said "we" he smiled, leaned backin the chair,
   and said "Me, no, me." He was advised that it was foolish to claim that he was the sole person in the house
   because he could be blamedfor all of the damage caused and hesaid, "That was not me.” At that point he
   said, "| have nothing more to say." He was asked if he wanted to provide a written statement attesting to his

    accountof the incident and he refused. He was then escorted back to the GPD lobby.


    That based upon the aforementioned facts and circumstances the undersigned affiant respectfully requests
   that an arrest warrant be issued for the appropriate charges fo                                       DOB: 997, heisa
   white male. His last known address 5 00|0|TCCt~«*@Y Greenwich, CT 06830.



    (This is page 4 of a 4 page Affidavit)

    Date                                                              Signed (Affiant)


    Jurat            Subscribed and sworn before me ofDate)           Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public}


    Reviewed        (Prosecutorial Official)           Date           Reviewed (Judge / Judge Trial Referee)                    Date




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                   TOG-002519
                             Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 13 of 93

      INFORMATION                                                                  STATE OF CONNECTICUT                                                                       Disposition dale
      JD-CR-74 REV. 3-11                                                                SUPERIOR COURT
      Police Case nurnber                                              Agency name                                                                                            Agency number

      1600006468                                                         Greenwich Police                                                                                    0057

     Title, Allegation and Counts
      State of Connecticut vs. (Name of accused)                                                             Residenca (Town) of acctised                   Dockel number

                                                                                                            Greenwich

                                                                                                                                                                 The undersigned Prosecuting
                                                                                                                                                                 Authority of the Superior Court
      To ba hald at (Fawr)                                                                         Geographicat                           Count dale             of the State of Connecticut
      STAMFORD                                                                                     area           GA-1                                           charges that:
                                                                                                   number
      Count One —      Did commit the offense of:                                                                                                      Continued fo        Purpose       Reason
       BURGLARY 3

      At (Town}                              On or about (Date)                                           in violation of General Statute number

       Greenwich                             02/19/2016                                                   §3a-103
      Count Two ---    Did commit the offense of:


      CRIMINAL MISCHIEF 1
      At (Town}                              On or aboul (Date)                                          In violation of General Statute number

      Greenwich                              02/19/2016                                                   53a-115
      Count Thres—~- Did commit the offense of:



      At (Town}                              On or aboul (Date)                                          In violation of General Statute number




                                         .                                       Date                    Signed (Prosecuting Authority)
     [| See other sheet for additional counts


     Court Action
     Defendant advised of rights before piesa                                                                                        Surely                                €laction               {Date)

                                                                                                                                                                                CT

         Attorney            Public defender                                                                                                                                    property inventory number




      Count            Plea date                                                                                                                                      Addittonal disposition




                                                                                        Other Court Action




     Receipt                           Cast                           Bond

                                      Ome [1 net                  [7] Bondforfeited                C1 Forfeiture vacated              [1 Forfeiture vacated and bondreinstated
     Apptication fae - receipt number                  , Circle one               fee - receipt number               :     one                     fee - receipt number                             , Circle one
     if paid                                           '   WEQ0         paid                                         i   Wig              paid                                                      '   WIEQ
                                                       4


                                                                               on original disposition




                                                                      This is page 1 of a 2 page information




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                                                                  TOG-002520
                           Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 14 of 93
    INFORMATION                                                     STATE OF CONNECTICUT                                  Disposition date
    JD-CR-71 Rev. 3-11                                               SUPERIOR COURT
    Police Case number                                   Agency name                                                      Agency number

    4600006468                                            Greenwich Police                                                0057

    Arrest Warrant

     Geographical
     area           G           State of Connecticut vs. Po
     number
    To: Any Proper Officer of the State of Connecticut
            By Authority of the State of Connecticut, you are hereby commanded to arrest the body of the
    within-named accused. ("X" aif that apply}


      C]           A. Accused is ordered to be brought before a clerk or assistant clerk of the Superior Court,

      Cl           B. Accused is not entitled to bail.
                        if A, B or both are checked above, you shall without undue delay bring the arrested person before the clerk
                        or assistant clerk of the Superior Court for the geographical area where the offense is alleged to have been
                        committed, or if the clerk's office is not open, to a community correctional center within said geographical
                        area, or the nearest community correctional center if no such center exists in the geographical area, or to
                        the CorrectionalInstitution, as the case may be.                                                Extradiion boundaries
                                                                                                                        established by prosecutor
      (1       _sC. Bail set at

      []       0D. Non-financial conditions ofrelease:




      (JE. Conditions of release not determined by the court.
     By the Court           Signed(Judge of the Superior Court}                           Date    Name of the Judge(Print or type}




     Return On Arrest Warrant
     Geographicat           T      f                                                                    Dat                                         .
     area                    owe                                                                          ae               State of Connecticut
     number
     Then and there, by virtue of the within and foregoing complaint and warrant , f arrested the body of the within-named accused and read the

     same in the hearing of sald accused; and have sald accused here in court for examination.

     Attest(Officer’s signature and Department)



            Date                                         Other Court action                                                           Judge




                                                           Thfs §s page 2 of a 2 page iormation




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                              TOG-002521
                            Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 15 of 93
   ARREST WARRANT APPLICATION                                                STATE OF CONNECTICUT                                              For Court Use Only
   JD-CR-64b    Rev. 3-11                                                      SUPERIOR COURT                                                Supporting Affidavits sealed
   C.G.S $54-2a                                                                        i                                                       Yes                      No
    Pr. Bk,Sec,36-1,36-2,36-3                                                     wwwjud.ct.gov                                          CI                     Ud
    Police Case number                                    Agency name                                                                          Agency number

    1200039368                                            Greenwich Police                                                                      0057
|
Name (Last, First, Middle Initial) Residence (Town) of accused                                                              Court to be held at (Town}   Geographical

                                                                                      Rye Brook                             STAMFORD                     Area number GA-1
    Application For Arrest Warrant
     To: A Judge of the Superior Court

     The undersigned hereby applies for a warrant for the arrest of the above-named accused onthe basis of the facts
|
setforth in the:|X [Affidavit Below. |Affidavit(s) Attached.
    Date                               Signed      (Prosecuting authority)                               Type/print name of prosecuting authority




     Affidavit
     The undersigned affiant, being duly sworn, deposes and says:
    The affiant, Detective John King, being duly sworn, does depose and state that he is a member of the
    Greenwich Police Department and has been since November 20, 2000. Atall times mentioned herein he

    was acting as a member of said department. The following facts and circumstances are stated from

    personal knowledge and observations as well as information received from other police officers acting in

    their official capacity and from official police reports and statements made by prudent and credible
    witnesses


    On 11/23/2012 members of the Greenwich Police Department investigated a report of an assault and
    robbery that took place in the area of 142 Hamilton Avenue. The victim, a 17 year old juvenile, reported he

    was assaulted by approximately five Hispanic males and during the course of the assault, his glasses and

    cell phone were stolen.



    When the victim wasinitially interviewed by the first responding officers, they observed blood around his
    mouth, red marks on both sides of his face, swelling to his right cheek and numerous scratches on his
    forehead, Photographic documentation was madeof theseinjuries.


    The affiant interviewed the victim the following day. It is important to note that the affiant observed the

    victim to have a swollen right jaw and numerous scratches on his forehead. Further, as a result of his


    (This is page 1 of a 1 page Affidavit}

    Date                                                                          Signed    (Attiand)




                         Subscribed and sworn to before me on (Date)              Signed   (Judge/Clerk, Commissioner of Superior Court, Notary Public)
     Jurat
                                                                                  Judge Povodator
     Finding
    The foregoing Application for an arrest warrant, and affidavit(s) attached to said Application, having been submitted to and

    considered by the undersigned, the undersigned finds from said affidavit(s) that there is probable cause to believe that
    an offense has been committed andthat the accused committed it and, therefore, that probable cause exists for the
    issuance of a warrant for the arrest of the above-named accused.

    Date and         Signed at    {City or town)             On   (Date)          Signed    (Judge / Judge Trial Referee)        Name of Judge/Judge Trial Referee
    Signature




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                              TOG-002522
                             Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 16 of 93
   ARREST WARRANT APPLICATION
   JD-CR-64a_ Rev. 3-11                                       STATE OF CONNECTICUT
   C.G.S § 64-2a
                                                                SUPERIOR COURT
   Pr. Bk. Sec. 36-1, 36-2, 36-3
   CFS #:       1209039368                                          www.jud.ct.gov                             GreeridedPoko

   Name (Last, First, Midate initial)                             Residence (Townjof accused      Court to be held at (Town)     {Geographical
                                                                  Rye Brook                       STAMFORD                       area numner     ©!
   Affidavit - Continued
   glasses being broken, the victim’ mother had to guide him through GPD Headquarters. The victim gave a
   voluntary sworn statement and related he was at a dance party on Hamilton Avenue on November 23,

   2012.



   While walking home from the party someone pushed and punched him from behind. When he turned
   around all he saw werefists flying toward his face. That a kid wearing a long sleeved shirt with horizontal
   stripes asked him if he was dancing at the party. Then someone said, "He's the one" and everyone (at
   least five other youths) started punching him. The youths snapped his headphones, broke his glasses and
   stole his cell phone.


   Based oninformation gleaned from other Greenwich High School students that were in attendance at the
   aforementioned dance party, SRO Franco was able to learn that a student, Juvenile Male 1, was directly
   involved in the assault and robbery of the victim.


   On 11/30/2012 the affiant along with SRO Franco responded to the address of Juvenile Male 1. Juvenile
   Male 1 related that he was in attendanceat the party in question and that during the party he observed the
   victim dancing with a female that Juvenile Male 1 has romantic feelings for. That Juvenile Male 1 told his
   "boys" (Juvenile Males 2, 3, 4, and FY                      that he was upset aboutthis.

   That he heard his "boys" say they were going to "jump someone". When Juvenile Male 1 observed the
   victim leave the party, his "boys" called to him, saying, "Juvenile Male 1, lets go, we leaving".


   That when Juvenile Male 1 went outside he was walking behind his "boys" when he observed a scuffle
   taking place. That he saw his boys punching and kicking someone on the ground. Juvenile Male 1 denied

   involvement in the actual assault and robbery and reluctantly named his boys. Juvenile Male 1 also

   refused to give a sworn statement dueto fear of reprisals.



|
The affiant was able to identify an eyewitness to the assault, Ps                              (H95). |                        voluntarily
   agreed to respond to the Greenwich Police Special Victims Section for the purpose of interview on
    December 28, 2012.



    In a sworn written statement GE elated he wasat the party on the night in question. That he heard
   Juvenile Male 1 talking about “jumping this one kid" (victim). That at the end of the party, Juvenile Maies 4,

    (This is page 2 of a 3 page Affidavit

    Date                                                              Signed (Affiant)


    Jurat            Subscribed and sworn hefore me ofDate)           Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


   Reviewed         (Prosecutorial Official}           Date           Reviewed (Judge / Judge Trial Referee)                         Date




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                      TOG-002523
                            Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 17 of 93
 ARREST WARRANT APPLICATION
 JD-CR-64a Rev. 3-14                                          STATE OF CONNECTICUT
 C.G.S § 54-2a                                                  SUPERIOR COURT
 Pr. Bk. Sec. 36-1, 36-2, 36-3
  CES:         1200039366                                          www.jud.ct.gov                              GreenwichPotics

  Name_(Last First, Middle {nitial)                               Residence (Townpf accused       Court to be held at (Town)     |Geographical



 Affidavit - Continued
 2, 3,4, and es:                           go after the victim. That the aforementioned group approached the victim
 from behind. Juvenile Male 3 punched the victim first. The victim looked like he was in shock. Juvenile
  Male 1 then said, "This is for getting with my girl" and then all of the group started hitting the victim.


 WE observedthe group running backto the party and heard Juvenile Male 4 say that he stole the
 victim's phone.


  The affiant interviewed P|                      (D.O.B. i. 993) in regards to this matter. In a sworn statement
  BE ‘elatec that all of the aforementioned youths“it the kid” That he was merely a witness and did
  not do anything.


  The affiant then interviewed Juvenile Male 4. In a voluntary sworn statement Juvenile Male 4 related that
  Juvenile Male 1 was angry becausethe victim was dancing with his cousin. Juvenile Male 4 related JJ
 WE and the other juveniles ail hit the victim.


  It should be noted that the victim's cell phoneis still missing and that none of the suspects in this case
  admitted to stealing the cell phone during the assault. The witness only heard Juvenile Male 4 state that he
  took the cell phone after the assault.


  Based on the above facts and circumstances the undersigned respectfully requests and arrest warrant be
  signed for JM for the appropriate charges.




  (This is page 3 of a 3 page Affidavit

  Date                                                                Signed (Affiant)


   Jurat            Subscribed and sworn before me ofDate)            Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


  Reviewed          (Prosecutorial Official)           Date           Reviewed (Judge / Judge Trial Referee)                       Date




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                       TOG-002524
                         Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 18 of 93
      INFORMATION                                                                STATE OF CONNECTICUT                                                                         Disposition date

      JD-CR-71 REV, 1-17                                                              SUPERIOR COURT
      Police Case number                                             Agency name                                                                                             Agency number

      1200039368                                                       Greenwich Police                                                                                      0057

     Title, Allegation and Counts
      State of Connecticul vs.(Name of accused)                                                            Residence (Town) of accused                      Docket number

                                                                                                           Rye Brook, NY
                                                                                                                                        Date ofpirln                               .                 .
                                                                                                                                                  993            The undersigned Prosecuting
                                                                                                                                                                 Authority of the State of
      To be hetd at (Town)                                                                      Geographical                            Court date               Connecticut charges that:
      STAMFORD                                                                                  area
                                                                                                area           GA-1
      Count One — Did commit the offanse of:                                                                                                           Continued to        Purpose       Reason
       ASSAULT 3RD DEG
      At (Town)                            On or about (Date)                                           tn violation of General Statute number

       Greenwich                           11/23/2012                                                  53a-61
      Count Two —— Did commit the offense of:

      ROBBERY 2ND DEG
      At (Town)                            Onor about (Date}                                           In violation of General Siatute number

      Greenwich                            11/23/2012                                                  53a-135
      Count Three-—- Did commit the offanse of:




      At (Town)                            On or about (Date)                                          In violation of General Statute number



                                                                               Date                    Signed (Prosecuting Authority)
      [} See other sheetfor additional counts


     Court Action
     Defendant advised of rights before plea                                                                                                                               Election               (Date)

     {Judge)                                   (Date)                                                                                                                           CT          JY
      Cl Attorney            Public defender        Guardian                                            Bond change                                                             property inventory number




      Count             Plea date                                                                             Fine                                                    Additional disposition




                                                                                      Other Court Action




               number

                                      Fume [] ner               [] Bond forfeited                ED Forfeiture vacated               [] Forfeiture vacated and bondreinstated
     Application fee - receipt number                   !     one               fee - receipt number                 '         one               fee - receipt number
     if paid                                            |   W1Q       paid                                           '   WIQ            paid

                                                                             on original disposition                 (Clerk)                                             (Judge)




                                                                    This is page 1 of a 2 page information




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                                                         TOG-002525
                          Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 19 of 93
                                                                    STATE OF CONNECTICUT                                    Disposition date
    INFORMATION
    JD-CR-71 Rev. 4-17                                               SUPERIOR COURT
    Police Case number                                   Agency name                                                        Agency number
    4200039368                                            Greenwich Police                                                  0057


    Arrest Warrant

     Geographical                                    :
     area             -         State of Connecticut s.
     number
    To: Any Proper Officer of the State of Connecticut
          By Authority of the State of Connecticut, you are hereby commanded to arrest the body of the
    within-named accused. ("X”ail that apply)


      O            A. Accused is ordered to be brought before a clerk or assistant clerk of the Superior Court.

                   B. Accused is not entitled to bail.
      C
                      lf A, B or both are checked above, you shal! without undue delay bring the arrested person before the clerk

                      or assistant clerk of the Superior Court for the geographical area where the offense is alleged to have been
                      committed, or if the clerk's office is not open, to a community correctional center within said geographical
                      area, or the nearest community correctional center if no such center exists in the geographical area, or to
                      the Correctional institution, as the case maybe.
                                                                                                                          Extradition boundaries
                                                                                                                          established by prosecutor

               C, Bail set at

               D. Non-financial conditions of release:




      O        E, Conditions of release not determined by the court.
     By the Court          Signed(Judge of the Superior Court)                              Date    Name of the Judge(Print or type}




     Return On Arrest Warrant
     Geographical          Te    f                                                                        Dat                                         .
     area                   owne                                                                            aw               State of Connecticut
     number
     Then and there, by virtue of the within and foregoing complaint and warrant , i arrested the body of the within-named accused and read the

     same in the hearing of said accused; and have said accused here in court for examination.

     Attest(Officer's signature and Department)


            Date                                         Other Court action




                                                           This ls page 2 of a 2 page information




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                         TOG-002526
                             Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 20 of 93


     ARREST WARRANT APPLICATION                                               STATE OF CONNECTICUT                                              For Court Use Only
     JD-CR-64b   Rey, 3-11                                                      SUPERIOR COURT                                                Supporting Affidavits sealed


     PeBk,See.364, 36-2,36-3                                                       www.jud.ct.gov                                         [] Yes                 [J No
     Police Case number                                    Agency name                                                                          Agency number
      1600011310                                              Greenwich Police                                                                   0057
|
Name (Last, First, Middte Initial) Residence (Town) of accused                                                               Court to be held at (Town)   Geographical   GA-1

                                                                                        GREENWICH                            STAMFORD                     Area number
      Application For Arrest Warrant
      To: A Judge of the Superior Court

      The undersigned hereby applies for a warrant for the arrest of the above-named accused on the hasis of the facts
[_
set forth in the:|__|Affidavit Below. |Affidavit(s) Attached.
     Date                               Signed      (Prosecuting authority}                               Type/print name of prosecuting authority




      Affidavit
      The undersigned affiant, being duly sworn, deposes and says:
     1. The Affiant, Detective Perusse, being duly sworn, does depose andstate that he is a member of the
     Greenwich Police Department and has been since October 12, 2004. At all times mentioned herein he was
     acting as a member of said department. The following facts and circumstances are stated from personal
     knowledge and observations as well as information received from other police officers acting in their official
     capacity and from official police reports and statements made by prudent and credible witnesses.


     2. That on March 29, 2016 members of the Greenwich Police Department responded to 200 Greenwich

     Avenue for a report of two motor vehicle thefts that occurred on Sunday the 27th.


     3. That the Affiant responded to 200 Greenwich Avenue and reviewed the video surveillance from the parking
     garage and spoke with PO                                           who's 1969 Pontiac GTO bearing Connecticut registration 81235
     (VIN# 242379B59455) was stolen. Upon reviewing the video surveillance from 200 Greenwich Avenue it

     appears to show three white or Hispanic males entering the garage just prior to the vehicles being stolen. That
     the males appeared to be of high school age or early twenties. At 1009hrs on April 27th, 2016 the 1969 Pontiac

     GTO and 2015 Dodge Challenger are seen on video surveillance leaving the garage and the three high school
     age males are no longer seen in the garage on the video surveillance. The operators and its occupants of the
     two vehicles can not been seen dueto the age of the video surveillance cameras.



     (This is page 1 of a 8 page Affidavit)


     Date                                                                          Signed    (Affian) Brian Perusse



      Jurat               Subscribed and sworn to before me on (Date)              Signed   (Judge/Clerk, Commissioner of Superior Court, Notary Public)
        ra




      Finding
     The foregoing Application for an arrest warrant, and affidavit(s) attached to said Application, having been submitted to and

     considered by the undersigned, the undersigned finds from said affidavit(s) that there is probable cause to believe that
     an offense has been committed and that the accused committed it and, therefore, that probable cause exists for the
     issuance of a warrant for the arrest of the above-named accused.

     Date and         Signed at    (City or town)             On   {Date)          Signed    (Judge / Judge Triai Referee)        Name of Judge/Judge Trial Referee

     Signature




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                                  TOG-002527
                                Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 21 of 93


      ARREST WARRANT APPLICATION
      JD-CR-64a_ Rev. 3-11                                        STATE OF CONNECTICUT
      C.G.S § 54-28                                                 SUPERIOR COURT
      Pr. Bk. Sec. 36-1, 36-2, 36-3                                           .

      CFS #:_ 1600011310                                                wwwrdud.ct-gov                      Greenwich Police
      Name_    (Last, First, Middie Initial)                          Residence (Townpf accused       Court to be held at (Town)   |Geographical
      a                                                               GREENWICH                       STAMFORD                     areanumber CP
      Affidavit - Continued
      4. That it was determined that along with a:                    vehicle a 2015 Dodge Challenger bearing Connecticut
      registration FASTMAN (VIN# 2C3CDZC97FH854346) was also stolen. That the 2015 Dodge Challenger is
      owned by


      5, Thatwas later interviewed and it was determinedthat his vehicle (2015 Dodge Challenger) is equipped
      with a vehicle locating device called “U Connect"



      6. That the Affiant later contacted U Connect and was advised that thes vehicle was currently located at
      coordinates 40.94791 and -73.66319. An Internet search revealed that these coordinates placed the vehicle in
      the area of Traverse Avenue in Port Chester, New York.


      7. That the Affiants then responded to the area of Traverse Avenue and were able to locate both ls and
      a                 : stolen vehicle in the parking garage located at 10 Waterfront Place in Port Chester. Both vehicles
a
were backedinto their respective parking spaces and had light coating of rust on their brakes androtors,
      indicating that the vehicles had been parked there for at least a day or two. Both vehicles were locked and

      appeared to be in overall good condition.


      8. That due to the possibility that the suspects were juveniles the video surveillance was showed to Det. King
      and SRO Franco. That both Det. King and SRO Franco wereable to identify the males as juvenile, Greenwich
      High School Students.


      9. That on April 1st, 2016 Juvenile 1 approached SRO Franco while at Greenwich High School. That Juvenile 1
      related to SRO Franco that he had something serious to talk with him about. SRO Franco believed that
      Juvenile 1 probably wanted to speak with him regarding the theft of two motor vehicles that Juvenile 1 was
      involved in. SRO Franco scheduled an interview with Juvenile 1 to be held at the Greenwich Police Department
      on April 5th, 2076.



      10. That on April 5th, 2016 Juvenile 1 appeared at the Greenwich Police Department at approximately 1430hrs
D
for his pre-arranged interview. Juvenile 1 was brought into Interview Room within the Special Victims Section.
      That this interview was audio and visually recorded. Det. King and SRO Franco then advised Juvenile 1 of his
      rights, which included the right to have a parent present during questioning. Juvenile 1 did not wish to have his
      attorney or parent present and agreed to speak with officers.



       {This is page 2 of a 8 page Affidavit)

       Date                                                               Signed (Affiant)


       Jurat             Subscribed and sworn before me ofPate)           Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


      Reviewed          (Prosecutorial Official)           Date           Reviewed (Judge / Judge Trial Referee}                     Date




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                        TOG-002528
                            Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 22 of 93


   ARREST WARRANT APPLICATION
   JD-CR-G4a_ Rev, 3-11                                         STATE OF CONNECTICUT
   C.G.S § §4-2a                                                  SUPERIOR COURT
   Pr. Bk. Sac, 36-1, 36-2, 36-3                                        fud.ct.gov

   CFS #: 1600011310                                                  Wndeeeg                             Greenwich Police
                   i         ie initial)                            Residence {Townjof accused      Court to be held at (Town)   |Geegraphical

   iil                                                              GREENWICH                       STAMFORD                     arenumber
                                                                                                                                    a      ©!
   Affidavit - Continued
   11. That during the interview Juvenile 1 related that on March 26th, 2016, the day before the two vehicles were
   stolen he was picked up by vehicle at his residence by Juvenile 2 and 3. That the three then drove to central
   Greenwich and entered the parking garage located at 200 Greenwich Avenue. That Juvenile 2 then showed
   Juvenile 1 and 3 numerous high end vehicles that were parked in the garage. That many of the vehicles were
   unlocked and had their keys within.


   12. That Juvenile 1 went onto relate that Juvenile 2 entered numerous vehicles including a newer model Dodge
   Challenger. Juvenile 2 related that he was going to steal the Dodge Challenger on March 27th, 2016. That
   Juvenile 2 then drove him and Juvenile 3 to the residence fii.                                Uponarrival to a; residence
   Juvenile 3 stayed within the vehicle and Juvenile 1 and 2 approached the front door. Juvenile 1 related he and
   Juvenile 2 spoke to EE within her front door way. Juvenile 2 then handed BR ih. registration and
   insurance card for the Dodge Challenger they had just seen at 200 Greenwich Avenue.


    13. ThatA related that she had connections at a DMVoffice in the state of Maine and could have a license
   plate issued for the vehicle. Juvenile 1 related that then reachedfor a firearm that was located behind
   her and beganto pointit in Juvenile 1's general direction. [EE then asked Juvenile 1 if he was going to take
   a vehicle too. also stated that she had connections with the Hell's Angels andthat if he knew what was
    best for him he would take a vehicle too. Juvenile 1 then related that he was fearful of Pe anc what she
   might do to him, so he told her that he would also being willing to take a vehicle. MM advised them to steal
   two vehicles from the parking garage at 200 Greenwich Avenue and to park them at the parking garage in Port
   Chester, New York in the area of the movie theater.


    14, Juvenile 1 described the firearm that [EE displayed as a "submachine gun" that was black and yellow in
   color and thatit appeared real to him. Juvenile 1 further described the barrel as being made outof steel and

    having a proper diameter for a firearm. Juvenile 1 related that he is familiar with firearms as his father owns
    several dozen firearms and has shot them on many occasions. Juvenile 1 also showed the Affiant several

    images onhis cellular phone that he has taken of his father's firearm collection.


    15. Juvenile 1 continued to relate that on March 27th, 2016 Juvenile 2 again picked him up by vehicle at his

    residence. That Juvenile 3 was already within the vehicle and they drove to the parking garage at Greenwich
    Town Hail. That they all three walked to the parking garage located at 200 Greenwich Avenue and it was
    determined that he (Juvenile 1) would take a older model orange Pontiac GTO. Juvenile 1 related that they

   then drove directly to the parking garagein Port Chester as directed by J

    (This is page 3 of a 8 page Affidavit)

    Date                                                                Signed (Affiant)


    Jurat              Subscribed and sworn before me ofDate}           Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


    Reviewed           (Prosecutorial Official)          Date           Reviewed (Judge / Judge Trial Referee)                     Date




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                       TOG-002529
                             Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 23 of 93


     ARREST WARRANT APPLICATION
      JD-CR-64a_     Rev. 3-14                                  STATE OF CONNECTICUT
     C.G.S § 54-2a                                                SUPERIOR COURT
     Pr. Bk. Sec. 36-1, 36-2, 36-3                                         jud.ct.gov

      CFS #: 1600011310                                              WWWHUL CLS                          Greenwich Police
      Name (Last, First, Middte Initial)                           Residence (Townjof accused      Court to be held at (Town)   {Geographical
                                                                    GREENWICH                      STAMFORD                     areanumber ©!
     Affidavit - Continued


      16. Juvenile 1 also showed the Affiants and other investigators images and videosin his cellular telephone of
      Juvenile 2 operating the Dodge Challenger within in the parking garage at 200 Greenwich Avenue. Juvenile 1
      also had imagesof Juvenile 2 sitting within the Dodge Challenger in a parking garage that appeared to be the
      parking garage in Port Chester, New York where the vehicles were later recovered, The images and video on
      Juvenile 1 cellular telephone were later seized as evidence.


      17. That on April 6, 2016, at the request of the Det. King, SRO Franco located Juvenile 2 within the GHS
      Student Center and advised him that Det. King needed to speak to him.


      18. That Juvenile 2 arrived at the Greenwich Police Department and was escorted to SVS. Based on the

      aforementioned, Det. King and SRO Franco advised Juvenile 2 that based upon his age (17) he could elect to
      waive the right to have his father present for any interview and or questioning. Det. King read aloud, the GPD
      16-17 year old Miranda Form and Det. King read and signed same, choosing to waive the right to have his

      father present for the interview.


      19. That Juvenile 2 then related the following: That his friend Juvenile 3 has frequently visited the parking lot at
      200 Greenwich Avenue for a while now. That he goes there to skateboard and look at the cars. That on
      Saturday March 26, 2017 he, Juvenile 1 and 3 were at the garage at 200 Greenwich Avenue. That they were

      looking at the cars. That Juvenile 3 entered the GTO and found the keys.


     20. That the three left the garage and drove to meet a subject he knows as i      Bi was identified as
     ae} PY                                        Juvenile 2 related that he met {J through her juvenile brother,
      who Juvenile 2 knows from Greenwich High School.


      21. That when they got toils house, she wassitting on the front steps. That Juvenile 1 and 2 walked up to
      the house while Juvenile 3 waited inside the vehicle. That they were talking about various things when Juvenile
      1 mentioned the parking garage andthe cars located within that had the keys inside. That [then began
      suggesting that Juvenile 1 and 2 steal the GTO and the Dodge and drive them to a "chop shop" she knewof in

the Bronx section of New York.ia also indicated that her grandfather owns a body shop and she could get
a
fake VIN tags for the cars. Further, a related that she had friend that worked at the DMV in Maine who
      could provide fake registration paperwork for the vehicles also.



      (This is page 4 of a 8 page Affidavit)

       Date                                                            Signed (Affiant)


       Jurat           Subscribed and sworn before me ofDate)          Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


      Reviewed         (Prosecutorial Official)          Date          Reviewed (Judge / Judge Trial Referee)                     Date




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                     TOG-002530
                            Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 24 of 93


   ARREST WARRANT APPLICATION
   JO-CR-64a_ Rev. 3-11                                          STATE OF CONNECTICUT
   C.G.S § 54-2a                                                   SUPERIOR COURT
   Pr. BK, Sec, 36-1, 36-2, 36-3                                             jud.ct.gov

   CFS #; 1600011310                                                  WA NGL"                              GreenwichPolice
                   i       iddte Initial)                            Residence (Townjof accused      Court to be held at (Town}   [Geographical

   il                                                                GREENWICH                       STAMFORD                     area.numer
   Affidavit - Continued
   22. That ]iifalso told Juvenile 1 and 2 that she hasfriends in the Hells Angels Motorcycle Club and that
   they would shoot up their housesif they "snitch". Juvenile 2 then related that [J produced from behind her,
   a firearm that looked like a submachine gun. then began to wave the gun aroundin front of her and
   pointing in Juvenile 1 and 2's general direction.



   23. Thathad also mentioned to both Juvenile's 1 and 2 that the cars they were goingto steal are worth
   $180,000.00 and that they could make a lot of moneyif they took them.


   24, That on April 4th, 206 retrieved his vehicle from the Greenwich Police Department. Upon inspecting
   the inside of the vehicle he discovered that his vehicle's registration and insurance card were missing. On April
   Sth, 2016 BE etrievec his vehicle from the Greenwich Police department and also discovered that his
   vehicle's registration and insurance card were missing. This information corroborates Suspect 1's account of
    removing both vehicle's registration and insurance paperwork and providing them to i.


   25. That on April 6, 2016 members of the Greenwich Police Detective and Patrol Division executed a signed
   search warrant on the residence of Pe.                                            Said search warrant had been granted by the
    Honorable Judge White of the Stamford Superior Court on April 6th, 2016.



   26. That during the execution of the search warrantat ee                                             2 Winchester .177 Air Rifle
   with Wood Stock and steel barrel was located within the living room closet, behind the front door. The the living
    room closet wherethe air rifle was located is only several feet from the front door of the residence and where

    Juvenile 1 and 2 relatediMbpointeda firearm in their direction.


    27. That on April 11, 2016 Det Fiscella andthe Affiant interviewed[Ij who,at Det. Fiscella's request, had
    voluntarily responded to the Greenwich Police Detective Division for an interview. Said interview was audio and
    visually recorded via the Case Cracker System.



   28. That the investigators explained to BE that the interview wasstrictly voluntary and that she did not have
   to speak to the police, JM related that she understood and wanted to cooperate with the police. a
   related that she had beenliving with the       family (iii                      : West Rockport Maine for
   the last several weeks. That on Friday 3/25/16        related that i              husband,
    rented her a car from Enterprise so she could return from Maine to Greenwich for the funeral of her friend.



    (This is page 5 of a 8 page Affidavit)

    Date                                                                 Signed (Affiant)


    Jurat              Subscribed and sworn before me of Date)           Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


    Reviewed           (Prosecutorial Official)           Date           Reviewed (Judge / Judge Trial Referee}                     Date




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                        TOG-002531
                           Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 25 of 93


   ARREST WARRANT APPLICATION
   JO-CR-64a_     Rev. 3-11                                      STATE OF CONNECTICUT
   C.G.S § 54-2a                                                    SUPERIOR COURT
   Pr. Bk. Sec, 36-1, 36-2, 36-3

    CFS #: 1600011310                                                  www.Jud.ct.gov                       Greenwich Police
    Name (Last, First, Middle Initial)                               Residence (Townjof accused       Court to be held at (Town)   |Geographical

                                                                      GREENWICH                       STAMFORD                     Aven number
   Affidavit - Continued
    29. That on Saturday, 3/26/16, Juvenile 1 and 2 cameto her Greenwich residencelocated at
   es : told her that they was going to steal some cars from a parking garage on Greenwich Avenue.
    That Juvenile 2 had asked her if she knew anyone that waswilling to buy the cars and she said no. That

    Juvenile 2 had brought her an empty leather case from one of the cars and hadleft it on her outside patio table.
   TE stated that this case was empty and that no one had given her any keys or paperworkfor any vehicle..

    30. That related that she wassitting on the front step in front of her residence while she spoke to
    Juvenile 1 and 2. That] had a yellow and black colored BB gun resting on an ottoman, which wasdirectly
    next to where she wassitting but did not point it at the juveniles. BB further related that she was awarethat
    Juvenile 1, 2 and 3 planned on stealing the two vehicles on Easter morning.


    31. That Juvenile 2 returned to her house on Easter Sunday, picked her up in his gold Mercedes, and showed
    her the 2 stolen cars in their storage location in Port Chester, an older Orange car and a newerred car. a
    stated that she never touched or entered the cars. That Juvenile 2 showed her a radar detector and a
    "computerthing " for the car which he had taken. When confrontedic state that she had googled the
    GTO while she was in Maine to see how muchit was worth and that she did aski                 if he was
    interested in buying the stolen cars. TE stated that she did not have the stolen keys to the cars and that
    Juvenile 2 told her he had buried them. That [did not relate anything furtherat this time and said
    interview was ended.


    32. That on April 13, 2016 ie approached Det. Fiscella at Greenwich Hospital to speak with him, regarding
    this case. Said interview was audio recorded by Det Fiscella's GPD issued Olympus Digital Voice Recorder
    within an empty meeting room.



    33. That                  was advised that this interview was strictly voluntary and that she did not have to speak with
    Detoe relatedthatshehadnotbeencompletelytruthfulandwantedtocooperate.[related
    that she wasin fact trying to scam Juvenile 2 out of money to help her mother pay medical bills. She stated that
    she knew that the cars had been stolen and told Juvenile 2 that she could help him sell the cars. FB related
    thatit was herplanto sell the cars but she never received any money. i                         related that Juvenile 2 did give
    her a leather binder on March 26th 2016, with an owner's manual and something similar to a Bill Of Sale for
    one of the cars. i                   stated that she left Connecticut on Easter Sunday night and returned to Maine. That a
    few days later she heard that the police located the stolen vehicles and called her younger brother and told him
    to burn the paperwork for the vehicles.


    (This is page 6 of a 8 page Affidavit)

    Date                                                                 Signed (Affiant)


    Jurat            Subscribed and sworn before me ofDate)              Signed (Judge/Cilerk, Commissioner of Superior Court, Notary Public)



    Reviewed        (Prosecutorial Official)              Date           Reviewed (Judge / Judge Trial Referee)                      Date




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                         TOG-002532
                             Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 26 of 93


   ARREST WARRANT APPLICATION
   JO-CR84a       Rev.4-11                                    STATE OF CONNECTICUT
   C.G.S § 94-2a                                                SUPERIOR COURT
   Pr, Bk, Sec. 36-1, 36-2, 36-3                                     ww jud ct.gov
    CFS #; 1600011310                                               WWWETUGLCE                          GreenwichPolice
   Name_    (Last, First, Middle initial)                         Residence (Town)of accused      Court to be held at (Town)   |Geographical

   i                                                              GREENWICH                       STAMFORD                     franoumoer ©”!
   Affidavit - Continued


   34, That | furtherrelated that she washolding the yellow and black Bumble Bee BB gun on March 26th,
   2016 when Juvenile 1 and 2 cameto her house,but that she never threatened them with the BB gun. i
   stated that she did not order them to stealthe cars. J related that she brought the BB gun backtol
   EE                      1) Rockport, Maine back with her on March 27th, 2016.


   35. That on April 18th, 2016 Det. Fiscella and the Affiant drove [I                                             Rockport, Maine in
   order to retrieve a BB Gunthat had discarded at her old residence.Prior to driving to Maine,[nad
   provided Det. Fiscella a sworn written statement which stated that she was giving the Greenwich Police and

    Rockport Police Departments permission to seize her BB gunlocated i                                                          in
   Rockport, Maine. also provided Det. Fiscella a signed consent to search form for her bedroom at the
   address ofie.                  Rockport, Maine.


   36. That Det. Fiscella and the Affiant responded to the Rockport Police Department prior to responding to

   B's old residence. At the Rockport Police Departmentthe Affiant spoke to Police Chief Mark Kelley and
   advised him of the Affiants investigation. Chief Kelley accompanied Det. Fiscella andthe Affiant co i
   a.               Uponarrival LTT                             Chief Kelley knocked on the door, which was
    enswered by
    37. That P| is the homeowneralong with his wife,                                                    was already awarethat
    investigators would be responding to his residence onthis date to seize                      s BB gun andrelated that he

   would have no objection to officers coming into his residence.


    38. That welcomed the investigators into his residence and brought investigators directly intoAs
    old bedroom. Located on a shelf within the bedroom was a yellow and black BB gun with a steel barrel. The BB
    Gun was later determined to be a Baikal Drozd BB Gun that shoots .177 caliber BB's. This BB Gun is

    consistent to the one that was described by both juvenile victims that was pointed at them on March 26th,

    2016.


    39. That We also spoke with]hile                            we were at the residence. wentonto relate that she
   and [ED hired Jin February ofthis yearto live with her and to help maintain the houseas sheis
   disabled and | ves at in            Greenwich anc [i                             That she and
   BE <tc car so could drive to Greenwichto see her family and attend a wake on Easter

    (This is page 7 of a 8 page Affidavit)

    Date                                                              Signed (Affiant)


    Jurat            Subscribed and sworn before me ofDate)           Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


    Reviewed         (Prosecutorial Official)          Date           Reviewed (Judge / Judge Trial Referee)                     Date




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                     TOG-002533
                           Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 27 of 93


   ARREST WARRANT APPLICATION
   JD-CR-G4a_     Rev. 3-14                                   STATE OF CONNECTICUT
   C.G.S § 54-2a                                                SUPERIOR COURT
   Pr, Bk. Sec. 36-1, 36-2, 36-3                                           ud.ct.gov

    CFS #: 1600011310                                               wwwjud.ct,                          Greenwich Police
    Name (Last, First, Middle initial)                            Residence (Town)of accused      Court to be held at (Town)   {Geographical
                                                                  GREENWICH                       STAMFORD                     .          nar
   Affidavit - Continued
   weekend.



   40. That[I returned the Mondayafter Easter as planned and told that had becomeinvolved in
   something really big. Further, thatit involved stolen cars that were worth a fortune. recalled
    saying that one of the vehicles was an orange colored GTO and that she would have to change the vehicle's
   color and VIN number. Several daysafter that[frelated that she had overheard a phone conversation
   BE Was having with someone. During the phone conversation [J told the other personto "burn the
    evidence" and that she didn’t want to go back to Niantic. B's. over heard BE saying
    on the phone "oh I'm going to kill that guy. I'm gonna get him for sure". J believes that was
    referring to someone that might have gone to the police and advised the police of a: involvement.

    41. That it should be noted that at no time did Det. Fiscella or the Affiant inform EE that an orange in color
    GTO wasstolen and that she would have to have heard that information from someone with personal
    knowledge of the motorvehicle theft. MM later provided Det. Fiscella and the Affiant with a sworn written
    statement of the aforementioned.


    42. That the Affiant believes there to be probable causefor the applicable charges for;



   a
    b.0.B. I                       1989
   a
    Greenwich, CT 06831




    (This is page 8 of a 8 page Affidavit)

    Date                                                              Signed (Affiant)


    Jurat            Subscribed and sworn before me ofDate)           Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


    Reviewed        (Prosecutorial Official}           Date           Reviewed (Judge / Judge Trial Referee)                       Date




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                     TOG-002534
                          Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 28 of 93

      INFORMATION                                                              STATE OF CONNECTICUT                                                                           ispositi date
                                                                                                                                                                             Disposition


      JD-CR-71 REV, 3-11                                                            SUPERIOR COURT
      Police Case number                                           Agency name                                                                                               Agency number

      1600014310                                                    Greenwich Police                                                                                         0057

     Title, Allegation and Counts
      State of Connecticut vs.(Name of accused)                                                          Residence (Town) of accused                        Docket number

                                                                                                        GREENWICH
                                                                                                                                              births                                                   ©
                                                                                                                                               4989              The undersigned Prosecuting
                                                                                                                                                                 Authority of the Superior Court
      To be held at (Town)                                                                     Geographical                           Court date                 of the State of Connecticut
      STAMFORD                                                                                 area           GAed                                               charges that:
      Count One —      Did commit the offense of.                                                                                                      Continued to        Purpose      Reason
       INJURY/RISK/IMPAIRING MORALS
      At (Town)                             On or about (Date)                                        In violation of General Statute number

       Greenwich                            03/26/2016                                               §3-21
      Count Two =      Did commit the offense of:


      THREATENING
      At (Town)                             On or about (Date)                                       tn violalion of General Statute number

      Greenwich                              03/26/2016                                              53a-62
      Count Three-—-- Did commit the offanse of;

       CONSPIRACY TO COMMIT/ LARCENY 4
      At (Town)                             On of about (Date)                                       In violalion of General Slalule number

       Greenwich                            03/27/2016                                                53a-48/53a-122
                                        _                                    Date                    Signed (Prosecuting Authority}
      {| See other sheet for additional counts


     Court Action
     Defendant advised of righ's before plea                                                                                     Surety                                    Efection               (Date}

     {Judge}                                   (Date)                                                                                                                           CT         JY
      C] Attorney            Public defender                                                                                                                                    property inventory number



       Count           Plea date                                                                                                                                      Additional disposition




                                                                                    Other Court Action




     Receipt number                   Cost
                                      Ciiwe CI NCI               oO Bond forfeited             {[] Forfeiture vacated             f      Forfeiture vacated and bond reinstated
     Application fee - receipt number                     i                   fee - receipt number               , Circle one                  fee - raceipt number                                , Circle one
     if paid                                                        paid                                         'WIQ                 paid                                                         '       WIQ

                                                                           on original disposilion




                                                                 This is page 7 of a 2 page information




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                                                                  TOG-002535
                           Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 29 of 93
                                                                   STATE OF CONNECTICUT                                    Disposition date
     INFORMATION
     JD-CR-71 Rev. 3-11                                             SUPERIOR COURT
     Pollce Case number                                 Agency name                                                        Agency number

      1600011310                                          Greenwich Police                                                 0057


     Arrest Warrant

|
sreeSa State of Connecticutvs. ee
      number
      To: Any Proper Officer of the State of Connecticut

              By Authority of the State of Connecticut, you are hereby commanded to arrest the body of the
     within-named accused. ("X”all that apply)


        []           A.Accused is ordered to be brought before a clerk or assistant clerk of the Superior Court.

        CI           B. Accusedis notentitled to bail.
                        if A, B or both are checked above, you shall without undue delay bring the arrested person before the clerk
                        or assistant clerk of the Superior Court for the geographical area where the offense is alleged to have been
                        committed, or if the clerk’s office is not open, to a community correctional center within said geographical
                        area, or the nearest community correctional center if no such center exists in the geographical area, or to
                        the Correctionalinstitution, as the case may be.                                                 Extradition boundaries
                                                                                                                         established by prosecutor

        []       C.Bail set at
        [-]      D. Non-financial conditions of release:




        {]       E. Conditions of release not determined by the court.
       By the Court         SlgnedJudge of the Superior Court)                             Date    Nameof the Judge (Print or type)




       Return On Arrest Warrant
       Geographical         Te    f                                                                      Dat                                         :
       area                  own                                                                          ee                State of Connecticut
       number

       Then and there, by virtue of the within and foregoing complaint and warrant , t arrested the body af the within-named accused and read the

       same in the hearing of said accused; and have said accused here in court for examination.

       Attest{Officer's signature and Department)



              Date                                       Other Court action                                                            Judge




                                                          This is page 2 of a 2 page information




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                              TOG-002536
                              Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 30 of 93
    ARREST WARRANT APPLICATION                                                 STATE OF CONNECTICUT                                                       For Court Use Only
    JD-CR-640     Rev. 3-14                                                      SUPERIOR COURT                                                      Supporting Affidavits sealed
    C.G.S $54-2a                                                                    wwwjud otgov                                               [_]        Yes             []      No
    Pr, Bk. Sec. 36-1, 36-2, 36-3

    Police Case number                                      Agency name                                                                                   Agency number

    1700001340                                              Greenwich Police                                                                              0057
                                                                                                                                         be   held   at   (Town)   Geographical
                                                                                                             of accused       Court to
                         Residence                                                                  (Town)
paneeienemeneemmmn
|
                   ianad


                                                                                         Pittsfield                           STAMFORD                             Area number GA-1
     Application For Arrest Warrant
     To: A Judge of the Superior Court

     The undersigned hereby applies for a warrant for the arrest of the above-named accused onthe basis of the facts
|
setforth in the:|X |Affidavit Below. _ |affidavit(s) Attached.
    Date                                 Signed      (Prosecuting authority)                                 Type/print name of prosecuting authority




     Affidavit
     The undersigned affiant, being duly sworn, deposes and says:
    1. The undersigned, Detective Joseph Rondini, being duly sworn, does deposeand state that he is a

    member of the Greenwich Police Department and has been since February 23, 2004. At all times
    mentioned herein he was acting as a member of said department. The following facts and circumstances

    are stated from personal knowledge and observations as well as information received from other police
    officers acting in their official capacity and from official police reports and statements made by prudent
    and credible witnesses.



|
2. That on Thursday, January 12, 2017. 0747 Hours, numerous GPD and GEMSunits were detailed to |
>                the report of an unconscious female thereat. The female patient, later identified as 20
    yeaa.                           had suffered a possible drug overdose and herfather, PF                                                           was performing
    CPRat the time of the call being reported to GPD.


    3. That P/O Testani in GPD Unit #46, was thefirst to arrive on-scene and he observed [EM and her
    fatherin to be seated on aa: bed. MM appeared to be conscious and exhibited a low
    respiratory rate. GEMS Medic #1 arrived on-scene and assumed medical care for PR ves
    treated on-scene and subsequently transported to Greenwich Hospital for further medical evaluation and
    treatment.




    (This is page 1 of a 14 page Affidavit)

    Date                                                                            Signed     (Affiant)



     Jurat               Subscribed and sworn to before me on (Late;                Signed   (Judge/Crerk, Commissioner of Superior Court, Notary Public}
        a




     Finding
    The foregoing Application for an arrest warrant, and affidavit(s) attached to said Application, having been submitted to and
    considered by the undersigned, the undersigned finds from said affidavit(s) that there is probable cause to believe that
    an offense has been committed and that the accused committed it and, therefore, that probable cause exists for the
     issuanceof a warrant for the arrest of the above-named accused.

    Date and           Signed at    (City or fown)             Qn   (Date)          Signed    (Judge / Judge Trial Referee)         Nameof Judge/Judge Trial Referee
    Signature




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                                       TOG-002537
                            Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 31 of 93
   ARREST WARRANT APPLICATION
   JO-CR-64a_ Rev, 3-11                                       STATE OF CONNECTICUT
   C.G.S § 54-2a                                                SUPERIOR COURT
   Pr. Bk. Sec. 36-4, 36-2, 36-3                                      .
    CFS #:      fo00asa40                                          www.jud.ct.gov                             Greenwich Pots

}
Name (Last, First, Middle initial, Residence (Town)of accused                                    Court to be held at (Town)    Geographical

   an                                                             Pittsfield                     STAMFORD                                     GA
   Affidavit - Continued




   4. That Sgt. Scorca andthe Affiant spoke with Es dac {i regarding this incident and herelated
   the following; Thathis daughter i       was admitted to Greenwich Hospital the prior evening (1/11/17) for
   a heroin overdose. That{ii was treated and discharged shortly after midnight and between the
   morning hours of 1/12/17. That prior to being admitted [i was in the companyof a few friends who he
   knew from the past to use narcotics, which is why they are not permitted in his home. The friends names,

   as he knew them, were '                      " (who I   explained just got out of prison), as: girlfriendfl
   i          brother                         didnotknowhisnameatthetimeandwaslateridentifiedbyinvestigatorsas


   5. That a                 explained that after bringing BB home from the hospital they retired to their respective
    bedrooms. That there was no one but family within the residence.
   That upon waking at 7:30 am, he was advised by is boyfriend, P|                                   that a was
    unconscious. fia proceededto call 911 while BE commenced CPR. a saic that i
    began to take shallow breaths justprior to the arrival of P/O Testani. PE s2ic that [i had come
    overearlier in the morning to visit and check on

   6. That Investigators askedi                    if he saw anysigns of drug use inis           room.[answered
   that he did and presented the Investigators with a uncapped syringe containing approximately 18ml of a
   faint orange colored liquid and a torn wax fold stampedin faint red lettering, "YUKON." Investigators took

    custody of the aforementioned items. Later at GPD the items were packaged and entered as evidence.


   7. That Investigators explained to 2       i; cell phone could potentially contain evidence that
   could further this investigation. J explained that he pays a: cell phonebill and the accountis in
   his nameJ added that's phone does not have a pass code. He provided Investigators with
   a; iPhone and then gave his consent verbally, and in writing to review the phone andits contents.
   BE completed a GPD Consentto Search Form. The Affiant immediately placed the iPhonein
    airplane mode to preserve the data from external deletion.


    8. That on Thursday, January 12, 2017 at approximately 2000 hours, Detective Kyle O'Neill and the Affiant
    responded to the Greenwich Hospital Emergency Room in orderto interview EE regarding this
    incident. The Affiant audio recorded a: the interview utilizing Olympus Digital Recorder "KO."

    (This is page 2 of a 14 page Affidavit

    Date                                                             Signed (Affiant)


    Jurat           Subscribed and sworn before me ofDate)           Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


   Reviewed        (Prosecutorial Official}            Date          Reviewed (Judge / Judge Trial Referee)                      Date




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                               TOG-002538
                              Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 32 of 93
    ARREST WARRANT APPLICATION
    JD-CR-64a Rev. 3-11                                          STATE OF CONNECTICUT
    C.G.8 § 54-2a
                                                                    SUPERIOR COURT
    Pr. Bk. Sec. 36-1, 36-2, 36-3
    OFS &:       1700003340                                            www.jud.ct.gov                             GreermnichPotien

}
Name_(lLast, First, Middle Initial, Residence (Townof accused                                        Court to be held at (Town)      Geographical



    Affidavit - Continued




    9. The Affiant advised                      that the interview was voluntary. The Investigators found to be lucid
    and competent to speak.                        related that on Wednesday, January 11, 2017 she slept ail day until she

    wokeupandtextedhera?                                                    forhimtogethertwo(2)bagsofHeroinfor
    $20. That she has gotten bags of Heroin from                       in the past. MM related that she texted i.
    please come over, and he answered herby asking herto call him. i                          stated that they never actually
    spoke on the phone. related that she fell back to sleep, and eventually woke up at approximately
    7:30 pm. That when woke up, P| PI and ii                                                were
    inside her house,                    continued to relate that the four of them talked for about 20 minutes and that she,
|
| and decided to get high.

    10.Thatwey onebagofHeroinfor$20,however[EEpromisedtogiveherasecondbag
    later in the day.                 described the bag of heroin to be a wax bag with a stamp "Yukon" in red lettering.
   p relatedthat_ a halfofthebagofHeroinwithPolandSpringwaterintoasyringethat
     gave her. That found one of i. belts on the floor and used it as a tourniquet on her
    right arm. a said that she held the belt with her mouth as a injected her with the needle
    containing the Heroin. That Rs 2ic she asked to                            inject her.

    41. That [i                explained that [J and              did Heroin that night also. Thattheyinjected it and
    snorted some. That they had their own Heroin.                       said that she felt "really faded and messed up,"
    which was not normal.EE related that they all left her house and drovein i.                                car. That they
|
dropped off anc she, and | went to Stamford and purchased a box of whip-its (slang
    term for nitrous oxide inhalants) at a Mobil gas station on Long Ridge Road. That they drove to

    McDonald's in

    Riverside (Greenwich). BB cescribeIs                            car as a blue Honda civic. related that she
    woke upin the hospital and was told by staff that she suffered a Heroin overdose. That she was dropped

off at the Emergency Department by a speeding car. MM related that no one stayed with her while she
|
was in the Emergency Department. |       related that she was discharged and picked upby herfather.

    12. That her father i                       drove her home.After talking with him she wentto text her friend Pan
     (This is page 3 of a 14 page Affidavit

     Date                                                                Signed (Affiant)


     Jurat            Subscribed and sworn before me ofDate)             Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


    Reviewed         (Prosecutorial Official)             Date           Reviewed (Judge / Judge Trial Referee)                        Date




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                     TOG-002539
                                Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 33 of 93
  ARREST WARRANT APPLICATION
  JD-CR-64a Rev, 3-11                                         STATE OF CONNECTICUT
  C.G.S § 54-2a                                                 SUPERIOR COURT
  Pr. Bk, Sec. 36-4, 36-2, 36-3                                       :
  CFS4:        $700001340                                           www.jud.ct.gov                              Greenwich Potics

           Last Fi          i     fal:                            Residence {Townjof accused       Court to be held at {Town}      |Geographical




  Affidavit - Continued
  asked him to comeover. That she did a whipit.                       related that shestill had the otherhalf of the bag of
  Heroin she purchased from ij                   Thatit was less than she used the night prior. That between
  approximately 3:30 am and 4:00 am, she used the same needle ME cave herto inject herself with the
  remaining Heroin. PE lated that she was by herself. That she injected herself in the right arm. That
  the last thing she recalled was smoking a cigarette. NM swore to the veracity of her verbal statements.
  The interview was concluded.


  13. That on Thursday, January 12, 2017. approximately 2030 hours, EY completed a GPD Cell
  Phone Data Cloning/Forensic Extraction Consent Form. Her father, J                                    also completed a
  consentform and gave Investigators [Bs Apple iPhone.


  14. That Detective Sergeant Pier Corticelli performeda forensic analysis of Ms iPhone 6 Plus
  (Telephone #: 203-7 IMEI: 353302071833076). Detective Sergeant Corticelli provided Detective
  Quezada with a copy of the Extraction Report.


  15. Thatthe report confirmed throughthe listed device namethat it belonged to "NE                                                    "A
  review of the report revealed a text message conversation between JM and anindividual listed as a
  contact named im telephone number 203TT (a confirmed cell phone number fori
  ee.              The text message conversation began on January 11, 2017 at 5:08 PM and
  concluded at 6:01 PM.The following is the conversation between J                             and |:


             ' | need you to help me out right now i            I'm not fucking ok
              What's good?
             ; I'm gonna seriously hurt myself if | can't get that |            need your help im so depressed right now |
  can't feel it
  Shelby: Bob
              HE con't hurt yourself stopit I'm herefor u sois I                   we love u
               Please get me it | have 20 I'm home just please i'm gonna do something stupid I’m not ok

               Too many people | hurt I'm an infection spreading
               Call me


  16. That in herinterview, [told the Affiant and Detective O'Neill that she asked J                                   for Heroin.
  Through the Investigators’ collective training and experience, it is known that individuals who are involved


  {This is page 4 of a 14 page Affidavit

   Date                                                               Signed (Affiant)


   Jurat             Subscribed and sworn before me ofDate)           Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


  Reviewed           (Prosecutorial Official}          Date           Reviewed (Judge / Judge Trial Referee)                         Date




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                     TOG-002540
                                Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 34 of 93
    ARREST WARRANT APPLICATION
    JD-CR-64a_      Rev. 3-11                                  STATE OF CONNECTICUT
    C.G.S § 54-2a                                                 SUPERIOR COURT
    Pr. Bk. Sec. 36-1, 36-2, 36-3                                          .
    CFS 8:       1700901340                                          www.jud.ct.gov                             Greenwich Potion

|
Name (Last, First, Middle Initial Residence (Townjof accused                                       Court to be held at (Town)      Geographical

                                                                    Pittsfield                     STAMFORD                        Area number ©!"
    Affidavit - Continued
    in illegal activity often use "that" to describe contraband as a wayto avoid explicitly stating what it is they
    are talking about. J                 further told Detectives that she paid HE $20 dollars for a bag of Heroin,with
   HE promising her a second bag at a latertime.




    17. That during the course of the interview at Greenwich Hospital with fF                              the Affiant and
|
Detective O'Neill were granted authorization by OG acquire her medical records. It was noted that
Pes lucid, aware of her surroundings, and capable of granting authorization. BB cas,
    understood, and signed the GPD Authorization to Release Medical Information, which was witnessed by



    18. That on Thursday, January 12, 2017, Detective Quezada andthe Affiant received fs                                      medical
    records from the Greenwich Hospital Medical Records Division asit pertains to her January 11, 2017 visit.
    it should be noted thatat the time ofthis report, January 13, 2017, J                            wasstill being treated at
    Greenwich Hospital for her overdose that occurred on 1/12/2017. As part of the Greenwich Hospital policy,

    medical records are not to be released while the patient is still admitted. The following medical records
    were a result of a:                  admittance, the reported date of the first overdose, on 1/11/2017. The document
    is submitted as evidence and includes references to heroin overdose, as well as the subsequent analysis,

    diagnosis, and treatment. Specificaily the Greenwich Hospital Emergency Department report indicates the
    Chief Complaint as "Overdose-Accidental'andthe history of presentillness: '                                         20 yo femaie,
    presents with friends apneic, ashen with thready pulse. Pt with pinpoint pupils. BVM initiated and Narcan
    given IV---pt awoke, vomited. Friends state that they were shopping in Home Goods and Pt went into
    bathroom and came out barely breathing". They drove her to ER. Pt unresponsive on arrival. Thready

    Pulse". Upon physical exam needle marks were found in the right arm of the Pt. Included in the ED report
    werethe results of a Urine Drug Screen, which wasordered by Dr. Kristin E. Harkin M.D. Samples were
    collected at 6:12pm on 1/12/2017 by the Greenwich hospital Staff. The analysis was performed by the
    Greenwich Hospital Laboratory and revealed a POSITIVE result for opiates.


    The diagnosis was thereby determined to be "Opiate OD"
    The Disposition was: "Admitted"

    The Pt's condition was: "Critical"




     (This is page 5 of a 14 page Affidavit

     Date                                                              Signed (Affiant)


     Jurat            Subscribed and sworn hefore me ofDate)           Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)



    Reviewed         (Prosecutorial Official)           Date           Reviewed (Judge / Judge Trial Referee)                        Date




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                   TOG-002541
                              Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 35 of 93
  ARREST WARRANT APPLICATION
  JD-CR-64a_ Rev, 3-11                                            STATE OF CONNECTICUT
 C.G.8 § 54-2a                                                        SUPERIOR COURT
  Pr. Bk. Sec. 36-1, 36-2, 36-3
  OFS &:        4700001340                                               www.jud.ct.gov                              QhaeawichPotice

  Name     (Lasi, First, Middle Initial                                 Residence (Townpofaccused       Court to be held at (Town)     |Geographical

                                                                        Pittsfield                      STAMFORD                       areanumber
 Affidavit - Continued
  19. That Detective Quezada and the Affiant met with Greenwich Hospital Director of Security, Mark
  Larobina. Through reviewing medical records for |                                     it was learned that her admission time to
  the Greenwich Hospital Emergency Department (ED) was approximately 9:28pm on 1/11/2017. With the
  assistance of Director Larobina, the Investigators reviewed the video footage at and around the time of the
  documented incident. More specifically, the Emergency Department entrance and valet area landing.


  20. That at a documented time of 9:24pm on 1/11/2017, Investigators observed that a blue Honda Civic
  bearing CT registration AF-35119, entered the Greenwich Hospital Valet parking area adjacent to the
  Emergency Department entrance. A DMV query was later performed and revealed the Honda to be validly

  registered to EE                                                . =merging from the driver's position of the vehicle the
  investigators observed a white male, whom they immediately and without hesitation recognized as a
 PT                                       PE wes observed in a very calm, nonchalant, manner to walk around the rear of
  his vehicle and obtain a wheel chair from the wheelchair station. While is                             doing this, a second
  white male emerges from the right rear passenger seat of the vehicle. The investigators recognize the
  second male to be that ofEE                                        is seen wheeling the wheelchair to the passengerside
  of the vehicle. then opensthe right front passenger door and appears to semi enter the front
  passengerside door. [EMBs seensituating the wheel chair. leansin and removesa
  white female from the front passengerseat. a is seen supporting her upper torso while i                                              is seen
  to take control of her lower legs. The female appears to be unconscious and lifeless. The investigators
  immediately and without hesitation recognize the female to be that off                                       While both [and
  BB arc seen placing the white female in the wheelchair, simultaneously a fourth occupant emerges from
  the right rear passenger door of the vehicle. The fourth occupant is immediately and without hesitation
  recognized through pastpolice contacts as [EE [takes contro! of the wheelchair while
  a is seen to close the front passenger doorof the vehicle. PE then walks around the rearof the
  vehicle, re-enter the driver's seat, and drives out of the Emergency Room parking area. A later review of
  the video footage subsequent to the documented time (6 hours) does not show io                                      his vehicle
  returning to the Emergency Department. [fis seen wheeling [J towards the Emergency Room
  entrance while [i is supporting [i's head. The 3 of them are seen entering the Emergency Room
  Hallway at 9:26pm and|                          still appearsto belifeless. Once inside the Emergency Department, I
  is seen pushing the |                        in the wheel chair with[J maintaining control of her head. [Es head then
  falls and they stop to reposition a: head. BB maintains a: head as they wheelherinto the
  Emergency Department at approximately 9:26pm. At the time of her admission i: observed to be
  pale with blue lips, mouth open, and unconscious.


  (This is page 6 of a 14 page Affidavit

  Date                                                                      Signed (Affiant)


   Jurat             Subscribed and sworn hefore me ofDate)                 Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


  Reviewed          (Prosecutorial Official)               Date             Reviewed (Judge / Judge Triai Referee)                       Date




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                             TOG-002542
                              Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 36 of 93
   ARREST WARRANT APPLICATION
   Jp.cR64a       Rev. 311                                     STATE OF CONNECTICUT
   C.G.S § 54-2a                                                 SUPERIOR COURT
    Pr. Bk, Sec. 36-1, 36-2, 36-3                                         .
    CFS #:       1700001349                                         www.jud.ct.gov                              Greenaich Police

    Name (Last, First, Middle Initial                              Residence(Townjofaccused        Courtto be held at (Town) |Geographical GA-1
   rn                                                              Pittsfield                      STAMFORD                        Areanumber
   Affidavit - Continued


21. That on Friday, January 13, 2017. Approximately 1330 hours. Detective Quezada contacted [i
ey telephone and requested she appear at the Greenwich Police Department for a voluntary
|
interview with regardsto this incident. | related that she would respond andbeinterviewed. |
    appeared in the GPD lobby and Detective Quezada and the Affiant escorted her to the Detective Division.
   PR wes interviewed by Detective Brian Perusse and Detective Quezada within Interview Room #1.


    22. That [was advised that her presence wasvoluntary and she could end the interview whenever
    she wished. Detective Quezada asked EE to recall the incident that occurred on Wednesday, January
    11, 2017 involving TT [EE recalled that the incident took place between late Wednesday
    evening and the early morning hours of Thursday January 12, 2017.


    23. That [J recalled that she and herfriend |                                    received numerous messagesfrom
   PE 1 cicating that she was going to harm herself and also asking them for heroin. MM related
   that she, BB and her brother |       crove to [IIs housein J's car to check on
    Mand make sure she did not do anything "stupid." It should be noted that JM resides at Ij
   fF                         Greenwich, CT.

    24. That while they were at [i's house, Jf used Heroin by meansof injection; that she "shotit up."
    That the four (4) of them then drove to Home Goodsin Stamford, CT. That [J stayed in the car and
    whenthey returned they observed that I        was not breathing and herlips were turning blue.
    addedthatit was herideato take [MJ to the nearest hospital, but J anc J initially did not want
    to because they thought that she was breathing and would be okay. That theyfinally drove |                                     to the
    Greenwich Hospital Emergency Department. i stated that she, JI and [iblacec [into a
    wheelchair and that she and HB 00k her into the emergency department. ma related that she did not
    know where[i                    was, that she believed he remained with the car. That she believed J                     "didn't want
    to deal with it."


    25. That Detective Quezada asked[I                   why [would ask her and [for Heroin ancl
    responded that she did not know. That she does not use Heroin, although she hastried it, That is
    "for the most part sober," but she thinks he recently began using it again.


    26. That [iillrclated that they drove to |s                  house in [Js car, andinitially stated they did not

    (This is page 7 of a 14 page Affidavit

     Date                                                              Signed (Affiant)


     Jurat            Subscribed and sworn before me ofDate)           Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


    Reviewed         (Prosecutorial Official)           Date           Reviewed (Judge / Judge Trial Referee)                       Date




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                 TOG-002543
                               Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 37 of 93
    ARREST WARRANT APPLICATION
    JO-CR64a       Rev. 3:11                                   STATE OF CONNECTICUT

   C.G.5 § 54-24                                                  SUPERIOR COURT
    Pr. Bk. Sec, 36-4, 36-2, 36-3                                        '
    ost:          vre0e01340                                         www,jud.ct.gov                             Greaeivich Posce


|
Name (Last, First, Middle Initial) Residence (Townjof accused                                      Court to be held at (Town)      Geographical
                                                                    Pittsfield                     STAMFORD                        acca number ©"
   Affidavit - Continued
    bring the Heroin. At one point, [said she thought maybehad it dropped off earlier- implying
    someone else brought it to her.




    27. That it should be noted that through the entire interview [I appeared to be conflicted as she
    avoided all eye contact with investigators. WE frequently covered her face with her hands. By her own
    account she did not wantto be a "snitch" and that "the whole situation is so shitty." At one point i said
|
"Okay you know what,I'm just going to tell you guys." TE denied that she brought the heroin to |
    ME told investigators that she,J and J intendedon visiting MJ out of concern for her
    wellbeing, butMM realized that they had Heroin. ThatI begged them repeatedly for Heroin and
    would not stop asking. That she would not stop asking for help injectingit. TE stated that she told her
    not to injectit.


    28, That Detective Quezada asked [Mf it was possible if she, INN or I                            gave [ifthe Heroin
    out of fearthat if they did not, J             would harm herself. That perhaps they werein a difficult position.
a
HM ‘elated that “Yeah shedid putusin terrible position.Its awful." JJ was adamantthat only
   HT (00k Heroin. When asked whytheydid not call 911 due to [fs statements and thelater
    overdose, related she did not know.


    29. That] also related that she did not want to be around the Heroin use. That she only observed a
    little bit because sheleft the room. That she observed [tying an Apple charging cable around her
    arm like a tourniquet. That she heard [ij                 ask for help. That she plead with Jot to inject the
    Heroin.[BB thoughtthat [was asking for help to inject it. J believed that JJ already had a
    needle.



    30. That [J told investigators, “I'm so scaredif { tefi you guys who it was something bad is going to
    happen." When queried further on this statement, related she wasfearful that the person responsible
    for giving|                 the Heroin would reactto police contact by doing Heroin and overdosing. Jadded, "I

    (This is page 8 of a 14 page Affidavit

     Date                                                              Signed (Affiant)


     Jurat           Subscribed and sworn hefore me ofDate)            Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


    Reviewed         (Prosecutorial Official)          Date            Reviewed (Judge / Judge Trial Referee)                        Date




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                       TOG-002544
                            Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 38 of 93
  ARREST WARRANT APPLICATION
  JD-CR-64a_ Rev, 3-11                                       STATE OF CONNECTICUT
 C.G.S § 54-2a                                                  SUPERIOR COURT
  Pr. Bk. Sec. 36-4, 36-2, 36-3                                           :
  CFS          1700001340                                          WWWJU d.ct. Gov                             Greenwich Pofce

  Name (Last, First, Middle Initial}                              Residence (Townjof accused      Court to be held at (Town)     jGeographical
                                                                  Pittsfield                      STAMFORD                       ven      umber ©”
 Affidavit - Continued
  just want all of this to go away.”


  31. That during the interview,                proclaimed,"So obviously weall had the heroin.iiretatec that
  she knew there was Heroin in                    s car while they drove tolls house. did not know whereit
  wasin the car, but that it was probably in someone's pocket.




  32. That related that they had a video[il filmed on his phone of[MJ overdosing so that they
  could show her was she looks like when "she does that shit."

 MB asked investigators, "Shouldn't Bb. in trouble for buying Heroin?" Detective Quezada replied,
 "Sofb ought Heroin that night?" MM answered, "Yeah, obviously." Detective Quezada queried
  further by asking "From oneof you three?"[MI replied by asking, "So doesit really make a difference
  who it was?"


  33. That throughout the interview J                would begin to tell investigators portions of the events that took
  place and then answerour questions with questions of her own. BR would be evasive and vaguein her
  answers and recant her statements. BE sic: she was not 100% sure who gave                                     the Heroin butit
  wasnot her. That at one point[EE IE. anc J                          entered [js room and                          locked
  out. J related that they bought Heroin earlier and that "we bought enough.i                              then admitted to
  being "fucked up too." That everyone was using Heroin. [Maiso admitted that she doesnot like Heroin
  but she cannot say no to using it when she is around it.


  34. That lastly, that [related that she snorted Heroin that night at I's house. Every time [I
  waspreparingto tell investigators who gave BR the Heroin, she would say that she is afraid to tell
  because shedid not want to ruin anyone's life.
  Due to                    resistance of being forthcoming, investigators concluded the interview.


  35, That on Monday, January 16, 2017, the Investigators were unable to locate an active telephone number

  for (NE                         In an attempt to reach [J the Affiant called js mother, i                                        at

  (This is page 9 of a 14 page Affidavit

   Date                                                               Signed (Affiant)


   Jurat            Subscribed and sworn before me ofDate)            Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


  Reviewed         (Prosecutorial Official)           Date            Reviewed (Judge / Judge Trial Referee)                       Date




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                   TOG-002545
                              Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 39 of 93
    ARREST WARRANT APPLICATION
    JD-CR-64a_ Rev. 3-11                                       STATE OF CONNECTICUT
   C.G.S § 54-28                                                 SUPERIOR COURT
    Pr. Bk. Sec, 36-1, 36-2, 36-3                                          :
    OFS i:       ‘700001340                                         www.jud.ct.gov                              Greenwich Pofce

    Name (Last, First, Middle initial)                             Residence (fownjof accused      Court to be held at (Town)     |Geographical
                                                                   Pittsfield                      STAMFORD                       areanumber
    Affidavit - Continued
    0837 hours. MM was advisedof the investigation and related that she would attempt to reach J
    and advise him to contactthe investigators. [I                would not provide the Affiant with[js phone
    number when asked.


    36. That the Affiant called Jat 1303 hours in an attempt to follow up.[related that she has
s
not been able to reach JM It should be notedthat GE tone was sarcastic and uncooperative. That
as of the time of the writing of this Warrant (Wednesday, January 19, 2017 at 1800 hours), | ES made
    no attempts to contact investigators.




    37. That on Tuesday, January 17, 2017. 2132 hours, Officer Luke Kelly advised Detective Quezada that
    while he was conducting a cell block check, EE                                 currently in GPD custody on a separate
    incident) related he wished to speak with Narcotics Detectives. Detective Quezada and the Affiant
    respondedto the cell block and removed ll                  from GPD Cell #2 and escorted him to the Detective
    Division where he was interviewed.


    38. That J acknowledgedthat it was his wish to speak with Detectives. JJ was advised thathis
    presence was voluntary and he could end the interview when he wished. was askedif he wished to
    contact anyone before being questioned and he declined. was advised ofhis rights in writing,
    which he signed a CT State Notice Rights form at 2135 hours.


    39. Thatthe Affiant asked [J to recall the events that occurred on Wednesday, January 11, 2017.
    MM asked,"Is this the day | was with [j?" [ifrelated that he was hanging out with his friends
   HE 2": RR. Thatat approximately 8:00 PM he and[received text messages from
   ia in which she said that she wanted help getting drugs and that she was in a bad spot. That she was
   going to hurt herself if she did not get drugs. BB ought that [i received text messages from
    BE clating a similar request, but investigators were unable to confirm.

    40. That [told the Investigators that he responded to [J by text messageand told her, "You don't
    have to do that. We love you. I'm not giving you any drugs. | can be there for you if you want to see me. Me
|
and| care about you."I related that he only texted with [using his only cell phone. |

    (This is page 10 of a 14 page Affidavit

     Date                                                              Signed (Affiant)


     Jurat            Subscribed and sworn hefore me ofDate)           Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


    Reviewed         (Prosecutorial Official}           Date           Reviewed (Judge / JudgeTrial Referee)                        Date




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                   TOG-002546
                                Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 40 of 93
   ARREST WARRANT APPLICATION
   JD-CR-64a_ Rev. 3-11                                           STATE OF CONNECTICUT
   C.G.S § 54-2a                                                     SUPERIOR COURT
   Pr. Bk. Sec, 36-1, 36-2, 36-3                                              :
    CFs #:        1700001340                                           WWW.) ud.ct. gov                             GreenvdchPoSce

    Name     (Last, First, Middle Initial                             Residence (Townjof accused       Court to be held at (Town)    |Geographical

   is                                                                 Pits                             STAMFORD                      __lasanm“7
                                                                                                                                              ane
   Affidavit - Continued
|
confirmed his phone numberis (203) | BM related that has the password for his phone.
    That he wasin possession of his phone the entire time. That to his knowledge, no one used his phoneto
|
text with | Investigators were not able to view the conversation on a: phone ashe did not
    relinquish it and released it to his mother after he was processed for his arrest. However; a review of the
    conversation on Is phone, and confirmed by the Forensic Extraction Report, JIIIEs texts to [I
    did not reflect that he would NOT give her drugs.


    41. Thatthe Affiant asked[twice if he sent ftext messages saying that he would not get her
    drugs. In responseto the Affiants’ question iiconfirmed that he texted [that he would NOT give
   BE Heroin.



    42. That [J said that approximately an hourafter receiving the text messages from J he, I
    and Il drove to a: house out of concern for her well-being. indicated that he drives a blue
    [Honda] Civic.


    43. That JJ was asked why did notcall police or for an ambulance due tof statements.
    related that this is not his first reaction and he was not aware it was an option. That he does not want to be
    involved in other people's problems because he has his own.


    44. That] related that a was home alone upontheir arrival. That while in the house the hung out
    and spoke for approximately 30 to 45 minutes while BE sot dressed. ThatI     appeared to be "out
    ofit" and a described heras "the lights were on but nobody was home"and further J seemed
    “emotionally detached." also stated that she did speak and participate in conversations.


    45. That [J stated that both he and told J                               they would not give her Heroin [iiifrelated
    that he doesnot like Heroin or being around it. MM continued to ask for drugs andi told her that
    he would leave if she asked them for drugs again.



    46. That[related that he drove |.                            EE and to Home Goodsin Stamford, CT. That they
    did not make any other stops. drove his vehicle; RE sat in the front passenger's seat; and
   HM sat in the rear passenger seats. Once at Home Goods,[ij anc I left the vehicle and entered
   the store. [said that he and[jjfremained in the car. That at one point he stepped outside of the

    (This is page 11 of a 14 page Affidavit

    Date                                                                   Signed (Affiant)


     Jurat             Subscribed and sworn before me of§Date)             Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


    Reviewed          (Prosecutorial Official)            Date             Reviewed (Judge / Judge Trial Referee)                      Date




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                      TOG-002547
                              Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 41 of 93
    ARREST WARRANT APPLICATION
    JD-CR-64a_ Rev. 3-11                                       STATE OF CONNECTICUT
   C.G.8 § 64-28                                                 SUPERIOR COURT
    Pr. Bk. Sec. 36-1, 36-2, 36-3
    CFS #:       1709001340                                         www.jud.ct.gov                                  Gieeevich Pofica

    Name (Last, First, Middle Initial)                             Residence (Townjof accused          Court to be held at (Town)      [Geographical
                                                                   Pittsfield                         STAMFORD                         Area numbe

    Affidavit - Continued
|
car to smoke a cigarette. Upon reentering his vehicle, he observed that I                             was turning blue. |
    recalled that went into the bathroom before they left her house, and that he knowsthat is a common
    thing for Heroin addicts to do when they "shoot up.”


    47. That while in the car waiting for Jj anc [I observed thatI           was not breathing. I
    then retracted that statement and corrected himself to say was barely breathing and nottalking.
    i i                        thecarandenteredHomeGoodsto alertI ancl ofIII's condition.
    That         andi’ ultimately decided that they should take[J to the hospital. They did not knowif
               's condition would improve and thought that they could take her home and let her "sleep it off." That
   :: WMwerelifeguardsandthoughtthatJ wasokayinitially.

    48. That[could not recall the route he took to go Greenwich Hospital. [ij was confronted by
    Investigators about the decision to go to Greenwich Hospital instead of Stamford, the closest hospital.
    Investigators explained to that Home Goodsis 1.7 miles (approximately a 7 minute drive) from the
    Stamford Hospital and Greenwich Hospital is 11 miles (approximately a 19 minute drive) away.
    could not provide a valid reason for taking i                a patient showing obvious signs of respiratory distress
    and turning blue, to the further of the two hospitals from his current location.


    49. i              related that they were driving while discussing their options. That when they cameto the
    conclusion that they should take [J to the hospital, Greenwich Hospital wasthe closest. Again,
    answered that he did not call 911 because it is not his first reaction and he thought the quickest option

    would be to drive MM himself. It should be noted that ins interview, she related that after Home
    Goods the group went to get Whip-its on Long Ridge Rd in Stamford and then drove to McDonald's
    located off Exit 5 in Greenwich (Riverside). All of these stops were allegedly after the group left Home
    Goods in Stamford, contradictory to [ls account.


    50. That when asked about the delivery of Heroin, answered that he did not bring [the heroin.
    That he did not know if Ifo} brought[IJ the Heroin. That [J does not use Heroin anddid
    not use Heroin that evening. That] did not bring the Heroin. J                              said that he did not knowif J
   uses Heroin orif he broughtit that night. It should be noted thatin a: interview, BE related that she,
   HE HE. 2c BR 2! used Heroin that evening at I's house,in contradiction tos

    (This is page 12 of a 14 page Affidavit

     Date                                                              Signed (Affiant)


     Jurat            Subscribed and sworn before me ofDate)           Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


    Reviewed         (Prosecutorial Official}           Date            Reviewed (Judge / Judge Trial Referee)                           Date




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                            TOG-002548
                            Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 42 of 93
  ARREST WARRANT APPLICATION
  JD-CR-64a_ Rev. 3-14                                          STATE OF CONNECTICUT
 CGS § 54-28                                                       SUPERIOR COURT
  Pr. Bk. Sec. 36-1, 36-2, 36-3                                              :
  CFS 4:       1700091340                                              www.jud.ct.gov                              GreeeenichPofoe

  Name_(Last, First, Middle Initial                                  Residence (Town)of accused       Court to be held at (Town)     |Geographical

 as                                                                  Pits                             STAMFORD                       Leaman: OO
 Affidavit - Continued
  account.



  51. That with regards to the heroin use that evening, a eventually related that he saw BE inject
  herself with Heroin in her room. That he, and vere all present when this happened. That
  BE already had the needle. That i       asked them for help with injecting the Heroin, but none of them
  would help her. That na said, "| keep missing. | keep missing. I'll do it myself, I'll fuck up my arm."

  52. That when iiwas confronted about being less than truthful about his knowledge of anyone doing
  Heroin that evening, a                  said that he nevertold Investigators that no one used heroin that evening and
  perhaps he misunderstood our question. It should be noted that initially stated that he did not see
 Bs: Heroin. i             would only say that J went to the bathroom before leaving for Stamford,
 which to his knowledgeis indicative of a Heroin addict's behavior. [i further explainedthis insistency
  by relating that sometimes the things he says are not what he means and that he is dyslexic.


  53. That Detective Quezada asked [J why[would ask him andJ for Heroin when
  claimedin this interview that helio notuseit mm further related that [asks everyone as
  she is desperate.


  54. That Detective Quezda asked[I                    if he, o+ [nad heroin their possession that evening
  and answered "Probably, yes." Bo \c the investigators to use the "processof elimination"to
  determine who brought the Heroin that evening and added that neither he nor broughtit. That
  “obviously”, BB brought it.

  55. That at one pointin the interview [i                   stated, "| knew there was drugsin the car because people
  were getting fucked up." i was asked to elaborate who these "people" were and he had no answer.
  HE related that "| know |i wasthe only one who hadshit there."

  56. That Detective Quezada informed [that during [fs interview, she explained that at one point
  in the evening [EEE and (I were in [Is room and that |                                             locked J out. Detective
  Quezada asked |                      this in fact happened and he answered no,it did not happen, followed by he did
  not recall.



  57. That during the interview JJ explained that[jjJinformed him that she wasinterviewed by

  (This is page 13 of a 14 page Affidavit

  Date                                                                   Signed (Affiant)


  Jurat             Subscribed and sworn before me ofDate)               Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


  Reviewed         (Prosecutorial Official)           Date                Reviewed (Judge / Judge Trial Referee)                       Date




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                           TOG-002549
                                 Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 43 of 93
  ARREST WARRANT APPLICATION
  JD-CR-64a_ Rev. 3-11                                       STATE OF CONNECTICUT
 C.G.S § 54-2a                                                 SUPERIOR COURT
  Pr, Bk. Sec. 36-1, 36-2, 36-3                                          .
  CFS &:       $700001340                                         www.jud.ct.gov                               GreenwichPotce


  Name (Last, First, Middle Initial                              Residence (Townjof accuised      Court to be held at (Town)    |Geographical
                                                                 Pittsfield                       STAMFORD                      area number ©!
 Affidavit - Continued
  Investigators with regardsto this incident. The Detective Quezada asked [J what they discussed
  pertaining to this investigation and he refused to answer.


  58. That WM expressed that he had nothing more to say with regardsto this investigation. Due to
 HE s requestto no longer speak, the interview was concluded. Sergeant Scorca and Detective
  Quezada returned [to Cell #2.

  59. That based on the aforementioned facts and information, this Affiant has probable causeto believe,
  and
  doesbelieve, that |T                            and two other coconspirators provided narcotics (heroin), which
  attributed to [MM suffering an overdose and causing herto receive life saving care and further
  hospitalization the night of 01/11/2017.




  60, That this Affiant respectfully requests that an arrest warrant be issued for the appropriate charges.




  DOB:                      92
  LKA: EE                              Riverside, ct 06870
  WIM, 6'1", 180lbs, Green eyes, brown hair




  (This is page 14 of a 14 page Affidavit

   Date                                                               Signed (Affiant)


   Jurat            Subscribed and sworn hefore me ofDate)           Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


  Reviewed         (Prosecutorial Official)           Date            Reviewed (Judge / Judge Trial Referee)                      Date




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                  TOG-002550
                         Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 44 of 93
       INFORMATION                                                                  STATE OF CONNECTICUT                                                                         Dispositiondate
       JD-CR-71 REV. 1-17                                                              SUPERIOR COURT
       Police Case number                                               Agency name                                                                                             Agency number


       1700001340                                                        Greenwich Police                                                                                       0057

      Title, Allegation and Counts
       State of Connecticut vs,(Name of accused)                                                             Residence (Town) of accused                       Docket number

                                                                                                             Pittsfield, VT
                                                                                                                                                  birth
                                                                                                                                                  4992              The undersigned Prosecuting
                                                                                                                                                                    Authority of the State of
       To beheld at (7own}                                                                        Geographical                            Court dale                Connecticut charges that:

       STAMFORD                                                                                   area           GA-1
                                                                                                  number
       Caunt One — Did commit the offenseof.                                                                                                              Coniinued to        Purpose      Reason
       ASSAULT 2ND DEG

       At (Town)                            On or about (Date)                                            In violation of General Statute number

        Greenwich                           01/44/2017                                                   53a-60
       Count Two —      Did commit the offense of:


      CONSPIRACY TO COMMIT/ ASSAULT 2ND DEG
       Al (Town)                            On or about (Date)                                           In violation of General Statute number

      Greenwich                             01/11/2017                                                   53a-48/53a-60
       Count Three— Did commit the offense of:
       SALE OF CERTAIN ILLEGAL DRUGS

       At (Town)                            On or aboul (Date)                                           In violation of Genera{ Statute number

        Greenwich                           01/11/2017                                                    21a-278(b)
                                        .                                         Date                   Signed (Prosecuting Authority}
            See other sheet for additional counts



      Court Action
      Defendant advised of rights before plea                                                             Bond                                                                Election               (Date}

      (Judge)                                 (Date)                                                                                                                              CT           JY

          Attorney          Public defender                                                               Bond change                                                              property inventory number



       Count            Plea date                                                                                                                                        Additional disposition




                                                                                         Other Court Actlon




                                     Cost                             Bond information

                                     ime C] NCI                   [} Sondforfeited                 1 Forfeiture vacated               oO Forfeiture vacated and bondreinstated
      Application fee - receipt number                 , Circle one                fee - receipt number              : Circle one                  fee - receipt number                                , Circie one
      if paid                                          i   WIQ           paid                                         ‘'   WEQ            paid                                                         '   WIEQ

                                                                                onoriginal disposition                (Clerk)




                                                                      This is page 1 of a 3 page information




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                                                            TOG-002551
                             Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 45 of 93

     INFORMATION                                                     STATE OF CONNECTICUT                                                      Disposition date
     JD-CR-71 REV. 3-11                                                   SUPERIOR COURT
     Police Case number                                     Agency name                                                                        Agency number

       1700001340                                            Greenwich Police                                                                  0057
     Geographical

|
rune GA-1 State of Connecticut vs. [i
      Additional Counts

|
Count Four — Dic commit the offenseof:                                                                                      Continued to   Purpose    Reason

     CONSPIRACY TO COMMIT/ SALE OF CERTAIN ILLEGAL DRUGS
      At (Town)                        On or about (Date)                          In violation of General Statute number


     Greenwich                         01/11/2017                                   53a-48/ 21a-278(b)
      Count Five — Did commit the offense of:




       At (Town)                       On or about (Date)                          fn violation of General Statute number



      Count Six — Did commil Ihe offense of:




       At (Town)                       Onor about (Date)                           in violation of General Statute number


      Count Seven — Did commit Ihe offense of:



       At Town)                        Onor about (Date)                           In violation of General Statute number



      Count Eight —- Did commit the offense of:




       At (Town}                       On or about {Date}                          in violation of General Statute number




     Signed    (Prosecuting Authority)                                         Printed nameof Prosecuting Authority                                          Date signed



     Additional Court Action
                     Plea withdrawn    Verdict                                                                                         sas
|
Count Plea date Plea Date     New plea finding                                          Fine               Remit                    Additional disposition



                                                                                    $                $
       4




                                                                                    $                $
       5




                                                                                    $                $
       8




                                                                                    $                $
       7




                                                                                    $                $
       8




                                                                      This is page 2 of a 3 page information




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                         TOG-002552
                          Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 46 of 93
                                                                    STATE OF CONNECTICUT                                                 Disposition date
     INFORMATION
     JD-CR-71 Rev. 1-17                                              SUPERIOR COURT
     Police Case number                                 Agency name                                                                      Agency number

     1700001340                                          Greenwich Police                                                                0057


     Arrest Warra nt

     Geographical
     area           GA-         State of Connecticut vs
     number
     To: Any Proper Officer of the State of Connecticut

            By Authority of the State of Connecticut, you are hereby commanded to arrest the body of the

     within-named accused. ("X" all that apply)


                   A. Accused is ordered to be brought before a cierk or assistant clerk of the Superior Court.
       O
       CJ          B. Accused is not entitled to bail.

                      if A, B or both are checked above, you shall without undue delay bring the arrested person before the clerk
                      or assistant clerk of the Superior Court for the geographical area where the offense is alleged to have been
                      committed, or if the clerk's office is not open, to a community correctional center within said geographical
                      area, or the nearest community correctional center if no such center exists in the geographical area, or to
                      the Correctional Institution, as the case may be.                                                                Extradition boundaries
                                                                                                                                       established by prosecutor
       []      C. Bail set at

       []      D. Non-financial conditions of release:




       []      &. Conditions of release not determined by the court.
      By the Court         Signed(Judge of the Superior Court)                             Date                 Name of the Judge (Print or type)




      Return On Arrest Warrant
      Geographical         Te      f                                                                                  Dat
      area                  own                                                                                         a                 State of Connecticut
      number
      Then and there, by virtue of the within and foregoing complaint and warrant ,                | arrested the body of the within-named accused and read the

      samein the hearing of said accused; and have said accused here in court for examination.

      Attest (Officer's sign ature and Department)



            Date                                        Other Court action




                                                          This is page 3 of a 3 page information




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                      TOG-002553
                            Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 47 of 93
   ARREST WARRANT APPLICATION                                                STATE OF CONNECTICUT                                              For Court Use Only
   JD-CR-645    Rev. 3-41                                                      SUPERIOR COURT                                                Supporting Affidavits sealed
   C.G.S $54-2a                                                                        ;                                                       Yes                      No
   Pr.Bk.Sec.36-1,36-2,36-3                                                                  g
                                                                                  www.jud.ct.gov
                                                                                                                                         CI                     =
    Police Case number                                    Agency name                                                                          Agency number
    1300009102                                            Greenwich Police                                                                      0057
|
Name (Last, First, Middle Initial) Residence {Town) of accused                                                              Court to be held at (Town)   Geographical

                                                                                      Old Greenwich                         STAMFORD                     Areanumber GA-1
   Pp
    Application For Arrest Warrant
    To: A Judge of the Superior Court

    The undersigned hereby applies for a warrant for the arrest of the above-named accused on the basis of the facts
|
setforth in the:|X |Affidavit Below. |Affidavit(s) Attached.
    Date                               Signed      (Prosecuting authority)                               Type/print name of prosecuting authority




    Affidavit
     The undersigned affiant, being duly sworn, deposes and says:
    The undersigned, Sergeant Mark Zuccerella, being duly sworn, does depose andstate that he is a
    member of the Greenwich Police Department and has been since September 19, 1999. Atail times
    mentioned herein he was acting as a member of said department. Thefollowing facts and circumstances
    are stated from personal knowledge and observations as well as information received from other police
    officers acting in their official capacity and from official police reports and statements made be prudent
    and credible witnesses.


    That pursuant to C.G.S. 54-86d and 54-86e regarding the confidentiality of victims of 53-21 Risk of Injury
    to Minors, the complainant in this incident is herein referred to as the victim



    On March 11, 2013, Det. Michael Rooneyin the Special Victims Section received an anonymousletter
    from a male subject. The male subject presented Det. Rooney with a white business envelope that read,

    "Child Protection Services Confidential.”


    The letter was addressed, To Whom It May Concern. Theletter explains that a sixteen year old girl in
    Greenwich is possibly being abused sexually and physically by her step father. The letter further states the
    sixteen year old girl has four siblings and that the author is afraid they may be in danger. Theletter
    continues that the sixteen year old appearsto beterrified by this man and doesn't want to come forward

    (This is page 1 of a 1 page Affidavit)

    Date                                                                          Signed    {Affiant)



    Jurat                Subscribed and sworn to before me on (Date)              Signed   (Judge/Clerk, Commissioner of Superior Court, Notary Public)

                                                                                  Judge Truglia
     Finding
    The foregoing Application for an arrest warrant, and affidavit(s) attached to said Application, having been submitted to and
    considered by the undersigned, the undersigned finds from said affidavit(s) that there is probable cause to believe that
    an offense has been committed and that the accused committedit and, therefore, that probabfe cause exists for the
    issuanceof a warrant for the arrest of the above-named accused.

    Date and         Signed at    {City or fown)             On   (Date)          Signed    (Judge / Judge Trial Referee)        Name of Judge/Judge Trial Referee

    Signature




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                              TOG-002567
                            Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 48 of 93
 ARREST WARRANT APPLICATION
 JD-CR-64a_ Rev. 3-11                                        STATE OF CONNECTICUT
 CGS § 64-28                                                   SUPERIOR COURT
 Pr. Bk, Sec. 36-1, 36-2, 36-3                                           :
  orst:        tg00009102                                          www.jud.ct.gov                             Greenwich Pobce

  Name (Last, First, Middle Initial)                             Residence (Town)of accused      Court to be held at (Town)     jGeographical
                                                                 Old Greenwich                   STAMFORD                       Asanumber
 Affidavit - Continued
  becauseshe is afraid that she will not be believed or be blamed for tearing up her family.


 Theletter identifies the victim and states she is a student in Greenwich High School. The author continues
 that from what he understands, the step father drinks and does suchthings as pulling off her towel after she
  showers and enters her room at night and touching her sexually. The family seems to be either in a state
  of denial or fear. The letter ends. The author wished to remain anonymous.


  Det. Rooneywas able to identify the victim as being a real person living within the Town of Greenwich.
  Det. Rooney and SRO Carlos Franco metat the victim’s school where she wasinterviewed. The school

  psychologists were present for the interview.


  Det. Rooney advised the victim of the investigation. Upon hearing this, the victim became very emotionally

  distraught and visibly upset and she began shaking and crying. She covered her face with her hands and
  curled her body into a seated fetal position.


  Officer Franco asked the victim if she was willing to discuss the matter. She related that she would talk to
  the investigators and the staff. Det. Rooney askedthe victim if she wanted to contact her mother before the
  interview. She related that she attempted to but her mother was out of State and would not be homeuntil
  later that night.


  The victim related that when she was 14 years old her step father, P                             began to grab her
  breasts over her clothes. She related that this continued until she was 15 years old. She further related
  that she has since attempted to block this out of her mind and deal with it internally. She related that

 BR vould touch her when he wasintoxicated. When shetried to tell him that she was uncomfortable
  with his touches, he attempted to turn the story around on her making it seem like it was her fault.


  Thevictim related that |                    would touch heron the breasts in front of her mother and sisters. She
  related that on one occasion,pulled her toweloff her body after she got out of the shower. It
  should be noted that each time the victim attempted to describe the alleged incident; she would put her

  hands in her face and curl up in a seated fetal position as she cried.



  The victim went on to relate that she did eventually speak to her mother about being inappropriately
  touched byMM. She thenrelated that her mother spoke to [about this behavior and as a

  {This is page 2 of a § page Affidavit

  Date                                                               Signed (Affiant)


   Jurat            Subscribed and sworn before me ofDate)           Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


  Reviewed         (Prosecutoriaf Official)           Date           Reviewed (Judge / Judge Trial Referee)                       Date




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                      TOG-002568
                            Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 49 of 93
 ARREST WARRANT APPLICATION
 JD-CR-64a_ Rev. 3-11                                        STATE OF CONNECTICUT
 C.G.S § 54-28                                                   SUPERIOR COURT
 Pr. Bk. Sec. 36-4, 36-2, 36-3
  ors:         ‘900009102                                           www.jud.ct.gov                                GreernichPolen

  Name (Last, First, Middie Initial)                               Residence (Townjof accused        Court to be held at (Town)    |Geographical

                                                                   Old Greenwich                     STAMFORD                      rea number
 Affidavit - Continued
  result the touching stopped. That during the entire interview the victim was shaking, crying and rarely
  made eye contact with the investigators.



  The victim was brought to the Greenwich Police Department, Special Victim’s Section until her mother
  returned home and wasable to pick her up. The victim’s mother arrived at the Greenwich Police
  Department. When the victim first made eye contact with her mother, she said “don't actlike you don't
  know what happened because |                told you." The victim then began to cry and related to her mother," this is
  not my fault!"            Det. Rooney gave the victim and her mother the privacy they needed.


  Through the closed interview room door, Det. Rooney could hear the victim yell at her mother, "Get out!
  Get out of here! Just get out! Get out!" When the mother opened the door, the victim was crying and very
  emotionally distraught.


  Det. Rooney and SRO Franco were given permission by the mother to interview the victim. The victim did
  not want her mother present during the interview. The victim related to the best of her knowledge she was

  inappropriately touched on the exterior of her clothing about the breast and buttocks on several occasions
  between the ages of 14 and 15 years old. She was unable to determine exactly a time and date of the
  incidents.
  Thevictim related she was touched approximately 12-15 times by I:                                She thenrelated that the
  touching occurredin front of her family. She related that as                              touched her, she would push him
  away and sometimes just try to ignore his behavior. Det. Rooney asked the victim if she said anything to

  EE wren the inappropriate touching occurred. She related that she did not know what to say and
  would just "lash out" in anger because she felt uncomfortable.


  Sherelated that the inappropriate touching would happen randomly but more specifically when
  was intoxicated.


  The victim related during one occasion she had exited the shower and wasstanding at the top of the
  secondfloor landing with a towel on. BE puted the towel off her. She further related that she cannot
  remember if she was wearing underwear under the towel.                     The victim did relate that it was during the

  summer because the air conditioner was on.                 She related that she did not feel comfortable when this
  happened however, she knew he didn't mean for it to be "malicious or sexual."                      She related that in his
  mind it was just a "joke" butit still made her feel uncomfortable. She related she would never yell at him or


  {This is page 3 of a 5 page Affidavit

  Date                                                                 Signed (Affiant)


  Jurat             Subscribed and sworn before me ofDate)             Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


  Reviewed         (Prosecutorial Official)           Date              Reviewed (Judge / Judge Trial Referee)                       Date




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                         TOG-002569
                             Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 50 of 93
 ARREST WARRANT APPLICATION
 JOD-CR-64a      Rev. 3-11                                   STATE OF CONNECTICUT
 C.G.S § 54-28                                                 SUPERIOR COURT
 Pr. Bk. Sec, 36-1, 36-2, 36-3                                           ‘
  corse:       1200009102                                          www.jud.ct.gov                              GreenwichPoles

  Name (Last, First, Middle {nitial)                             Residence (Townjof accused       Court to be held at (Town)    [Geographical

t—(ie
| Old Greenwich STAMFORD Area number Cf!
 Affidavit - Continued
 tell him to stop but it made her feel uncomfortable. She concluded the statement by relating, “I want my
 family to be okay. | do love him but | just need to put myself first and make sure | am comfortable."


  The interview was video recorded andthe victim provided a sworn written statement.


 The mother of the victim was interviewed about the inappropriate touching. She related the household is

  comprised of five children, two boys from a:                    previous marriage and the mother’s three girls from
  her previous marriage. She related that there is a lot of “locker room" type behavior between the boys to
  include her husband that takes place within the house. That they may touch each other inappropriately and
  use profanity at times. She related thatit is all taken "lightly" by everyone. The mother went on to relate

  that there will be occasions where her and come homefrom a night out and gather the family
  together and turn on music. That they will all dance around and get rowdy andall the behavior is done in
  good fun.


  The motherfurther related|MMand the victim will horse around and although shewill grab his breast
  he should not retaliate by grabbing the victim’s. The mother believes what occurred is inappropriate but

  had no sexual intent. The victim brought this behavior to her mother’s attention and how it made her feel.
  The mother discussed this with I                     ana he understood. Nothing has occurred since she spoke with


 HE was interviewed at his residence by Det. Rooney and SRO Franco. BE ‘elated in sworn
  written statement there has been a lot of horse play that goes on within this house. alec the
  horseplay “shoot score” and “scooping”, which he related “shoot score” is hitting someone’s buttocks and
  a scoopis like a “titty twister’. |                 related he recalls pulling off the victims towel once when she
  walked by him and described the inappropriate touching as horseplay and was not sexual.



  DCF personne! waspresent for the interviews and a safety plan was created. The victim's mother
  authorized the victim to leave the residence and stay with family friends during the investigation.


  On March 15, 2013, the Greenwich Police Department received a fax from the Law Office of Attorney
  Philip Russell advising that his office was representing the victim and that her mother did not want the
  Greenwich Police Department to speak to her daughter.



  (This is page 4 of a 5 pageAffidavit

   Date                                                              Signed (Affiant)


   Jurat            Subscribed and sworn before me o¥Date)           Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


  Reviewed         (Prosecutorial Official)           Date            Reviewed (Judge / Judge Trial Referee)                      Date




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                      TOG-002570
                             Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 51 of 93
 ARREST WARRANT APPLICATION
 JD-CR-64a_ Rev. 3-11                                       STATE OF CONNECTICUT
 C.G.S § 54-2a                                                 SUPERIOR COURT
 Pr. Bk. Sec, 36-1, 36-2, 36-3                                           ‘
 OFS#:        1909009102                                          www. jud.ct.gov                              Greenwich Poboe

 Name (Last, First, Middie Initial                               Residence (Town/of accused       Court to be held at (Town)     {Geographical

                                                                 Old Greenwich                    STAMFORD                       a               GA-1
 Affidavit - Continued
 On March 19, 2013, Sgt. Zuccerella received a fax from Attorney Jessica Kordas. The fax was the
 affidavit which was executed by the victim. In the affidavit the victim states that the actions by P|
 are "sophomoric and immature". She further statedfT does not know howto interact with girls and
 treats girls like he would boys.


 Thevictim further stated [MM has neveracted in a way intending to humiliate her or for sexual
 gratification.            She feels the conduct waslight hearted and intended to be a joke. Shefelt slightly

 uncomfortable but his actions never had a sexual undertone.



 The actions by I                     stoppedafter the victim advised her mother. Thevictim lovesIE                              and is
 comfortable at home with him. The victim ended the affidavit stating that she has a 4.0 G PA, no
 emotional difficulties, no change in her outlook, demeanor, or mental health. She stated she was not a
  victim of any wrongdoing and not in danger if permitted to return home. She misses her family.



  In line 15 of the affidavit, the victim stated she will not testify against Mat any time.


 The Affiant respectfully requests that an arrest warrant be issued for the appropriate charges.




  (This is page 5 of a 5 page Affidavit

  Date                                                                Signed (Affiant)


  Jurat            Subscribed and sworn before me ofPate)             Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


  Reviewed        (Prosecutorial Official)           Date             Reviewed (Judge / Judge Trial Referee)                         Date




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                       TOG-002571
                         Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 52 of 93
      INFORMATION                                                               STATE OF CONNECTICUT                                                                       Dispositiondate
      JO-CR-71 REV. 1-17                                                         SUPERIOR COURT
      Police Case number                                            Agency name                                                                                           Agency number

      1300009102                                                     Greenwich Police                                                                                     0057

     Title, Allegation and Counts
      Stata of Connecticut vs. (Name of accused)                                                         Residence (Town) of accused                      Docket number

                                                                                                         Old Greenwich
                                                                                                                                     Date of birth                                                 +
                                                                                                                                              4962            The undersigned Prosecuting
                                                                                                                                                              Authority of the State of
      To be heldal (Fown)                                                                      Geographicai                          Court date               Connecticut charges that:
6
«|
STAMFORD eter
         area GAS1

      Count Qne -—~ Did commit the offense of:                                                                                                       Continuedto        Purpose      Reason
       RISK OF INJURY TO CHILD

      Al (Town)                           On or about (Dafe)                                          In violation of Genera! Stalute number

       Greenwich                          08/01/2011                                                 §3-21
      Count Twa -———~ Did commit the offense of:




      At (Town)                           Gn or about (Date)                                         {n violation of General Statute number



      Count Thres— Did commit the offense of:




      At (Town)                           On or about (Date)                                         In violation of General Statute number



                                                                              Dale                   Signed (Prosecuting Authorit
      [| See othersheetforadditionaicounts                                                                                       »

     Court Action
     Defendant advised ofrights before plea                                                                                                                             Election               (Date)

     (Judge)                                                                                                                                                                 CT

         Attorney           Public defender        Guardian                                                                                                                  property inventory number




      Count             Plea date                    Plea                                                                                                          Additional disposition




                                                                                     Other Court Action




               number                                             Bond information

                                     [Jimp [] net              CL] Bondforfeited               (] Forfeiture vacated                [] Forfeiture vacated and bondreinstated
     Application fee - receipt number                 i     one                fee - receipt number               :        one                 fee - receipt number
     if paid                                          '   W1Q        paid                                         i   WEQ            paid

                  en                                                        cnoriginal disposition



                                                                  This is page 1 Of a 2 page information




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                                                       TOG-002572
                              Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 53 of 93


     ARREST WARRANT APPLICATION                                                   STATE OF CONNECTICUT                                              For Court Use Only
     JD-CR-64b    Rev. 3-11                                                         SUPERIOR COURT                                                Supporting Affidavits sealed
     C.G.S $54-2a                                                                           wud. ct. GOV                                            Yes              []      No
     Pr.Bk.Sec.36-1,38-2, 36-3                                                         WannsUC-ONg                                            a
     Police Case number                                        Agency name                                                                          Agency number
      1700020468                                                  Greenwich Police                                                                   0057
                                   Residence (Town) of accused                                                                   Court to be held at (Town)   Geographical    GA-~14
Name (Last, First, Middie Initial)
|
                                                                                           Greenwich                             STAMFORD                     Area number

      Application For Arrest Warrant
      To: A Judge of the Superior Court

      The undersigned hereby applies for a warrant for the arrest of the above-named accused on the basis of the facts

      set forth in the:| Affidavit Below. [__ |Affidavit(s) Attached.
     Date                                   Signed      (Prosecuting authority}                               Type/print name of prosecuting authority




      Affidavit
      The undersigned affiant, being duly sworn, deposes and says:
     1. The Affiant, Detective Perusse, being duly sworn, does depose and state that he is a member of the
     Greenwich Police Department and has been since October 12, 2004. At all times mentioned herein he was
     acting as a member of said department. The following facts and circumstances are stated from personal
     knowledge and observations as well as information received from other police officers acting in their official
     capacity and from official police reports and statements made by prudent and credible witnesses.


     2. That on Friday, June 9th, 2017 at 2328 hours, several GPD units and Greenwich EMSweredetailed tof
     PF in Old Greenwich onthe report of a fight at a large party and a subject having sustained a
     stab wound.


     3. That upon P/O M. Swift's arrival to the area, there were approximately 20-30 young adults observed vacating
     the area of Shorelands Road and Sound Beach Avenue, approximately 75 yards from the site of the party.
     Most of them related that they had attended the party and a fight broke out causing everyoneto leave.
     Pedigree information was obtained for anyone located who may have attended the party.


     4, That P/O Sanchez in Unit 44 responded to the location of the victim and upon ensuring the scene wassafe,

     directed the GEMSpersonnel to the backyard of the residence. The 18 yearold victim,later identified asf
     GE (008 F999) , had sustained a single puncture woundto the right rear area of his back, P/O

      (This is page 1 of a 14 page Affidavit)

     Date                                                                              Signed     (Affian) Brian Perusse

                 06/28/2017 02:09 pm
      Jurat               Subscribed and sworn to before me on (Date)                  Signed   (Judge/Clerk, Commissioner of Superior Court, Notary Public}
            a




      Finding                      ,
      The foregoing Application for an arrest warrant, and affidavit(s) attached to said Application, having been submitted to and
      considered by the undersigned, the undersigned finds from said affidavit(s) that there is probable cause to believe that

      an offense has been committed and that the accused committed it and, therefore, that probable cause exists for the
      issuance of a warrant for the arrest of the above-named accused.

      Date and         Signed at       (City or town)             On    (Bate)         Signed    (Judge / Judge Trial Referee)        Name of Judge/Judge Trial Referee

      Signature




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                                       TOG-002581
                           Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 54 of 93


   ARREST WARRANT APPLICATION
   JD-GR-64a_ Rev. 3-11                                        STATE OF CONNECTICUT
   C.G.S § 54-2a                                                 SUPERIOR COURT
   Pr. Bk. Sec. 36-1, 36-2, 36-3                                           iud.ct.gov

   CFS #: 1700020468                                                 WWWFUCLChg                           Greenwich Police
   Name (Last, First, Middle Initial)                              Residence {Town)of accused       Court to be held at (Town)   |Geographicat
   Po                                                              Greenwich                        STAMFORD                     Areanumber GA-1
   Affidavit - Continued
   Sanchez and GEMSpersonneltreated the wound and prepped a:                                     transportation to Stamford
   Hospital.


   5. That the scene of the incident was determined to be the rear porch and backyard of the residence. P/O Swift
   observed the housekeeperlateridentified as[EEE (DOB[§I/1957)cleaning up rubbish from the
   party. RE was directed to stop what she was doing and the scene was secured. The residence and
   surrounding area was checked for any other indications of violence with nothing observed. There were
   approximately 5-10 empty beer containers on/around the property.


   6. That the hosts of the party were identified as ee ae 999) and i:                                                                    996).
   GE ‘elated that on this night, he and his brother GE decided to have a small gathering offriends overto
   watch the NBA Finals on television. That at an unknown time of the night, people that they did not know began
   to arrive at their residence whorelated that they were there for the party. BE elated that he believes 50
   people were at his house during the night, most of which he and his brother did not know and were thoughtto
   be from Stamford. At approximately 2200 hours, BR began to tell people that they had to go because the
   party was getting out of hand.



   7. That oncetold to leave, an individual described as a white (later determined to be JD                                       Hispanic
   male approximately 5 foot 6 inchestall with a buzzed haircut, short buzzed beard, wearing a gold chain, a white

   tee shirt and blue jeanstold a                   that he wasn't leaving and asked him what he wasgoing to do aboutit?
   Words were exchanged and shortly after a fight broke out on the deck in the backyard. During the fight
   someone yelled out that someone had been stabbed im. at which point everyone at the party ran from
   the house andleft the party prior to GPD units arriving on scene. BE anc a both related that they did
   not see the person who stabbed |             Both PF and fs along with their friend
   <0                              pleted handwritten sworn statements.


    8. That GEMS Medic2 transportedthe victim, [EE to Stamford Hospital and P/O Smurlo in marked
    GPDUnit 57 followed behind and remained with Mas he received treatment. At the Stamford ER
   WE was placed underthe care of Dr. Brea (ER Doctor) and Dr. Simmons (Trauma Surgeon) whotreated
    him for a puncture wound to his lower right flank that went through the muscle and to the bone T-12, with an
   approximate 5cm laceration. Cat scan at 12:15 a.m.didn't reveal anylife threatening injuries and]
   was moved upstairs to room #1023 east. Dr. Brea related that they were going to keepovernight and
    repeat the cat scan in the morning to confirm that there isn't any further trauma.

    (This is page 2 of a 14 page Affidavit)

    Date                                                                Signed (Affiant)
                              06/28/2017 02:09 pm
    Jurat           Subscribed and sworn before me ofDate)              Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


    Reviewed        {(Prosecutorial Official)           Date            Reviewed (Judge / Jucge Trial Referee)                     Date




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                        TOG-002582
                               Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 55 of 93


     ARREST WARRANT APPLICATION
     JD-CR-64a_    Rev. 3-14                                       STATE OF CONNECTICUT
     C.GS § 54-2a                                                     SUPERIOR COURT
     Pr, Bk. Sec. 36-1, 36-2, 36-3
      CES # 1700020468                                                    www,jud.ct.gov                     Greenwich Police
_
Name (Last, First, Middle Initial) Residence (Townjof accused Court to be held at (Town)                                      |Geographical

     a                                                                  Greenwich                       STAMFORD              arenumner
                                                                                                                                 a      ©!
     Affidavit - Continued


     9. That P/O Smurlo took numerousdigital images of i:                              stab wound while at Stamford Hospital.

      10. That on June 10th, 2017 at approximately 0130 Det. Manning and the Affiant arrived on scene at fil
                                     to assist patrol units that were already on scene with an assault investigation. Upon arrival
     investigators met with Sgt. Mulhern, P/O Arenas and P/O M. Swift. Sgt. Mulhern advised us of the known facts
     and circumstances.



      41. That |                ang [ll began to ask people to leave the party and a fight ensued. That during the fight 18
     year old Stamford resident, I                             sustained a puncture woundto the area of his right rib cage that
     appeared to be caused by a knife or unknown cutting instrument. That i                               had beentransported to
      Stamford Hospital and is now receiving treatment.


      42. That |                                  described as a single family residence located on the western side of the
      roadway,just south of Shorelands Place. [EE resides in the home with her two sons, JJ anc I
     was currently in up state New York according oi                              At the time of Det. Manning and Affiants arrival
     the residence was occupied by Ps (Friend of thes), Friens of the
     ee >)ED (House Keeper),RT anc                     EEE related that he was asleep at
      the time of the fight.


      13. That] anc EEE were unsure how the fight started and whothrewthe first punch. That they
      all described a chaotic scene andthat all three threw punches in self defense as they were being attacked.
      That during the fight females began saying that someone had been stabbed and everyone started to disburse.


      14. That further on scene investigation revealed that there were severalarticles of clothing taken off|
      by GEMS personal andleft in the south west corner of the yard. The items of clothing consisted of a black pair

      of Adidas gym pants, red pajama bottoms, a light blue colored blood soaked tee-shirt and a fleece type blanket
      that wasbelieved to be brought out from the residence to help comfort


      15. That it should also be notedthat the light blue tee shirt that was blood soaked had a puncture hole on the

      rear of the tee shirt located approximately 16 inches below the collar. The puncture hole is also located several
      inches to the right of the midline of the rear of the tee-shirt. These items were later seized as evidence and
      placed in the Forensic Section evidence storage room.


      {This is page 3 of a 14 page Affidavit)

      Date                                                                  Signed (Affiant)
                                06/28/2017 02:09 pm
      Jurat           Subscribed and sworn before me ofPate)                Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


      Reviewed        (Prosecutorial Official)              Date            Reviewed (Judge / Judge Trial Referee)              Date




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                   TOG-002583
                                   Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 56 of 93


       ARREST WARRANT APPLICATION
       JD-CR-64a       Rev. 3-11                                     STATE OF CONNECTICUT
       C.G.8 § 54-2a
                                                                       SUPERIOR COURT
       Pr. BK. Sec. 36-1, 36-2, 36-3
                                                                           www.jud.ct.gov
       CFS #:       1700020468                                                                                  Greenwich Police
       Name -          First, Middieinitial}                             Residence (Townjof accused       Court to be held at {Town)   Geographical
                                                                                                                                                      GA-1
                                                                         Greenwich                        STAMFORD                     Areanumber

       Affidavit - Continued


       16. That while Det. Manning and the Affiant were on scene, the rear property was checked with negative results
       of a possible weapon as well as the kitchen area of the residence. While on scene numerous digital images of
       the scene were captured by Det. Manning with his department issued memory stick.


       17. That on June 10th, 2017 Det. Manning and the Affiant responded to Stamford Hospital to meet with assault
       victim, i!                              [BBB as currently admitted and was within room 1023 East and with P/O Smurlo.

       18. That [I related that he wentto the party with his friend, [.                  That he had never met the
       people thatlive there and the party grew as the night went on. Thatlater in the evening GE ‘elated that
       the person that lives at                                  (                  began kicking people out of the house. That
       various people began arguing with him and a fight started on the rear porch ofthe residence. elated
       that people began to shove and push him and he wasforced to throw several punches in self defense. That
       after punching one person in the face hetried to get off the porch as the fight was out of hand.


        19. That]tried to climb down off the porch but someone grabbedhim from behind andthat is when
        he thinks he was stabbed. Just after climbing off the porch an unknownperson told him he was bleeding and
       that he had been stabbed.[MM begantofeel pain in the area ofhis right rib cage. GE elated that
        he was now bleeding profusely and he continued to walk away from where the fight was on the porch andinto
       the grass in the backyard before laying down and applying pressure to his wound. JM related that he did
        not know who had stabbed him but believed the person responsible was right behind him as he wasclimbing
        off the porch.


        20. That related that he wastired and had been througha lot this evening and could not recall much
        moreat this time. Det Manning andthe Affiant provided [J                              with our contact information so that he
        could contact investigators after he rests and is ready to talk further.


        21. That later on June 10th, 2017 the Affiant received a telephonecall from stabbing victim, Fs
        who related that a friend of his had just texted him a cell phone video of the altercation last evening and that

|
        you can see him being stabbed by                               EMM related that he had been recently discharged from
        Stamford Hospital and wascurrently home at |                                  in Stamford, Connecticut. The Affiant advised
|
|      GE (hat he would respondeddirectly to his residence to review the video.



        {This is page 4 of a 14 page Affidavit)

        Date                                                                  Signed (Affiant)

                                    06/28/2017 02:09 pm
        Jurat             Subscribed and sworn before me ofDate)              Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


        Reviewed         (Prosecutorial Official)             Date            Reviewed (Judge / Judge Trial Referee)                     Date




    CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                          TOG-002584
                                Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 57 of 93


     ARREST WARRANT APPLICATION
     JO-CR-G4a_     Rev, 3-14                                     STATE OF CONNECTICUT
     CGS § 64-23                                                    SUPERIOR COURT
     Pr. Bk. Sec, 36-1, 36-2, 36-3                                              d.ct.qov

      CFS #: 1700020468                                                wwwijud.ct.g                            Greenwich Police
      Name_ (Last, First, Middle initial)                             Residence(Townjofaccused           Court to be heid at (Town)   |Geographical GA4

     a                                                                Greenwich                          STAMFORD                     |a...           GA:
     Affidavit - Continued
      22.ThatMPOSmithandtheAffiantresponded_
                                           oO                                                    andweremetin themainlobbyofhis
      apartmentbuilding byfilllillE and his father,                                    RE anc                      invited investigatorsinto
     the apartment building and into a common meeting room where we sat down.                                         showed the Affiant the
      cell phone video that he had received today from                              , The video clip lasts approximately 10 seconds
      and shows the rear porch and yard of                                     In the video there are numerous subjects involved in
      a fight and it appears to be a very chaotic scene.


      23. That approximately 4 secondsinto the video PE could be seen attempting to jump off the porch and
      into the backyard, which is approximately two and a half feet below. Two subjects appear to betrying to grasp
      at[BM anc pull him back. The two subjects appear to be es 2 a                 EE ist
      arm and hand is seen extending to back and more specifically in the area of a: right rib
      cage. A dark spotis also briefly seen at this moment asi:          pulling his hand away, which appearsto be
      blood on i:          shirt from just being stabbed. Just prior to aa: hand being observedin the area of
                       s right rib cage the dark spot is not observed on the video. It should be noted that the rear porch and
      yard is very poorlylit and the Affiant was unable to determineif a knife or cutting instrumentis ins
      hand. The person capturing the video appears to be standing approximately fifteen to twenty feet away and the
      view was unobstructed.


      24. That Pe the Affiant reviewed the video together and he pointed to Pe said that's the
      personthat stabbed me.TheAffiant asked [if   he knew whothe person that stabbed him was and he
      referred to him as “MM. The Affiant then asked [to                              describe him and herelated thatI                         is a tall
      white male with long dark hair and a beard. (MM further related that after jumping off the porch he
      immediately felt blood coming from his back and onto his clothing and that the stabbing occurred while jumping
      off the porch.


25. That [I wasn't immediately sure who was responsible because his head was turned the other way
|
and he wastrying to get away from a fight on the porch, however, after watching the video heidentified |
     HEME 2s one ofthe two peopledirectly behind him andasthe onethat had stabbed him. [EEE was
      unsure of the identity of the other male behind him in the video. BE eciaten that he had met, tor
      thefirst time that evening but had talked to him during the party and related that they seemed to get along, so
      he wassurprised that I                      would have stabbed him.


      26. Thatit should be noted thatthe videois consistent to |'s                             accounts thatheinitially gave while

      {This is page 5 of a 14 page Affidavit)

      Date                                                                  Signed (Affiant)
                                 06/28/2017 02:09 pm
      Jurat            Subscribed and sworn before me ofDate)               Signed (Judge/Cierk, Commissioner of Superior Court, Notary Public)


      Reviewed         (Prosecutorial Official)            Date             Reviewed (Judge / Judge Trial Referee)                      Date




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                           TOG-002585
                             Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 58 of 93


     ARREST WARRANT APPLICATION
     JD-CR-64a Rev. 3-14                                        STATE OF CONNECTICUT
     C.GS § 54-2a                                                  SUPERIOR COURT
     Pr. Bk. Sec. 36-1, 36-2, 36-3                                           iud.ct.aov

     CFS#         1700020468                                          WWWJUGLCLS                              Greenwich Police
     Name (Lasi, First, Middle Initial)                              Rasidence (Town)of accused         Court to be held at {Towa)   |Geographical

                                                                     Greenwich                          STAMFORD                     areanumber ©"
     Affidavit - Continued
     adinitted to Stamford Hospital earlier this date. Further, that a: hand is seen on the video to be extended
     to the same area that as stabbedon his right rib cage and in the same area wherehis tee-shirt
     sustained a puncture hole.



     27. That |          related thatnad sent him the video but was unsureif she wasactually the
     person that capturedit. The Affiant later spoke withaaa whorelated that she seen the video on Snapchat
     on a:                           account. This account waslater determined to belong to P|

     28. That on June 20th, 2017 the Affiant reviewed a 4 minute and 18 second long cell phone video that was
     downloaded from [Es                              cellular phone by Sgt. Corticelli. JJ had previously signed a GPD Cell
      Phone Data Cloning/Forensic Extraction Form. This was a second video of the incident in addition to the

      previous one that had been provided to the Affiant by iy.

     29. That the video depicts the fight that took place at Pe                                   3 June 9th, 2017. Forthe first 50
     seconds of the video you can see numerous people standing on the rear porch and within the backyard. People
     are heard yelling "and yet your still here" and “make your way to the door" in an attempt to get the crowd to
      leave. At :50 secondsinto the video, PF is seen and heard saying something to the effect of you
      better wait for our rides. A female is then heard stating "Uber" and a i: then heard saying “orderit for me
     then".


a
30. At 1:17 into the video, EM is seen briefly wearing light colored t-shirt and backwards white
      colored baseball hat, while standing on the porch,


      31. That at 1:35into the video,a fightstarts in the area where [MM was last seen. Due to numerous
      people standing in the way the Affiant is unable fo determine exactly how the fight started but it appears that
                                throwsthe first closed fist punch at 1:37 into the video. The Affiant is unable to determine who
     GE punches or if the his punch hits anyone.

      32. That at 1:39 into the video, it appears that an unknown white male wearing a gray t-shirt throws a closed fist
      punch at i.

      33. Thatat 1:49 into the video, [NM is seentryingto jump off the porch and[ij anc [IT are
      directly behind him. is briefly seen reaching for ls back in the area that he is stabbed and at

      (This is page 6 of a 14 page Affidavit)

      Date                                                                Signed (Affiant)
                                06/28/2017 02:09 pm
      Jurat           Subscribed and sworn before me o¥fDate)             Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


      Reviewed        (Prosecutorial Official)           Date             Reviewed (Judge / Judge Trial Referee)                       Date




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                          TOG-002586
                               Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 59 of 93


      ARREST WARRANT APPLICATION
      JD-CR-64a_    Rev. 3-11                                    STATE OF CONNECTICUT
      CGS § 54-2a                                                  SUPERIOR COURT
      Pr. Bk. Sec, 36-1, 36-2, 36-3                                          .

      CFS #: 1700020468                                                wwwJud.ct.gov                        Greenwich Police
      Name    (Last, First, Middle initial)                          Residence (Townjof accused       Court to be held at (7owi}   |Geographical

     an                                                              Greenwich                        STAMFORD                     Arenumber
                                                                                                                                      a      ©”!
      Affidavit - Continued
      the same time an unknown onlooker steps in front of the camera blocking the view.


      34, Thatat 1:54 into the video,[NEEMis seen getting away from [iiand [J and waiking furtherinto
      the backyard and away from the porch.              a:          alsoseenatthistimereachingtowardshisback,possibly
      realizing that he had just been stabbed.                     is not see again for the remainder of this video.


35. That on June 10th, 2017 [EEE made a telephonecall to the Detective Division and requested to
|
speakwith the Affiant. The Affiant returned his call a short time later and | related that he would like to
      talk to the Affiant and also related that he has heard rumors that teenagers from Stamford would be coming to
      his residencetoretaliate forJM being stabbed. GME e!2ted that he gets out of work at 2015hrs and
      would come to the Greenwich Police Department to talk.


|
36, That at approximately 2020hrs on the aforementioned date, | arrived in the front lobby of GPD along
with his mother. The Affiant then escorted {iiieiong with MPO Smith up to the Detective Division
E
located on the secondfloor. | was interviewed by MPO. Smith andthe Affiant within Interview Room in
      the Detective Division. The interview was audio/video recorded using the GPD Case Cracker interview
      Management System.



      37. That prior to starting our interview the Affiant advised PE that he was not underarrest and that heis
      free to leave at any time. GE related that he understood and wantedto talk about the previous evening.

      38. That GE ciated that his younger brother,[iil was having severalfriends over to watch the NBA
      Finals on June 9th, 2017. That some people had posted on Snapchat about the party at his residence and
      teenagers from Stamford began to show up uninvited. That at approximately 2200hrs on June 9th, 2017 he
      noticed four people in his kitchen that he did know and asked him why they were there. That they told him that
      they were there to buy weed from [ED Ethen told [IM that he had to leave and he didn't
      want him selling drugs in his house.



      39. That at this time,[J related that he also noticed BE ¢!'ing otheruninvited guests to walk
      aroundto the back of the houseinstead ofleaving. related that he then decidedto turn off the
      television and music in the hopesit would get peopleto leave. JM related that a good numberof people
      left, however he estimated that there wasstill approximately 40 peopie still at his home.




       (This is page 7 of a 14 page Affidavit}

       Date                                                               Signed (Affiant)
                                   06/28/2017 02:09 pm
       Jurat            Subscribed and sworn before me ofDate)            Signed (Judge/Cterk, Commissioner of Superior Court, Notary Public}


      Reviewed         (Prosecutorial Official)           Date            Reviewed (Judge / Judge Trial Referee)                     Date




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                        TOG-002587
                              Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 60 of 93


      ARREST WARRANT APPLICATION
      JD-CR-64a__     Rev. 3-14                                    STATE OF CONNECTICUT
      C.G.S § 54-2a                                                  SUPERIOR COURT
      Pr. 8k. Sec. 36-1, 36-2, 36-3                                            .

      CFS #:_ 1700020468                                                 wwwJud.ctgov                          Greenwich Police
      Name (Last, First, Middle initial)                               Residence (Townjof accused        Court to be hetd at (Town)   |Geographical

                                                                       Greenwich                         STAMFORD                     Area nummer ©!
      Affidavit - Continued
      40. That related that he walked out onto his porch in the backyard and observed J                                                     again
      sitting on a bench smoking weed.[EE again told him to get out.responded back bysaying
      something to the effect of "| took 3 Xanax right now are you going to make me leave". That
      then told [J again to leave and] threw a punch at Jj Thatthe two beganto fight and more
      peoplejoined in including I,                      I      anc I


      41, That the Affiant then asked iiiwhat he was wearing during the fight and he related a baseballstyle hat
a
with a tank top. The Affiant then proceeded to show him still image from a cell phone video the police
      department wasable to obtain and EE pointed to a male and said "yeah that's me”I'm trying to defuse the
      situation by holding JJ back from punching [Ml !t should be noted thatthe still image that the Affiant
      showedis an image from almost immediately after[Iwas stabbed and had jumpedoff the
      porch. Thatand HP ppear to emergein this image from where the stabbing hadjust occurred.
      The Affiant later packaged this still image as evidence and forwarded to thefirst floor evidence locker.


      42. That ia continued to relate that the fight was very chaotic as chairs and tables were being thrown and
      estimated that there was approximately 15-20 people involved in the fight. i    related that at one point
      during the fight J                     was stabbed as he was jumping over the edgeof the porch. The Affiant then asked
      PE bow he knew that, and he said that his brotheri                            had told him and that then ran deeper
      into the yard before falling to the ground dueto being stabbed. The Affiant asked where he QB was while
      this was happening and herelated that he wasfighting with on the porch.


      43. That] was then asked what happenedonce[ell                                           to the groundafter being stabbed and he
      related that he proceeded to get him large wads of toilet paper from within his home so that he could apply
      pressure. also stated, "| was freaked out" and "| wasin tears" and that | asked him if he was okay.


      44. That several times duringthis interview the Affiant askedif [J had anytype of knife on him and he
       replied no, but did own a switchblade knife, which wasin his bedroom that evening. EE was also asked
       multiple timesif he had stabbed |                       which healso denied.


      45, That the Affiant then told [that someof the altercation, which included                                          being stabbed was
      captured on a cell phone video. That in the cell phone video it appears that he and                                 re directly behind

      a: heisjumpingoverthesideofthepatio.Furtherthathe(EM isseenreachingtowards
        Ss back at this exact momentand in the same area where 2: stabbed. BE acain

       (This is page 8 of a 14 page Affidavit)

       Date                                                                 Signed (Affiant)
                                  06/28/2017 02:09 pm
       Jurat             Subscribed and sworn before me ofDate)             Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


      Reviewed          (Prosecutoria! Official)            Date            Reviewed (Judge / Judge Trial Referee}                      Date




  CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                          TOG-002588
                           Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 61 of 93


   ARREST WARRANT APPLICATION
   JD-CR64a Rev. 3-14                                          STATE OF CONNECTICUT
   C.G.S § 54-22                                                 SUPERIOR COURT
   Pr, Bk. Sec, 36-1, 36-2, 36-3                                           ;

   CFS #: 1700020468                                                 www,jud.ct.gov                       Greenwich Police
   Name_(Last, First, Middte initial)                              Residence (Townpof accused       Court to be held at (Town)   |Geographical

   a                                                               Greenwich                        STAMFORD                     wveanumner 2A”
   Affidavit - Continued
   denied stabbing f                      and requested to the see the video and askedif the Affiant had seen a knife in his
   hands.


   A6. That |                 age changedhis story at 21:20hrs during the interview by saying that there might have been a
   knife in his pocket but at no point during the fight wasit in his hands.


   47. That At 21:24hrs during the interview BB ciated that he wanted to speak with his attorney before
   talking any further and wanted his motherto be broughtinto the interview room. No other questions of
   were asked and his mother was broughtinto the interview room with

   48. That it should be noted that when watching the recovered cell phone video of the altercation it does show
   that ]Jis stabbed while attempting to jumpoff the rear patio asnad related. That the stabbing
   occurred very quickly and took approximately 1 to 2 seconds. | had to review the video several timesin order to
   determine that was when                          was stabbed. That only someone with intimate knowledge of the stabbing
   wouldhaveknownthata: stabbedwhilejumpingofftheporch.
   49. That on June 11, 2017 |                           agreed to respondedto the Greenwich Police Departmentto be
   interviewed .



   50. That uponarrival to the Greenwich Police Department the Affiant escorted BE into Interview Room E in
   the Detective Division. The interview was audio/video recorded using the GPD Case Cracker Interview
   Management System. The Affiant later notified the GPD Forensics Section of the existence of the recorded

   interview for purposes of creating a duplicate/archival DVD ofthe interview.


   51. That prior to starting our interview the Affiant advised fi that he wasnot underarrest and that he is free
   to leave at anytime. BB ciated that he understood and wanted to talk.

    62.That[related thathewasatthe[residenceonJune9th,2017.Whileatthei
    he was watching a basketball game on TV and on a few occasions was smoking weed outside.                                            related

   that he recalled having a conversation earlier in the evening with a                             en telling him how his parents
   owna liquor store in Stamford and that had told him that he had beento his parentsliquor store in the
    past. That later in the evening [vegan to yell at him asking him to leave and hetold [J that he didn't
    have a ride so he could not leave.


    {This is page 9 of a 14 page Affidavit)

    Date                                                                Signed (Affiant)
                              06/28/2017 02:09 pm
    Jurat           Subscribed and sworn before me o¥Date}              Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)



    Reviewed        (Prosecutorial Official)            Date            Reviewed (Judge / Judge Trial Referee}                     Date




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                        TOG-002589
                             Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 62 of 93


      ARREST WARRANT APPLICATION
      JD-CR-64a_ Rev. 3-11                                       STATE OF CONNECTICUT
      C.G.8 § 54-24                                                  SUPERIOR COURT
      Pr. Bk. Sac. 36-1, 36-2, 36-3                                           jud.ct.qov                                            .

      CES # 1700020468                                                  WWWJUC.C'G                           Greenwich Police
      Name (Last, First, Middle Initial)                              Residence (Town)of accused       Court to be heid at (Town)       |Geographical
                                                                       Greenwich                       STAMFORD                         Areanumber ©!
      Affidavit - Continued


a
53. That a friend of a : later determined to bethen began to shove him and fight
      erupted. That during the fight J                 attacked him while he QI had a pocketknife in his right hand. That
                   took several swings at him with the knife. That the knife came into contact with his right wrist and with

the right side of his face.[J showed the Affiant a small superficial scratch on his right cheek and also on
his right wrist, which he said was caused by BE swinging the knife at him. i         then related a:
|
brother, | fell on top of him and the two beganto fight on the rear porch.

      54. That at this moment he was able to get away from fi and                                        then observed|i
      running towards the rear yard and attempting to jump off the porch.                          related that as RR was
      jumping off the porch iT chased him from behind and stabbed him with a knife that was within his right
      hand. While jumping off the porch PY appeared to grab onto a tree branch from a iarge tree to help pull
      himself away from          PE was unable to give a detailed description of the knife but related it looked
      likeapocketknife1 ae thatheobservedthestabbingfromtheporchandwasapproximately
      6 feet awayfrom |     when he was stabbed.[only recalled [phasing behind and
      believed that] was nextto him (i) when|        was stabbed.

|
55. That | related that his accounts are from whathe recalled transpiring while at the GB residence
      and not from any videos that he had seen afterwards. That although heis friends with P..: is being
      truthful and did actually seelij stab I                         The Affiant also questioned|MMaboutthe cuts on right
      wrist and right cheek as they appeared to be superficial scratches and i                       again related that they were
      caused by J                     swinging a pocket knife at him. Based on mytraining and experience the injuries
      sustained to his right wrist and right check are not consistent to being cut with a knife but more thenlikely were
      sustained during the brawl.


       56. Thatthe Affiantlater took digital images of JJand theinjuries he sustained.[related that he did
       not receive any medical treatment and he did not wantto receive anyat this time. [later provided MPO
       Smith and the Affiant a sworn written statement of his accounts.


       57. That upon comparing a:                   accountsto the cell phone video obtained there are somesimilarities such
       as                    being stabbed as heis jumping/climbing off the porch, that                  appears to use his right hand
      to stab                         and a        : exiting the porch in the area of a large tree|               is also seen on the
       porch in the video as he described but appearsto be actively fighting with an unknown male and

       (This is page 10 of a 14 page Affidavit)

       Date                                                                Signed (Affiant}
                                 06/28/2017 02:09 pm
       Jurat           Subscribed and sworn before me ofPate)              Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


       Reviewed        (Prosecutorial Official)           Date             Reviewed (Judge / Judge Trial Referee)                         Date




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                             TOG-002590
                             Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 63 of 93


     ARREST WARRANT APPLICATION
     JD-CR-64a_ Rev. 3-11                                           STATE OF CONNECTICUT
     C.G.S § 64-2a                                                     SUPERIOR COURT
     Pr. Bk. Sec. 36-1, 36-2, 36-3                                               fud.ct.aov

      CFS #; 1700020468                                                   WWWJUGLClg                            Greenwich Police
                iS        idle       initial}                            Residence (Townjof accused       Court to be held at (Town}   }Geographical



       ffidavit - Continued
     ee momentsafter[IEEE is stabbed. {is notcapturedin the cell phonevideowhen
      is being stabbed but appears to be approximately fifteen to twenty feet away when he appears onthe cell
      phonevideojust after the stabbing. Further, in the second video obtained a is seen laying on the porch
      with several people standing over him while punching him. One of those peopie appear to be                                                       '
      howeverdueto the quality of the video the Affiant can not determineif there are any objects in Js hands
      at this time.



      58. That on June 11th, 2017 the Affiant made telephone contact with J,         who attendedthe party
      at the Eb sidence on June 9th, 2017 and wasinvolved in the fight that occurred on the rear porch. The
      Affiant asked he would be willing to come in to speak with Det. Manning and the Affiant further about
      the fight and assault that occurred at the a residence, which he related that he would.further
      related over the telephone that he mainly residesat the a residence and that he does not have access to
      a vehicle and requested that investigators pick him up. The Affiant informed a that investigators would be
      at the a residence located 2                                         at 1315hrs this date to pick him up and he agreed.

|
59. That at approximately 1230hrs on June 11th, 2017 the Affiant received a telephonecall from |                                                who
      stated after speaking with his attorney he decided that he will not be coming in this date and would need legal
      representation before he speaks with the Affiant.


      60. That on June 12, 2017 the Affiant received a telephone call from Attorney Philip Russell, who is
      representing a.                            Attorney Russell related he will be speaking with his client further and would get
      backto the Affiant to tet him know if Jjwould comein for an additionalinterview.


      61. That on June 13, 2017 the Affiant received a telephone call from Attorney Philip Russell, who related that
      his client would like to provide me with the name of the person responsible for the stabbing and also with the
      knife used. Attorney Russell related that he would not be able to provide mewith either until June 15th, 2017.


      62. That on June 15th, 2017 the Affiant received another call from Attorney Russell, who this time provided me
      with the name of                             and also related that he (Russell) had the knife in his office that was used in the
      stabbing that occurred at                     's residence,


      63. That Det. Manning and the Affiant then responded to Attorney Russell's office located at 66 Field Point
      Road, where Attorney Russell handed over a brown Balducci's paper bag, which contained a white nylon Gucci

      (This is page 11 of a 14 page Affidavit}

      Date                                                                    Signed (Afflant}
                                 06/28/2017 02:09 pm
      Jurat           Subscribed and sworn before me oxPate)                  Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


      Reviewed        (Prosecutorial Official)               Date             Reviewed (Judge / Judge Trial Referee)                     Date




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                TOG-002591
                          Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 64 of 93


   ARREST WARRANT APPLICATION
   JD-CR-64a Rev. 3-11                                       STATE OF CONNECTICUT
   CGS § 54-28                                                  SUPERIOR COURT
   Pr, BK, Sec. 36-1, 36-2, 36-3                                        jud.ct.gov

   CFS #: 1700020468                                               wwwue.cl.                           Greenwich Police
   Name (Last, First, Middle Initial)                            Residence(Townjofaccused        Court to be heid at (Town)   [Geographical GA

   i                                                              Greenwich                      STAMFORD                     Arenumber
                                                                                                                                 a
   Affidavit - Continued
   bag. Within the white nylon Gucci bag was a black Benchmade "The Pagan" switchblade knife.


   64. That Attorney Russell would not provide any information as to the ownership of the knife or where it was
   retrieved from. Attorney Russell also would not provide any information as to whyhis client ry thought
   HR 2s responsible for the stabbing. The Affiant advised Attorney Russell that he would like to speak
   with PB ebout this recent development. Attorney Russell signed a chain of custody tag prior to leaving,
   which was later placed on the box the knife was later secured in.


   65. That the Benchmade "The Pagan" knife wasleft in the white Gucci nylon bag until Det. Manning and the

   Affiant arrived at Police Headquarters, where it was removed within the Forensic Section Office. There were no
   obvious signs of dried blood on any part of the knife, however there was a small amount of a clear liquid that

   appeared to be lubricant on the blade. The knife was then turned over to Det. Weissauer who later
   photographed it and packaged it as property.



   66. That on June 17th, 2017 Det. Manning and the Affiant respondedton                                         an attempt to speak
   withA                                who waspresent a(R                     June 9th, 2017 at the time of the assault.

   67. That |                       answered the door and agreed to speak with Det. Manning andthe Affiant. zy
   related that he wasincredibly tired that evening from not sleeping the night before so he decided to take a nap

   upstairs in a guest room at]                              carly during the party. That he was wokenup by a police officer
   checking the residence. TE ‘elated that he wasnot presentfor the fight that took place and did not
   witness it.


   68. That MM further related that after the police left the residence during the early morning hours of June
    10th, 2017                            told him (         to get a lawyer because the police are going to come contact
    him.meee afterhewokeupandwentdownstairstheonlypeoplethatwerestillwithinthe
    residence were I                           EE EE                         2nd the housekeeper,
                     related that after the police left everyone seemed overly nervous but didn't knowif it was because
   one of them were responsible for the stabbing or because PE end a:                           motherdid not know about what
    had happened yet.


   69. That MM also related atnotime did he see JT at the [ff residence. JM related
   that he has not seen [Jin approximately two years. [MM furtherrelated that he has not seen

    (This is page 12 of a 14 page Affidavit)

    Date                                                             Signed (Affiant)
                              06/28/2017 02:09 pm
    Jurat           Subscribed and sworn before me ofDate)           Signed (Judge/Cierk, Commissioner of Superior Court, Notary Public)


    Reviewed       (Prosecutorial Official)           Date           Reviewed (Judge / Judge Trial Referee}                    Date




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                 TOG-002592
                             Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 65 of 93


     ARREST WARRANT APPLICATION
     JD-CR-64a     Rev. 3-11                                         STATE OF CONNECTICUT
     C.G.S § 54-2a                                                      SUPERIOR COURT
     Pr. Bk. Sec, 36-1, 36-2, 36-3                                            .

      CFS #, 1700020468                                                    www,jud.ct.gov                         Greenwich Police
      Name_(iast First, Middle Initial)                                   Residence (Townjof accused        Court to be held at (Town}   |Geographical

     |                                                                    Greenwich                         STAMFORD                     svennumber ©"
     Affidavit - Continued
r
or EE since the early morning hours of June 10th, 2017 but hastried to call |                                            who hasnot
      answeredhis phone. That he also called ff ana briefly spoke to him and wastold that was currently
      in the hospital for an unknown reason. elated that at no time did he hear anyone say that
      wasresponsible nordid he hear take credit for the stabbing. [RII related that he did not know
      who was responsible for stabbing.


      70. That on June 21st, 2017 the Affiant received a telephone call from Attorney Matthew Popilowski, who
      related that he is representing P|                           Attorney Popilowskirelated that at his recommendation |
      will not be speaking to police regarding this matter.


      71. That after reviewing recovered cell phone video taken of the altercation there is a male observed in the
      video that appears to be |                At one pointMis observed throwing a punch butdueto the
      quality of the video the Affiant is unable to determine who[i waspunchingor if they were injured. There
      also did not appearto be any objects in: hand atthis time, such as a knife. Further, that at the
      moment[EEE is stabbed only [EES anc I                               are in the immediate area and within
      arms reach and only is                       handis in the area ofthe stab wound.


      72. That on June 23rd, 2017 the Affiant responded to Stamford Hospital and met with Emergency Room

      Doctor, Maria Brea, whoinitially treated [IT                             after he wastransported to Stamford Hospital's
      Emergency Department on June 9th, 2017, for a single stab wound to his right posterior chest.



      73. That the Affiant asked Dr. Brea if the wound EEE sustained would have bleed immediately and she
      related that it would have. The Affiant then explained to Dr. Brea that the Greenwich Police Department has
      obtained a cell phone video of the moment webelieve as                                       stabbed and the video shows a subject
      reaching towards a                         : back in the area where he was stabbed. Upon the subject pulling his hand away
      it appears that] is bleeding as blood appears onhist-shirt. Dr. Brea related the videoasthe Affiant
      explained would be consistent with the woundthat sustained.

74. That the Affiant believes there to be probable cause that mi 996) of fF
|
| Greenwich, CT 06870, committed the crimeslisted on the first Information page, which occurried on
      June 9th, 2017 at his residence. Thatcell phone video obtainedindicates that]                                             is responsible for
      the stabbing. During aninterview of a                    he stated that he may have had a knife in his pocket and that
      2:                       stabbed while jumping off his porch, which is something only someonewith intimate knowledge

      (This is page 13 of a 14 page Affidavit)

       Date                                                                   Signed (Afffant)
                                 06/28/2017 02:09 pm
       Jurat           Subscribed and sworn before me ofDate)                 Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)



      Reviewed        (Prosecutorial Official)              Date               Reviewed (Judge / Judge Trial Referee)                      Date




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                              TOG-002593
                            Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 66 of 93


   ARREST WARRANT APPLICATION
   JD-CR-64a_    Rev. 3-14                                      STATE OF CONNECTICUT
   C.G.S § 64-2a                                                  SUPERIOR COURT
   Pr. Bk, Sec, 36-1, 36-2, 36-3                                            jud.ct.gov                                            .

   CFS #; 1700020468                                                  wwe                                  GreenwichPolice
                   i       iddie initial)                           Residence (Townjof accused       Court to be held at (Town)       |Geographical

   el                                                               Greenwich                        STAMFORD                         Areanumber GA
   Affidavit - Continued
   of the crime would have known. Further, that                              gave an oral statement, which was audio/video

   recorded and related that he observed                              stab|EEEEEEEs he wasexiting If—s porch and
   observed a pocketknife in [Rs banc. MM also provided a sworn written statementofhis
   accounts to MPO Smith and the Affiant.




    (This is page 14 of a 14 page Affidavit)

    Date                                                                Signed (Affiant)
                                 06/28/2017 02:09 pm
    Jurat              Subscribed and sworn before me ofDate)            Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


    Reviewed           (Prosecutorial Official)          Date            Reviewed (Judge / Judge Trial Referee)                         Date




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                            TOG-002594
                             Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 67 of 93

                                                                                 STATE OF CONNECTICUT                                                                      Dispositton dale
      INFORMATION
      JD-CR-71 REV.3-14                                                               SUPERIOR COURT
      Police Case number                                             Agency name                                                                                           Agency number

      1700020468                                                       Greenwich Police                                                                                    0057


     Title, Allegation and Counts
      State of Connaclicut vs.(Name of accused}                                                            Residence {Town} of accused                    Docket number

                                                                                                          Greenwich
of
 a birth

                                                                                                                                        i 996                  The undersigned Prosecuting
                                                                                                                                                               Authority of the Superior Court
      To be held at (Towns                                                                      Geographical                            Court date             of the State of Connecticut
      STAMFORD                                                                                  ae              GA-1                                           charges that:
                                                                                                number
      Count One —      Did commil the offense of;                                                                                                    Continued to        Purpose      Reason
      ASSAULT1
      At (Town)                            On or aboul (Date)                                           in violation of General Statute number

       Greenwich                           06/09/2017                                                  53a-59
      Count Two —— Did commit the offense of:


      BREACH OF PEACE 2ND
      At (Town)                            On or aboul (Date)                                          In violation of General Statute number

      Greenwich                            06/09/2017                                                  53a-181
      Counl Three— Did commit the offense of:




      At (Towa)                            On or aboul (Date)                                          In violation of General Statute number



                                                                               Date                    Signed (Prosecuting Authority)
      [| Seeother sheetfor additional counts


     Court Action
     Defendant advised of rights before plea                                                            Bond                         Surety                             Election               {Date)

     (Judge)                                                                                                                                                                 CT           JY
     [] Attorney             Public defender                                                                   change                                                        properly inventory number



      Count            Plea date                                                                               Fine                                                 Additional disposition




                                                                                      Other Court Action




     Receipt number                   Cast                               information

                                      lime (] nei               C] Bondforfeited                 C] Forfeiture vacated               C0) Forfeiture vacated and bond reinstated
     Application fee - receipt number                , Circle one               fee - receipt number                  , Circle one               fee - receipt number                            , Circle one
     if paid                                         '   WIQ          paid                                              WwI1Q           paid                                                        WiQ

                                                                             on original disposition




                                                                    This is page 1 of a 2 page information




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                                                               TOG-002595
                           Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 68 of 93

    INFORMATION                                                     STATE OF CONNECTICUT                                    Disposition date
    JD-CR-74 Rev. 3-14                                               SUPERIOR COURT
    Police Case number                                   Agency name                                                        Agency number

    1700020468                                            Greenwich Police Department                                       €T0005700

    Arrest Warrant

     Geographical                                    :
     area           GA-1       State of Connecticut              i
     number
    To: Any Proper Officer of the State of Connecticut
           By Authority of the State of Connecticut, you are hereby commanded to arrest the body of the
    within-named a ccused. ("X” all that apply)


      r]           A. Accused is ordered to be brought before a clerk or assistant clerk of the Superior Court.

      []           8. Accusedis notentitled to bail,
                      If A, B or both are checked above, you shall without undue delay bring the arrested person before the clerk
                      or assistant clerk of the Superior Court for the geographical area where the offense is alleged to have been
                      committed, or if the clerk's office is not open, to a community correctional center within said geographical
                      area, or the nearest community correctional center if no such center exists in the geographical area, or to
                      the Correctional institution, as the case may be.
                                                                                                                          Extradition boundaries
                                                                                                                          established by prosecutor

      LC]      C. Bail set at

      ["]      D. Non-financial conditions of release:




      []       £. Conditions of release not determined by the court.
     By the Court          Signed(Judge of the Superior Court}                             Date     Name of the Judge(Print or type}




     Return On Arrest Warrant
     Geographical          T     f                                                                        Dat
     area P                 owns                                                                           a                 State of Connecticut
     number
     Then and there, by virtue of the within and foregoing complaint and warrant, | arrested the body of the within-named accused and read the

     same In the hearing of sald accused; and have said accused here in court for examination.

     Attest(Officer's signature and Department)



            Date                                         Other Court action                                                             dudge




                                                           This is page 2 of a 2 page information




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                            TOG-002596
                            Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 69 of 93


      ARREST WARRANT APPLICATION                                               STATE OF CONNECTICUT                                               For Court Use Only
      JD-CR-645   Rey, 3-41                                                      SUPERIOR COURT                                                Supparting Affidavits sealed


      PrBk,See,36-1,36-2,36-3                                                       wwiwjud.cl.gov       '                                  CH “                  C] .
      Police Case number                                    Agency name                                                                           Agency number

       1500043676                                              Greenwich Police                                                                   0057
|
m Fi tia} Residence (Tow) of accused                                                                                          Court to be held at (Town)   Geographical   GA-4

                                                                                        Greenwich                             STAMFORD                     Area number
       Application For Arrest Warrant
      To: A Judge of the Superior Court

       The undersigned hereby applies for a warrant for the arrest of the above-named accused on the basis of the facts
[
set forth in the:[X |affidavit Below. _|atfidavit(s) Attached.
      Date                               Signed      {Prosecuting authority)                                 Type/print name of prosecuting authority




       Affidavit
       The undersigned affiant, being duly sworn, deposes and says:
      The undersigned affiant, Detective Jeremiah D. Bussell, being duly sworn, does depose and state that he is a
      member of the Greenwich Police Department and has been since June 27, 2005. At all times mentioned
      herein he was acting as a member of said department. The following facts and circumstances are stated from
      personal knowledge and observations as well as information received from other police officers acting in their
      official capacity and from official police reports and statements made by prudent and credible witnesses.


      On 11/25/2015 at approximately 5:18 PM the Greenwich Police Department was contacted by Dr. Britvan from
      the emergency department at Greenwich Hospital. Dr. Britvan advised that he currently had a 19 year old
      patient who had told him that he was assaulted by several individuals.


      Officers respondedto the hospital and met with the victimEEE (008: I} 096) , whorelated
      that he and his friendi                                       (Juvenile) were walking through the park (later identified as Christiano
      Field in Greenwich) and they saw a group of men sitting at a table. That one of the men approached him and
      asked if he wanted to fight, he agreed and both began to fight. That then the rest of the group began to hit him
      from behind. [said that he was kicked "3 times on the head and4 times onthe rib." He would not
      elaborate on whether he knewthe identities of any of his attackers.


      EE 016 Officers a similar story; that [J nad mutually agreedto fight with oneof the
      (This is page 1 of a 4 page Affidavit}

      Date                                                                          Signed    (Affiant) Jeremiah Bussell

                  12/17/2015 01:03 pm
       Jurat
         r
                           Subscribed and sworn to before me on (Date)              Signed (Judge/Clerk, Commissionerof Superior Court, NotaryPublic)


       Finding
      The foregoing Application for an arrest warrant, and affidavit(s) attached to said Application, having been submitted to and
      considered by the undersigned, the undersigned finds from said affidavit(s) that there is probable cause to believe that
      an offense has been committed and that the accused committed it and, therefore, that probable cause exists for the

      issuance of a warrant for the arrest of the above-named accused.

      Date and        Signed at     (City or town)             On    (Date}         Signed   (Judge / Judge Trial Referee}          Name of Judge/Judge Trial Referee

      Signature




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                                   TOG-002597
                          Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 70 of 93


   ARREST WARRANT APPLICATION
   JD-CR-64a_ Rev. 3-14                                      STATE OF CONNECTICUT
   C.G.5 § 54-2                                                SUPERIOR COURT
   Pr. Bk. Sec. 36-1, 36-2, 36-3                                         .

   CFS #; 1500043676                                               wwwijud.ct.gov                        Greenwich Police
   Name (Last, First, Middle Initial)                            Residence (Townjof accused        Court to be held at (Town)   [Geographical
                                                                 Greenwich                         STAMFORD                     ,               GA-1
   Affidavit - Continued
   individuals in question, but then the rest of them got involved and continued kicking [EE while he was on
   the ground.



   RR was very uncooperative with the investigating Officers and would only give the description of the man
   he had fought with as a “short Hispanic guy who goes to Greenwich High School, plays soccer, and drives a
   silver Mazda." Based upon this description Detective Manning, who had been assisting in the investigation,
   believed thatIE was describing a local resident named(008: 1997).

   Officers then responded to the residence of a:                            ee:                            Greenwich. They were
   able to speak with Jj whorelated that he had beenat the park in question earlier in the day and he did,in
   fact, have a mutualfight with another subject namedff" Herelatedthat he, his friend(00s:
   1997), and his sister [EJ (Juvenile) were just walking through the park when ‘fl approached
   him and they mutually agreed to fight. That the fight ended quickly when [i                      brokeit up and theyall left the
   area without further confrontation.



   At the time of theinitial investigation, based on statements from both parties, it was determined that there was
    no probable causeto believe that anything other than a mutual fight had occurred and ee:
   Pe                               cre given verbal warnings regarding Creating A Public Disturbance.

   School Resource Officer (SRO) Francois familiar with all the of parties involved in the altercation and he
    related that the animosity betweenend Po                                                  stems from an incident involving their
   two youngersisters; and iE                                            (Juvenite.

    On 11/30/2015 the Greenwich High School Dean Of Students, Loraine Termini, requested the assistance of
   SRO Franco in mediating a verbal altercation between | ERS Pe                 The argument
   was determined to have been started by [MM who wasinquiring from WMwhether or not she had been
   at or involvedin the fight on 11/25/2015 whereher brotherhad been “knocked out."
   further stated that several subjects had video recorded the altercation on their cell phones. She said that she
    had viewed the video and it shows several subjects kicking and spitting on her brother while he was on the

    ground unconscious. She further stated that her brothers sneakers were taken during the incident. it was later
    learned thatEs friend [nad recovered the sneakers which had been removed from [E's
    feet and thrown into a wooded area at the scene.



    (This is page 2 of a 4 page Affidavit}

    Date                                                             Signed (Affiant)
                              12/17/2015 01:03 pm
    Jurat           Subscribed and swern before me ofDate)           Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


    Reviewed        (Prosecutorial Official)          Date            Reviewed (Judge / Judge Trial Referee)                        Date




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                       TOG-002598
                             Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 71 of 93


     ARREST WARRANT APPLICATION
     JD-CR-64a Rev. 3-14                                          STATE OF CONNECTICUT
     C.G.8 § 54-24                                                   SUPERIOR COURT
     Pr. Bk. Sec. 36-1, 36-2, 36-3                                             iud.ct.qov
      CFS #: 1500043676                                                  www.Juc.chg                          Greenwich Police
     Name (Last, First, Middle Initial)                                Residence (Townpof accused       Court to be held at (Town)    |Geographical

                                                                       Greenwich                        STAMFORD                      area number ©”!
     Affidavit - Continued
                         also told SRO Franco thet had since moved to North Carolina for unrelated reasons.
      Several attempts have been made to contact BE curing this investigation, all have been metwith
      negative results thus far.


      SRO Francowas able to obtain copies of two videos taken of the altercation from students who wished to
f
remain anonymous. The undersigned affiant was able to view the videos which depictthe following: |
     |                                          are observed to be involved in what appears to be a mutual physicalaltercation,
|
eachexchangingpunchesforashorttime.| isthenobservedtopick—_a                                                                         menfalltothe
      ground and begin wrestling for several seconds when Juvenile #1 walks up and kicks                                         in the face.
      This apparently causes [MM to lose consciousness as he immediately stopsfighting, his body goeslimp,
      and heis laying on his back with his armsto his sides. ai: then observed to get up off the ground and
      throw several punchesto the face and uppertorso of                                RD 0:: $B 1997)is then
      observedto kick [EEE in the torso and spit on him. [EE                                        (008:[1996) is then observed
      to kick Mand thenis seen pulling at his rightfoot. In the final momentsof the video [is observed
     to be pulling at Ts                    right foot with enoughforce that his limp body is dragged several feet across the
      ground.


      The identities of all of the subjects in the video were determined by SRO Franco and Dr. Termini, who are very
      familiar with all of them due to past dealings within the school.


      On 12/08/2015i             responded to GPDfor a scheduled interview with the undersigned affiant and
      Detective King. PE was asked about his involvementin the altercation and he related the following: That
      he had been walking through the park (Christiano Field) and observed a large group of people, some of whom
      he was familiar with. Thatthey told him that|                                     was coming to the parkto fight "JF
      (EEE so he decided to remain in the park to observe. That snowed up and anda fight
      broke out between he andj. That the two ended up onthe ground and Juvenile #1 kicked [fin the
      head, knocking him unconscious. BE ecriticd that he did kick oncein the arm while he was on
      the ground. Healso related that he removed ae: shoes and threw them into a wooded area nearby.

      Whenaskedwhy,if he barely knows[J                           and he wasjust walking through the park, did he kick him while
      he was downand take his shoes. Herelated that he was "in the wrong place at the wrong time" and that even

      with all of the other people there when EE showed up he had singled him (i                                      out and called him a
      "faggot" for no reason. He related that he knows he had taken out his anger in the wrong way and was sorry

      {This is page 3 of a 4 page Affidavit)

      Date                                                                 Signed (Affiant)
                                12/17/2015 01:03 pm
      Jurat           Subscribed and sworn before me ofDate)               Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


      Reviewed       (Prosecutoriai Official)              Date            Reviewed (Judge / Judge Trial Referee)                       Date




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                           TOG-002599
                            Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 72 of 93


   ARREST WARRANT APPLICATION
   JD-CR-64a__ Rev. 3-11                                       STATE OF CONNECTICUT
   C.G.S § 54-28                                                  SUPERIOR COURT
   Pr. BK. Sec. 36-1, 36-2, 36-3                                            .
                                                                      www, jud.ct.gov
    CFS#:,       1500043676                                                                               Greenwich Police
   Name    (Last, First, Middte initial)                            Residence (Townjof accused      Court to be held at (Town)   |Geographical

                                                                    Greenwich                       STAMFORD                     areanumber ©!
   Affidavit - Continued
   for his actions. Pes observedto be visibly upset during the interview and seemedlegitimately
   remorseful for his behavior.


   On 12/14/2015 the undersigned responded to the Greenwich Hospital Health Information Management Office
   and presented a signed GPD Authorization To Release Medical Records for the medical records of

   BE garding his treatment at Greenwich Hospital on 11/25/2015.

    Upon reviewing the medical records under the heading "Diagnosis" it is listed as "Concussion, with loss of
   consciousness of 30 minutes or less." Under the “Chief Complaint" heading Dr. Britvan writes: "pt states he
   wasattacked by 7 guys who jumped on him andstarted kicking him in the head. States he was unconscious
   for a few minute, Pt states his head hurts 7/10." Offurthernoteis that [was alsotreated for a "Left
   5th finger fracture."


    Based upon the aforementioned facts and circumstances the undersigned affiant respectfully requests that an

   arrest warrant be issued for [TE                           for the appropriate charges.

   Po is described as a white Hispanic Male, DOB: 1995, he has brown eyes and black hair.
   He lives at Po      Greenwich, CT 06830.




    (This is page 4 of a 4 page Affidavit)

    Date                                                                Signed (Affiant)
                                 12/17/2015 01:03 pm
    Jurat            Subscribed and sworn before me ofDate}             Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


    Reviewed        (Prosecutorial Official)           Date             Reviewed (Judge / Judge Trial Referee)                     Date




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                       TOG-002600
                             Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 73 of 93

      INFORMATION                                                                 STATE OF CONNECTICUT                                                                          Disposition data
      JO-CR-71 REV. 3-11                                                               SUPERIOR COURT
      Police Case number                                               Agency name                                                                                              Agency number

      1500043676                                                        Greenwich Police                                                                                        0057

     Title, Allegation and Counts
      State of Connecticut vs,(Name of accused)                                                             Residence (Town) of accused                       Docket nurnber

                                                                                                            Greenwich
                                                                                                                                                 birth                               .                  \
                                                                                                                                                  1996             The undersigned Prosecuting
                                                                                                                                                                   Authority of the Superior Court
      To be held at (Town)                                                                        Geographical                           Court date                of the State of Connecticut
      STAMFORD                                                                                    area
                                                                                                  area er        «=6GAT                                            chargesthat::

      Count One — Did commit the offenseof:                                                                                          ,                   Continued to        Purpose       Reason
      ASSAULT 3
      At (Town)                          On or about      (Date)                                         In violation of Genera! Stalute number


       Greenwich                           11/25/2015                                                   53a-64
      Count Two —— Did commit the offense of:

     BREACH OF PEACE 2ND
      At {Town)                          On or about (Dafa)                                             in violallon of Generaj Statuta number

     Greenwich                             11/25/2015                                                   53a-181
      Count Three—— Did commit the offense of:



      At {Town)              .           On or about (Date)                                             in violation of General Statute number




                                                                                Dale                    Signed (Prosecuting Authority)
     [| See othersheetfor additional counts                                                                                         "

     Court Action
     Defendant advisedof rights before plea                                                                                         Surety                                   Election               (Date)

                                             (Date)                                                                                                                               CT
     [7] Mtorney           Public defender                                                                     change                                                             property inventory number



      Count            Plea date                                                                                                                                        Additional disposition




                                                                                       Other Court Action




     Receipt num                    Cost

                                    (ime [] nor                    LL] Bondforfeited              [J Forfeiture vacated                 {_] Forfeiture vacated and bondreinstated
     Application fee - receipt number                 ; Circle one               fee - receipt number               , Circle one                  fee - receipt number
     if paid                                          '    WIQ         paid                                         i‘   WEQ             pald

                  on                                                          on original disposition                (Clerk)                                               (Judge)



                                                                     This is page 1 of a 2 page information




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                                                                    TOG-002601
                          Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 74 of 93
    INFORMATION                                                    STATE OF CONNECTICUT                                      Disposition date
    JD-CR-71 Rev. 3-11                                              SUPERIOR COURT
    Police Case number                                   Agency name                                                         Agency number
    4500043676.                                           Greenwich Police                                                  0057



    Arrest Warrant

     Geo      hicat                                  ,
     areaGAet                State of Connecticut ss.
     number
    To: Any Proper Officer of the State of Connecticut

            By Authority of the State of Connecticut, you are hereby commanded to arrest the body of the
    within-named accused. ("X"aff that apply)


      t]           A Accusedis ordered to be brought before a clerk or assistant clerk of the Superior Court.

      LJ           B. Accused is not entitled to bail.

                      If A, B or both are checked above, you shail without undue delay bring the arrested person before the clerk
                      or assistant clerk of the Superior Court for the geographical area where the offense is alleged to have been
                      committed, or if the clerk's office is not open, to a community correctional center within said geographical
                      area, or the nearest community correctional center if no such center exists in the geographical area, or to
                      the Correctional institution, as the case maybe.
                                                                                                                          Extradition boundaries
                                                                                                                          established by prosecutor

      L]       G. Baif set at
      [-]      D. Non-financial conditions of release:




      C]       E. Conditions of release not determined by the court.
                          Signed(Judge of the Superior Court)                              Date    Name of the Judge (Print or type}
     By the Court


     Return On Arrest Warrant
     Geographical         Town of
     area
     number
                                                                                                         Dats                State of Connecticut
     Then and there, by virtue of the within and foregoing complaint and warrant , | arrested the body of the within-named accused and read the
     same in the hearing of said accused; and have said accused here in court for examination.


     Attest(Officer's signature and Department)


            Date                                         Other Court action                                                             Judge




                                                          This is page 2 of a 2 page information




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                            TOG-002602
                             Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 75 of 93
                                                                                      STATE OF CONNECTICUT                                                                          ispositi date
                                                                                                                                                                                   Disposition
       INFORMATION
       JD-CR-71 REV.1-17                                                                   SUPERIOR COURT
       Police Case number                                                 Agency name                                                                                              Agency number

      1400001600                                                           Greenwich Police                                                                                        0057

     Title, Allegation and Counts
       Stata of Connacticu vs.(Name of accused)                                                                Residence (Town) of accused                       Dockel number

                                                                                                               Stamford
                                                                                                                                            Dats of birth
                                                                                                                                                     4995             The undersigned Prosecuting
                                                                                                                                                                      Authority of the State of
      To be heid al (Town)                                                                           Geographical                           Count date                Connecticut charges that:
      STAMFORD                                                                                       aor            GA-1

      Count One — Did committhe offense of:                                                                                                                 Continued to        Purpose       Reason
       ROBBERY 2ND DEG
      At (Town)                            On or about (Date)                                               In violalion of General Statute number

       Greenwich                           01/14/2014                                                      53a-135
      Count Two —      Did commit the offense of


      ASSAULT 3RD DEG
      Al (Town)                            On or about /Diada)                                             tn violation of General Statule number

      Greenwich                            01/14/2014                                                       53a-6t
      Count Thres—. Did commit the offense of:



      At (Town)                            On or aboul siete)                                              in viotation of Generat Statule number



                                                                                    Cute                   Signed (Prosecuting Authority)
      E] Seeothersheelfor additionalcounts                                                                   ae                         f

     Court Action
     Defendant advised of rights.      plea                                                                                                                                     Election               {Date}

                                             (Bate}

          Attorney         Public defender                                                                                                                                           property inventory number


      Count            Piea date                                                                                                                                           Additional disposition




                                                                                         Other Court Action




              number                Cast                               Bond information

                                    (ime [] nei                    (1) Bondforfeited                 (1 Forfeiture vacated              C1 Forfeiture vacated and bond reinstated
     Application fee - raceipt number                            one                fee - receipt number                        one                 fee - receipt number
     if paid                                            WIQ               paid                                            wig           paid

                on                                                               on original disposition




                                                                       This is page 1 of a 2 page information




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                                                                       TOG-003057
                           Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 76 of 93
      INFORMATION                                                    STATE OF CONNECTICUT                                    Disposition date
      JD-CR-71 Rev, 1-17                                              SUPERIOR COURT
      Police Case number                                  Agency name                                                        Agency number
      1400001600                                           Greenwich Police                                                  0057

     Arrest Warrant

|
se “Gas State of Connecticut vi
      number
      To: Any Proper Officer of theState of Connecticut
              By Authority of the State of Connecticut, you are hereby commanded to arrest the body of the
     within-named accused. ("X" all that apply)

        []           A. Accusedis ordered to be broughtbefore a clerk or assistant clerk of the Superior Court.

        []           8. Accusedis not entitled to bail.
                        If A, B or both are checked above, you shall without undue delay bring the arrested person before the clerk
                        or assistant clerk of the Superior Court for the geographical area where the offense Is alleged to have been
                        committed, or if the clerk's office is not open, to a community correctional center within said geographical
                        area, or the nearest community correctional center if no such center exists in the geographical area, or to
                        the Correctional Institution, as the case may be.
                                                                                                                          Extradition boundaries
                                                                                                                          established by prosecutor

        C]       C. Bail set at

        (J       _D. Non-financial conditions ofrelease:




        [J       E. Conditionsof release not determined by the court.
                            SignediJudge of the Superior Court)                             Date    Name of the Judge(Print or type)
       By the Court


       Return On Arrest Warrant
       Geographical         Town of
       area                                                                                               Date               State of Connecticut
       number
       Then and there, by virtue of the within and foregoing complaint and warrant , | arrested the body of the within-named accused and read the

       same in the hearing of sald accused; and have said accused here In court for examination.

       Attest(Officer's signature and Department)



              Date                                        Other Court action                                                           Judge




                                                           This is page 2 of a 2 page information




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                           TOG-003058
                            Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 77 of 93

     ARREST WARRANTAPPLICATION                                                 STATE OF CONNECTICUT                                               For Court Use Only
     JD-CR-64b     Rev. 3-11                                                     SUPERIOR COURT                                                 Supporting Affidavits sealed
     C.G.S B54-2a                                                                   wwwjud.cl.gov                                          []     ves              [_] No
     Pr. Bk. Sec. 36-1, 36-2, 36-3

     Police Case number                                      Agency name                                                                          Agency number
     1400001600                                              Greenwich Police                                                                      0057
|
Name (Last, First. Middle Initial) Residence (Town) of accused                                                                Caurt to be held ai (Town)   Geographical

     a                                                                                   Stamford                             STAMFORD                     tanarember Gave!
      Application For Arrest Warrant
      To: A Judge of the Superior Court

      The undersigned hereby applies for a warrant for the arrest of the above-named accused onthe basis of the facts
      set forth in the:|X |Affidavit Below. [__]affidavit(s) Attached.
     Date                                  Signed     (Prosecuting authonty)                                Type/print name of prosecuting authority




      Affidavit
      The undersigned affiant, being duly sworn, deposes and says:
     The undersigned, Detective Christy Girard, being duly sworn, does depose andstate that she is a
     member of the Greenwich Police Department and has been since October 13, 1998. At all times
     mentioned herein she was acting as a memberof said department. The following facts and
     circumstances are stated from personal knowledge and observations as well as information received from
     other police officers acting in their official capacity and from official police reports and statements made
     by prudent and credible witnesses.


     That on 01/14/2014, (DOB [/1996) andhis father, I                                                                                   (DOB —/1967)
     reportedwas just assaulted at the Hamilton Avenue School. Mriifexplained that his son
     has been harassed by a group of Hispanic males since February 2013. They have been sofearful of this
     harassment that they installed several security camerasin their home.


     That [ET gave a sworn statementthat on]§2014, he was walking to meeta friend on St.
     Roch's Avenue when suddenly a subject he knows as J cameup behind him,pulled out a knife
     and putit to his stomach.[was fearful that was going to purposely or even by accident stab
     him. Two of] friends, only one he knew as |, came behind him andheld his arms behind his
     back. and the malescalled him profane names and told him to stay away from[l girlfriend. They
     then started taunting him by slapping him in the face, as they madesay                                                       he was, "a pussy," while

     (This is page 1 of a 3 page Affidavit)

     Date


                                                                                    Signed    (Affiant)




     usa                  Subscribed and sworn to before me on (Date)               Signed   (Judge/Clerk, Commissioner of Superior Court, Notary Public}

                                                                                    Judgecolin
      Finding
     The foregoing Application for an arrest warrant, andaffidavit(s) attached to said Application, having been submitted to and
     considered by the undersigned, the undersigned finds from said affidavit(s) that there is probable cause to believe that
     an offense has been committed and that the accused committed it and, therefore, that probable cause exists for the
     issuance of a warrant for the arrest of the above-named accused.
     Date and          Signed at     (City or town)            On   (Date)          Signed    (Judge / Judge Trial Referee)       Name of Judge/Judge Triat Referee

     Signature




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                                    TOG-003059
                              Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 78 of 93

      ARREST WARRANT APPLICATION
      JD-CR-64a Rev. 3-11                                         STATE OF CONNECTICUT
      C.G.S § 54-2a                                                 SUPERIOR COURT
      Pr. Bk. Sec. 36-1, 36-2, 36-3                                     wwwjudictigov
      CFS #: 1400001600                                                                                       Greenwich Police
                    Fi       iddie initial)                           Residence (Townjof accused        Court to be heid at {Town}   |Geographical

     |                                                                Stamford                          STAMFORD                                     GA-1
     Affidavit - Continued
      video recording him on their phone. [ij then told to                            give him his phone. [iiiiomplied. I
      threatened to break his phone. The unknown maletook his {J                                   headphones and gave back his
      phone. J                        then ran home.


That on 01/15/2013,this affiant, with Detective Fiscella and Quezada, located [Mat his residence.
a
HM gave a sworn statementthat he wanted to tell [EM to stay away from friend of his who told him
     ME was bothering her. He explained that on 01/14/2014,EM got a phonecall that I                                                      was
      going to be walking down St. Roch's Avenue. He parked on Charles Street and walked through the
     Hamilton Avenue Schoolfield. When he approached] he told [J that he wanted to speakto
     him. [wanted to stay in the street, butjwanted him off to the side of St. Roch's Church. When
     HE would not go, took out a box cutter and heldit outtelling [Jto go overto the side of the
     church. | denied putting the box cutterto J stomach.[related thathis friends came up to
     them but neverheld I          arms behind his back.      identified his friends asEE (006
     HE 1995) and (008 1995).                                 explained that I gave him his phoneafter he
     asked forit just to check the text messages. [J then said [J could have his headphones.J
     related that and I              slapped his face and recorded him saying he would stay away from his
      girlfriend.


      Thatforwarded the videoto this Affiant. The video recording shows|iiiilend I                                       slapping
     Wace and making him say,"I'm a pussy." The video recording wasarchived as evidence.


      That on 01/15/2014,this Affiant, with Detective Fiscella,interviewed |                                       [EEE gave a
      swornstatement that he was with EY and [on                                             01/14/2014 when|[ got a call from
      someonesaying that [J                       was going to be on St. Roch's Avenue. They parked on Charles Street.
     HH got ahead of him and                           Whenthey caught up tof he wasalready withtalking.
     p relatedthatheand                                neverheldarmsbehindhimnordid hesee[hold outa knife.
                 related that the only time he and [J touched him was whenthey toyed with him making him
      apologize while video recording him.


      That on 01/16/2014,this Affiant and Detective Reynoldsinterviewed E                                    Egave a sworn
      statementthat he was hanging out with and [i                         when[got the phonecall saying where
     Bivas going to meet up with somegirls. They went to speak tofjJ because he washarassing a
      girl knew. Theylost sight ofjjwho got ahead of them Whenhe and[iiimet up with and

      {This is page 2 of a 3 page Affidavit

      Date                                                                Signed (Affiant)


      Jurat              Subscrihed and swarn hefore me ogPate)           Signed (Judge/Cierk, Commissioner of Superior Court, Notary Public)


     Reviewed         (Prosecutorial Official)             Date           Reviewed (Judge / Judge Trial Referee)                      Date




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                           TOG-003060
                           Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 79 of 93

   ARREST WARRANT APPLICATION
   Oa             RN                                         STATE OF CONNECTICUT

   C.G.S § 54-2a                                               SUPERIOR COURT
   Pr, Bk, Sec. 36-1, 36-2. 36-3                                          aaaey

    CFS #: 1400001600                                              Wanita                               Greenwich Police
    Name {Last, First, Middle initial)                           Residence (Townpof accused       Court to be held at (Town)   |Geographical
                                                                 Stamford                         STAMFORD                                     GA-1

   Affidavit - Continued
   WE at the side of the church they just stood watching them speak. They recorded him saying he was a
   “pussy” while he was tapping him on the cheek. admitted in his statement that he took
    headphones but tossed them in the street.


   Thatthis Affiant is respectfully requesting an arrest warrantfor [EEE (DOB |N/1995) be issued.




    (This is page 3 of a 3 page Affidavit

    Date                                                            Signed (Affiant)


    Jurat           Subscrihed and sworn before me ofDate)          Signed (Judge/Cierk, Commissioner of SuperiorCourt, Notary Public) Z

   Reviewed        (Prosecutorial Official)           Date           Reviewed (Judge / Judge Trial Referee)                     Date




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                      TOG-003061
                           Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 80 of 93
                                                                                                                                                                             isposili dale
                                                                                                                                                                            Disposition
       INFORMATION
                                                                              STATE
                                                                                          OFC
                                                                                           OF CONNECTICUT


      Polica Case number                                         Agency name                                                                                                Agency number

      1400001600                                                   Greenwich Police                                                                                         0057

     Title, Allegation and Counts
      State of Connecticut vs.(Name of accused)                                                         Residence (Town) of accused                       Bockel number

                                                                                                        Stamford
                                                                                                                                     Date of birth
                                                                                                                                               995             The undersigned Prosecuting
                                                                                                                                                               Authority of the State of
      To be held at (Town)                                                                     Geographical                          Court date                Connecticut chargesthat:
      STAMFORD                                                                                ares           GA-1
      Count One —      Did commit the offense of:                                                                                                    Continued to        Purpose       Reason
       ROBBERY 2ND DEG
      At (Town)                          On or about {Date}                                          In violation of Generai Statute number

       Greenwich                         01/14/2014                                                  53a-135
      Count Two —— Did commit the offense of;

      ASSAULT 3RD DEG
      At (Town)                          On or aboul (Date)                                         Th violation of General Sialute number
      Greenwich                           01/14/2014                                                53a-61
      Count Three—- Did commit the offense of:



      At (Town)                          On or about (Date)                                         In violation of General Statute number



                                                                            Dale                    Signed (Prosecuting Authority)
      C] See other sheetfor additional counts


     Court Action
     Defendant advised of rights before plea                                                                                                                             Election               {Date}



         Attorney         Public defender                                                                                                                                     property inventory number



      Count            Plea date                                                                                                                                    Additional disposition




                                                                                   Other Court Action




              number

                                   Owe ( ver                  (J Bond forfeited               [_] Forfeiture vacated            (1 Forfeiture vacated and bondreinstated
     Application fee - receipt number                    one                fee - receipt number                     one                     fee - receipt number
     if paid                                          WI1Q        paid                                             WIQ           paid

                                                                         ‘On original dispositian




                                                               This is page 1 of a 2 page information




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                                                                TOG-003062
                         Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 81 of 93
     INFORMATION                                                    STATE OF CONNECTICUT                                  Disposition date
     JD-CR-71 Rev. 4-17                                             SUPERIOR COURT
     Police Case number                                 Agency name                                                       Agency number

     1400001600                                          Greenwich Police                                                0057

     Arrest Warrant

|
aoeat State of Connecticut vs
     number
     To: Any Proper Officer of the State of Connecticut

             By Authority of the State of Connecticut, you are hereby commanded to arrest the body of the
     within-named accused. ("X" aif that apply)


       {|          A.Accusedis ordered to be brought before a clerk or assistant clerk of the Superior Court.

       CL}         8B. Accusedis notentitled to bail.
                      If A, B or both are checked above, you shall without undue delay bring the arrested person before the clerk
                      or assistant clerk of the Superior Court for the geographical area where the offense is alleged to have been
                      committed, or if the clerk's office is not open, to a community correctional center within said geographical
                      area, or the nearest community correctional center if no such center exists in the geographical area, or to
                      the Correctional Institution, as the case maybe.                                                 Exiaation boundarien
                                                                                                                       established by prosecutor

       []      C. Ball set at

       (_]     0. Non-financial conditions of release:




       (CE. Conditions of release not determined by the court.
      By the Court        Slgned(Judge of the Superior Court)                             Date    Name of the Judge(Printor type)




      Return On Arrest Warrant
      Geographical        Te    f                                                                       Dat
      or ™                 own                                                                           “                State of Connecticut
      number
     Then and there, by virtue of the within and foregoing complaint and warrant , | arrested the body of the within-named accused and read the

      samein the hearing of said accused; and have sald accused here in court for examination.

     Attest(Officer's signature and Department)



            Date                                       Other Court action                                                           Judge




                                                         This is page 2 of a 2 page information




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                         TOG-003063
                            Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 82 of 93

     ARREST WARRANT APPLICATION                                                STATE OF CONNECTICUT                                               For Court Use Only
     JO-CR-64b     Rev. 3-11                                                     SUPERIOR COURT                                                 Supporting Affidavits sealed

     —                                                                              www.jud.ct.gov                                         []     Yes              [] No
     Pr. Bk. Sec. 36-1, 36-2, 36-3

     Police Case number                                      Agency name                                                                          Agency number
     1400001600                                              Greenwich Police                                                                      0057
|
Name (Last, First, Middie initial) Residence {Town} of accused                                                                Court to be held at (Town}   Geographical


     fe                                                                                  Stamford                             STAMFORD                     Area number GA~1
      Application For Arrest Warrant
      To: A Judge of the Superior Court

      The undersigned hereby applies for a warrant for the arrest of the above-named accused on the basis of the facts
      set forth in the:|X |Affidavit Below. [__ |Affidavit(s) Attached.
     Date                                  Signed     (Prosecuting authonty)                                Type/print name of prosecuting authority




      Affidavit
      The undersigned affiant, being duly sworn, deposes and says:
     The undersigned, Detective Christy Girard, being duly sworn, does depose and state that sheis a
     member of the Greenwich Police Department and has been since October 13, 1998. Atall times
     mentioned herein she was acting as a member of said department. The following facts and
     circumstances are stated from personal knowledge and observations as well as information received from
     other police officers acting in their official capacity and from official police reports and statements made
     by prudent and credible witnesses.


     That on 01/14/2014NN (DOB (1996) andhis father, TR (005 E1967)
     reported[EEE was just assaulted at the Hamilton Avenue School. Mr. [EE explained thathis son
     has been harassed by a group of Hispanic males since February 2013. They have been so fearful of this
     harassmentthat they installed several security cameras in their home.


     That gave a sworn statementthat on 01/14/2014, he was walking to meeta friend on St.
     Roch's Avenue when suddenly a subject he knowsas J                                                   came up behind him, pulled outa knife
     andputit to his stomach. [EE wasfearful that Ml was going to purposely or even by accident stab
     him. Two of fl friends, only one he knew as] came behind him andheld his arms behindhis
     back.[and the malescalled him profane names andtold him to stay away from BR cirifriend. They
     then started taunting him by slapping him in the face, as they made say                                                      he was, "a pussy," while

     {This is page 7 of a 3 page Affidavit}


     Date                                                                           Signed    {Affiant)



     —                    Subscribed and swom to before me on (Date)                Signed   (Judge/Clerk, Commissioner of Superior Court, Notary Public)

                                                                                    Asa weiss
      Finding
     The foregoing Application for an arrest warrant, and affidavit(s) attached to said Application, having been submitted to and
     considered by the undersigned, the undersigned finds from said affidavit(s) that there is probable cause to believe that
     an offense has been committed andthat the accused committed It and, therefore, that probable cause exists for the
     issuance of a warrant for the arrest of the above-named accused.

     Date and          Signed at     (City or town)            On   {Date}          Signed    (Judge / Judge Trial Referee)       Nameof Judge/Judge Tria! Referee

     Signature




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                                    TOG-003064
                          Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 83 of 93


   ARREST WARRANT APPLICATION
   JD-CR-64a Rev. 3-11                                          STATE OF CONNECTICUT
   C.G.S § 54-28                                                   SUPERIOR COURT
    Pr. Bk. Sec, 36-1, 36-2, 36-3                                              eresy

    CFS #: 1400001600                                                  wieALEES                             Greenwich Police
    Name (Last, First, Middteinitial)                                Residence (Townpf accused        Court to be held at (Fown}   jGeographical
                                                                     Stamford                         STAMFORD                     .          ne Ol
   Affidavit - Continued
    video recording him ontheir phone. [then told IEEEto give him his phone. [—complied. I
    threatened to break his phone. The unknown maletook his (      headphones and gave backhis
    phone. (J                       then ran home.


   That on 01/15/2013, this affiant, with Detective Fiscella and Quezada,located I at his residence.
   HB gave a swornstatementthat he wantedto tell [J to stay away from a friend of his whotold him
   HE was bothering her. He explained that on 01/14/2014, got a phonecall that J                                                         was
    going to be walking down St. Roch's Avenue. He parked on Charles Street and walked through the
    Hamilton Avenue Schoolfield. When he approached[EEE he toldthat he wanted to speak to
    him. |vanted to stayin the street, but lJ wanted him off to the side of St. Roch's Church. When
   HE ould not go,took out a box cutter and held it outtelling Ilo go overto the side of the
   church.[jdenied putting the box cutter to stomach. [related that his friends came up to
   them but neverheld J arms behind his back.[identified his friends as (Dos
   1995) ancl (006 1995). HM explained that[i gave him his phoneafter he
   askedfor it just to check the text messages. [then said Jcould have his headphones.I
    related that [J and Jslapped his face and recorded him saying he would stay away from his
   girlfriend.


   ThatIJ forwardedthe videoto this Affiant. The video recording shows [iiiand [slapping
   WE face and making him say, "I'm a pussy." The video recording wasarchived asevidence.

   That on 01/15/2014,this Affiant, with Detective Fiscella,interviewed] EEEEgave a
   sworn statementthat he was with [EEE anc on 01/14/2014 whenIilgot a call from
   someonesaying that J                         was going to be on St. Roch's Avenue. They parked on Charles Street.
   BE got ahead of him and                           Whenthey caughtup tol he was already with I                             talking.
               related that he and               never held            rms behind him nor did he see hold outa knife.
               related that the only time he and                touched him was when they toyed with him making him
   apologize while video recording him.



   That on 01/16/2014,this Affiant and Detective Reynolds interviewed [EE Bi gave a sworn
   statementthat he was hanging out with ij and [iiiwhen [got the phonecall saying where J
   Bi was going to meet up with some girls. They went to speak to                                because he was harassing a
   girl knew. Theylost sight of [who got ahead of them When he and[i                                       met up with and

    (This is page 2 of a 3 page Affidavit

    Date                                                                Signed (Affiant)


    Jurat           Subscribed and sworn before me ofDate)              Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)



   Reviewed        (Prosecutorial Official)              Date            Reviewed (Judge / Judge Trial Referee)                        Date




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                         TOG-003065
                            Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 84 of 93


      ARREST WARRANT APPLICATION
      JO-CR64a      Rev 311                                        STATE OF CONNECTICUT

     C.GS § 54-2a                                                    SUPERIOR COURT
      Pr. Bk. Sec, 36-1, 36-2. 36-3                                             ud.ct.qov

      CFS #; 1400001600                                                  winters                             Greenwich Police
         me   {lL   Fi       die initial)                              Residence (Town)of accused      Court to be held at (Town)   Geographical

                                                                       Stamford                        STAMFORD                                    GA-1
     Affidavit - Continued
     Wat the side of the church they just stood watching them speak. They recorded him saying he was a
|
"pussy" while he wastapping him on the cheek.J admitted in his statement that he took |
      headphones but tossed them in the street.



      Thatthis Affiant is respectfully requesting an arrest warrant for                             (DOB 1995) be
      issued.




     (This is page 3 of a 3 page Affidavit

      Date                                      ee Rake                   Signed (Afflant)

      Jurat           Subscribed and sworn hefore me ofDate)              Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)

     Reviewed        (Prosecutorial Official)             | Date          Reviewed (Judge / Judge Trial Referee)                    [pate Foe




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                         TOG-003066
                           Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 85 of 93
        INFORMATION                                                                 STATE OF CONNECTICUT                                                                       Disposition date

        JD-CR-71 REV. 1-17                                                             SUPERIOR COURT
        Police Casa number                                              Agency name                                                                                            Agency number

        4400001600                                                       Greenwich Police                                                                                      0057

      Title, Allegation and Counts
        State of Connecticut vs.(Name of accused)                                                            Residence (Town) of accused                       Docket number

                                                                                                             Stamford
                                                                                                                                          Dale of birth
                                                                                                                                          a: 995                      The undersigned Prosecuting
                                                                                                                                                                      Authority of the State of
        To be hetdat {Town}                                                                         Geographical                          Count date                  Connecticut charges that:
       STAMFORD                                                                                     number        GA+1
j
Count One — Did committhe offense of:                                                                                                                     Continusd          Purpose      Reason
        ROBBERY 2ND DEG                                                                                                                                     mmnweee
       Al (Town)                         On or eboul (Daie)                                               In violation of General Statute number


        Greenwich                        01/14/2014                                                      53a-135
        Count Two —— Did commit the offense of:

       ASSAULT 3RD DEG
       At (Town)                         On or about Data}                                               in violation of General Stalule number

       Greenwich                          01/14/2014                                                     53a-61
       Count Three-—- Did commit the offense of:



       At (Town}                         On or about (Duta                                               In violation of General Statute number




                                                                                                         Signad (Prosecuting Authonity)
       CJ Seeother sheetfor additional counts


      Court Action
of
Defendant advised rights before plaa Surety Election                                                                                                                                               (Date)

                                            (Date)
      oO Attorney         Public defender                                                                                                                                        property inventory number




       Count           Plea date                                                                                                                                       Additional disposition




                                                                                       Other Court Action




      Receipt number                                                Bond information

                                   (CJimp (J net                    |    Bondforfeited             f     Forfeiture vacated          C1 Forfeiture vacated and bond reinstated
      Application fee - receipt number                        one                 fee - receipt number                        one                 fee - raceipt number
      if paid                                         WIQ               paid                                            WIQ           paid
                on
                                                                               on original disposition




                                                                    This is page 1 of a 2 page information




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                                                                  TOG-003067
                            Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 86 of 93
      INFORMATION                                                     STATE OF CONNECTICUT                                  Disposition date
      JD-CR-71 Rev, 1-17                                               SUPERIOR COURT
      Police Case number                                   Agency name                                                      Agency number

      1400001600                                            Greenwich Police                                                0057


      Arrest Warrant

                     |
|
soa Gad State of Connecticut vs
      number

      To: Any Proper Officer of the State of Connecticut

             By Authority of the State of Connecticut, you are hereby commandedto arrest the body of the
      within-named accused. ("X” aff thaf apply)


        []          A.Accusedis ordered to be brought beforea clerk or assistantclerk of the Superior Court.

        CT          B. Accused is not entitled to bail.
                         If A, B or both are checked above, you shall without undue delay bring the arrested person before the clerk

                         or assistant clerk of the Superior Court for the geographical area where the offense [s alleged to have been
                         committed, or if the clerk's office is not open, to a community correctional center within said geographical
                         area, or the nearest community correctional center if no such center exists in the geographical area, or to

                         the Correctional Institution, as the case may be.
                                                                                                                         Extradition boundaries
                                                                                                                         established by prosecutor
       (C)      #C.Bail set at
       [)       OD. Non-financial conditions of release:




       [1       E. Conditions of release not determined by the court.
       By the Court          Signed{Judge of the Superior Court)                            Date    Nameof the Judge(Print or type}




       Return On Arrest Warrant
      G         hical        Te    f                                                                      D.                                         %
      “ee”                    ae                                                                           ae               State of Connecticut
      number
      Then and there, by virtue of the within and foregoing complaint and warrant , | arrested the body of the within-named accused and read the

      same tn the hearing of said accused; and have said accused here in court for examination.

      Attest(Officer's signature and Department)


             Date                                         Other Court action                                                          Judge




                                                           This is page 2 of a 2 page information




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                              TOG-003068
                           Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 87 of 93

     ARREST WARRANT APPLICATION                                             STATE OF CONNECTICUT                                                 For Court Use Only
     JD-CR-64b    ‘Rev. 3-11                                                  SUPERIOR COURT                                                  Supporting Affidavits seated
     C.G.S $54-2a                                                                 dining)                                                        Yes                     No
     Pr.Bk.Sec.36-1,36-2,36-3                                                          id                                                 C                      C
     Police Case number                                  Agency name                                                                             Agency number
      1600015873                                            Greenwich Police                                                                     0057
|
Name (Last, First, Middle initial) Residence (Town) of accused                                                               Court to be held at (Town)   Geographical    GA-1

     an                                                                                Giierwich                             STAMFORD                     |Aeamunter
      Application For Arrest Warrant
      To: A Judge of the Superior Court

      The undersigned hereby applies for a warrant for the arrest of the above-named accused on the basis of the facts

[|
set forth in the:|_|Affidavit Below. |Affidavit(s) Attached.
     Date                              Signed     (Prosecuting authority)                                  Typa/print name of prosecuting authority




      Affidavit
      The undersigned affiant, being duly sworn, deposes and says:

     1. The undersigned, Det. Christopher LiBasci, being duly sworn, does deposeand state that he is a member of
     the Greenwich Police Department and has been since February 16, 2009. Atall times mentioned herein he
     was acting as a memberof said department. The following facts and circumstances are stated from personal
     knowledge and observations as well as information received from other police officers acting in their official
     capacity and from official police reports and statements made by prudent and credible witnesses.


     2. On Monday, May 2, 2016 at approximately 8:55 PM, PO Beattie responded to |                                                                               on the
     report of a past vehicle theft. It should be noted thatthis call was received by dispatch on the 9-1-1 emergency
     line. While en route, GPD Dispatch advised PO Beattie of the following details reported by the complainant:



     - The vehicle was taken approximately five (5) hours in the past.


     - The keys were located within the vehicle priorto its theft.


     - The reporting party saw two male suspects enter the car and that the pair drove to Bridgeport or New Haven.


     Furthermore, Dispatch explained that the Bridgeport CT Police Department performed a DMV query of the
     vehicle's license plate (CT[ a 2004 green VolkswagenJetta) at approximately 9:00 PM on May2,

     {This is page 1 of a 5 page Affidavit}

=
Date Signed (Afflant) Christopher Libasci

                 05/30/2016 03:18 pm
     —                  Subscribed and sworn to before me on (Date)              Signed     (Judge/Clerk, Commissioner of Superior Court, Notary Public)



      Finding
     The foregoing Application for an arrest warrant, and affidavit(s) attached to said Application, having been submitted to and
     considered by the undersigned, the undersigned finds from said affidavit(s) that there is probable cause to believe that
     an offense has been committed and that the accused committed it and, therefore, that probable cause exists for the
     issuance of a warrant for the arrest of the above-named accused.

     Date and        Signed at   (City or town)            On   (Date)           Signed      (Judge / Judge Trial Referee)       Nameof Judge/Judge Trial Referee

     Signature




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                                   TOG-003069
                            Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 88 of 93

   ARREST WARRANT APPLICATION
   JD-CR-64a_ Rev. 3-11                                       STATE OF CONNECTICUT
   C.G.S § 54-28                                                SUPERIOR COURT
   Pr. Bk. Sec. 36-1, 36-2, 36-3                                  wwwjud.ct.gov

    CFS #: 1600015873                                                    HUecng                          Greenwich Police
    Name    (Last, First. Middle initial}                         Residence (Townjof accused       Court to be held at (Town}   |Geographical

   fl                                                             Rare                             STAMFORD                     |... GA‘
   Affidavit - Continued
   2016.


   3. Uponarrival, PO Beattie met with the complainantandresident of [I
   (DOB1996). Duringinitial questioning, IEEE failed to provide PO Beattie with specific details
    surrounding the vehicle’s theft; she instead reiterated that her car was stolen and that she neededto getit
    back.


   4. EB explained that she didn't wantto report the vehicle stolen becauseher sister is Greenwich Police
   Officer, ME and that she didn't want to “get shit" from her or other family members about the car
   being stolen.


   5. While on scene, Dispatch advised PO Beattie that vehicle had beeninvolved in a pursuit in
   Bridgeport and that a firearm had been located within the car. Also, that Bridgeport PD had one involved
   subject in custody and that BPD wasactively searching for an additional subject who had fled from the vehicle.


   6. After MB denied having any knowledge of the Bridgeport incident or knowing the identities of the two men
   who took her car, she received a phonecall on her persanal cell phone from an unknown subject. Although PO
   Beattie could not hear her entire conversation, he was able to overhear|ilistate "| just reportedit stolen”.

   7. As PO Beattie and now other GPD personnel (Sgt. O’Reilly and MPO Ruszkowski) continued to speak with
   WE several inconsistencies were found in her account surroundingthe vehicle's theft.

   8. During the conversation,[EJ unidentified brother and uncle exited the apartment and immediately
   looked surprised at the presence of police. After Sgt O'Reilly briefly explained the situation and the fact that
   GE was suspectedof lying to the police, her uncle askedif he could speak with herin private.


   9. After approximately fifteen (15) minutes and in the presence of her uncle, BE stated "OK I'll tell you the
   real story.” [explained that her vehicle wasnotstolen, but borrawed by an unknown male subject who
   wasgivingher girlfriend a ride to the train station. [J refused to identify hergirlfriend and advised that she
   had no idea whoelse wasin the car or how it ended upin Bridgeport.


   10. PO Beattie asked [J if she would bewilling to come to GPD Headquarters and provide a voluntary
   statement regarding herstory. [J agreed to come to GPD andgive investigators a statement.

    {This Is page 2 of a 5 page Affidavit)

    Date                                                              Signed (Affiant)
                                05/30/2016 03:18 pm
    Jurat            Subscribed and sworn before me ofDate)          Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public}


   Reviewed         (Prosecutorial Official)           Date           Reviewed (Judge / Judge Triai Referee)                     Date




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                      TOG-003070
                          Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 89 of 93

   ARREST WARRANT APPLICATION
   JD-CR-64a Rev. 3-11                                        STATE OF CONNECTICUT
   a; aon                                                       SUPERIOR COURT
   Pr. Bk. Sec. 36-1, 36-2, 36-3                                          d.ct.gov                                ;           ;
    CFS #: 1600015873                                              meena Se:                           Greenwich Police
    Name {Last First, Middle initial)                            Residence (Townaccused          Court to be held at (Town)       |Geographical
                                                                  Greenwich                      STAMFORD                         .          PO nati
   Affidavit - Continued


    11. [was driven to GPD by a family member and brought up to the Detective Division, where Det. O'Neill
    and the undersigned conducted a video and audio recorded interview.


    12. EE provided investigators with her second accountof the details surrounding thevehicle theft. a
    refused to tell investigators her friend’s name, but did state the unknown male went by the name, ‘Hi’ As
   HE spoketo us, she appeared to be nervous; her hands shook and she often avoided eye contact. Her
   answers appeared to be rehearsed and given much thought.


    13. During the interview, Sgt. Amato from the Bridgeport PD Gang Unit contacted the Detective Division and
   informed Det. Stempien of the following details surrounding BPD's investigation:


   - While on patrolin a highly violent, street gang occupied area in Bridgeport, Sgt. Amato observed I
   vehicle travel past a stop sign without coming to a complete stop.


   - The vehicle was occupied by three males. The driver was described as a Hispanic male with bushy hair, while
   the front passenger was described as a black male with a knit cap. The third passenger was positioned behind
   the driver's seat.


   - While attempting to perform a motor vehicle stop of the vehicle for the aforementioned offense, the vehicle
   engaged Sgt. Amatointo a pursuit.


   - During the pursuit, all three male occupants exited the vehicle and fled on foot.


   - BPD wasable to placethe front passengerofthe vehicle, EEE                                 into custody. Police continued to
   searchthe area for the driver and rear seat passenger.


   - Asearch of [vehicle revealed that a .45 Caliber Rugerpistol (obliterated serial number) along with
   seven (7)live rounds of ammunition were foundin the front seat.


   14. Further interview of Jresulted in herretracting her previous accounts of what had transpired. She
   instead told investigators that she /ent her car to her boyfriend / father of her child / Bridgeport resident,

   Eee,                                 20d ER. She would notprovide us with the exact reason why I                               and

    (This is page 3 of a 5 page Affidavit)

    Date                                                            Signed (Affiant)
                             05/30/2016 03:18 pm
    Jurat           Subscribed and sworn before me ofDate)          Signed (Judge/Clerk, Commissioner of Superior Court, Notary Public)


   Reviewed        (Prosecutorial Official)            Date         Reviewed (Judge / Judge Trial Referee)                            Date




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                        TOG-003071
                           Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 90 of 93

     ARREST WARRANT APPLICATION
     JD-CR-64a Rev. 3-11                                          STATE OF CONNECTICUT
     C.G.S § 54-2a                                                  SUPERIOR COURT
     Pr. Bk. Sec. 36-1, 36-2, 36-3                                     www.jud.ct.gov
     CFS #:       1600015873                                                                                Greenwich Police
|
Name (Last, First, Middle Initial) Residence (Townjof accused                                         Court to be held at (Town)   Geographical

TCS
t
|   Greenwich
    c         STAMFORD                                                                                                                            GA-1
     Affidavit - Continued
     borrowed the vehicle.


     15. During ourinterview, [began crying and continuously said that she provided investigators with all the
     information she knew. She advised that the information she providedto us will get arrested.
     was repeatedly told she was free to leave and go whenever she wanted.


     16. Investigators asked [EE permission to show us photographs off—on her phone to which she
     agreed. The photos were later captured by Det. O’Neill and forwarded to Sgt. Amato. Upon inspection, Sgt.
     Amatopositively identified J                      as the driver of vehicle.


     17. In our presence, J                     was allowed to contacther sister. During their conversation, stated, “When
     the incident happened, | reportedit right after as being stolen.”



     18. Investigator's continuously observed ij                  manipulate her cellular phonein a hurried manneras if she
     washiding information ortrying to delete content. She received numerous incoming phonecalls from
     Bridgeport based phone number, 203. IJ was asked to contact the phone numberto which she
     agreed. Uponcalling the phone number, an unknown female answered. This female than handedover the
     phone to a male subject who gj                    identified as MM It should be noted that also refers to

     ss.                 a’

     19. In their conversation, IEEE confirmed that]Jwas one of the occupants in the vehicle and that he
     GE) was currently hiding out in a Bridgeport housing project called “The Greens”. He made statements to
     GE that suggested she was well aware of everything that transpired including knowing what wasin the car
     (gun).


     20. EEEwould not provide investigators with any further information regarding this incident. She would not
     assist GPD or BPDin locating J.                       Believing that cellular phone contained evidenceof crimes
     committed in Bridgeport and Greenwich and becauseit appeared was trying to delete contentoff of the
     device, the phone wasseized.


     21. Search warrantsfor the forensic examination of [cellular phone and her AT&T call records were
     later completed by Det. O’Neill and the undersigned.



     (This is page 4 of a 5 page Affidavit)

     Date                                                               Signed (Afflant)
                              05/30/2016 03:18 pm
     Jurat           Subscribed and sworn before me ofDate)             Signed (Judge/Cilerk, Commissioner of Superior Court, Notary Public)


     Reviewed        (Prosecutorial Official)              Date          Reviewed (Judge / Judge Trial Referee)                     Date




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                        TOG-003072
                             Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 91 of 93

    ARREST WARRANT APPLICATION
    JD-GR-64a_ Rev. 3-11                                               STATE OF CONNECTICUT
   C.G.S § 54-2a                                                          SUPERIOR COURT
    Pr. Bk. Sec. 36-1, 36-2, 36-3
                                                                              www.jud.ct.gov
    CFS #         1600015873                                                                                      Greenwich Police

    Name     (Last, First, Middie initial)                                  Residence (Townjof accused      Court to be held at (Town)    |Geographica
....,,,
a   Sreeriiot STAMFORD |, GA+t
   Affidavit - Continued
   22. Basedoff of the information from cell                              phone extraction report (which included her text and call
    records), it is believed that she purposely lied to investigators regarding this incident. It is presumedthat:


    - After J                   was involved in the vehicular pursuit with the Bridgeport PD, he contacted J                             and advised
    her to report the car as being stolen.


   - Oncereporting the incident to GPD via the 911 system, IEEE lied to the police regarding the theft of her
   vehicle. Rather thaninitially telling the truth, IJ fabricated several stories as to who stole hercar.


   -[Bhad contact with I                                before and during her time with GPD patrol officers. Based on I                              text
    messages to],                            it appeared asif she was providing him with informationin real time. She even offered
   to help—flee from arrest by offering to pick him up in Bridgeport.


   23. That the undersigned respectfully requests that a warrant be granted for the arrest of
   (DOB -1996) of NG                                                in Greenwich, CT 06830 for the appropriate charges.




   {This is page 5 of a 5 page Affidavit)

    Date                                                                       Signed (Affiant)
                                 05/30/2016 03:18 pm
    Jurat            Subscribed and sworn before me ogDate)                    Signed (Judge/Cierk, Commissioner of Superior Court, Notary Public}



   Reviewed         (Prosecuterial Official)                 Date              Reviewed (Judge / Judge Trial Referee)                      Date




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                               TOG-003073
                          Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 92 of 93
                                                                                                                                                                          isposill date
                                                                                                                                                                         Disposition
       INFORMATION                                                           STATE
                                                                                             ONNECTICUT
                                                                                        0OF CON
       JD-CR-71 REV. 3-11                                                         SUPERIOR COURT
       Police Case number                                        Agency name                                                                                             Agency number

      1600015873                                                  Greenwich Police                                                                                       0057

     Title, Allegation and Counts
       State of Connecticul vs.(Name of accused)                                                      Residence (Town) of accused                      Docket number

                                                                                                      Greenwich
                                                                                                                                   Dateof birth
                                                                                                                                            1996            The undersigned Prosecuting
                                                                                                                                                            Authority of the Superior Court
      To be held at (Town)                                                                   Geographicat                          Court date               of the State of Connecticut
«=
STAMFORD ear GAS chargesthat:
      Count One —— Did commit the offense of:                                                                                                     Continued to         Purpose     Reason
       INTERFERING WITH AN OFFICER

      Al (Town)                         On or about (Date)                                         In violation of General Stalute number

       Greenwich                         05/02/2016                                               §3a-167a
      Count Two —— Did commit the offense of:


      FALSELY REPORTING AN INCIDENT 2ND DEGREE
      At (Town)                         On or about (Date}                                        In violation of General Statule number

      Greenwich                          05/02/2016                                               §3a-180c
      Count Three— Did commit the offense of:

       MISUSE OF 911 SYSTEM
      Al {Town}                         On or about (Date)                                        In violation of General Statule number

       Greenwich                        05/02/2016                                                 §3a-180d
                                                                           Date                   Signed (Prosecuting Authority)
      CJ See other sheelfor additional counts

     Court Action
of
advised rights before plea Surety Election                                                                                                                                                  (Date}

     {Judge)                                (Date)                                                                                                                        CT
     [_] Attorney         Public defender                                                                                                                                 property inventory number




      Count             Plea date                                                                                                                                Additional disposition




                                                                                Other Court Action




               number

                                    Ome 0 ner                 C) Bond forfeited             (] Forteiture vacated             oO Forfeiture vacated and bond reinstated
     Application fee - receipt number                   one                fee - receipt number                 Circle one                 fee - receipt number
     if paid                                         WIiQ        paid                                            wItQ          paid

                on                                                      an original disposition



                                                              This is page 1 of a 2 page information




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                                                            TOG-003074
                            Case 3:18-cv-01322-KAD Document 308-40 Filed 09/29/20 Page 93 of 93
      INFORMATION                                                     STATE OF CONNECTICUT                                      Disposition date
     JD-GR-71 Rev. 3-11                                                SUPERIOR COURT
      Police Case number                                  Agency name                                                           Agency number

      1600015873                                            Greenwich Police                                                   0057


     Arrest Warrant

|
nee"“Gaa State of Connecticut vs.
      number
      To: Any Proper Officer of the State of Connecticut
             By Authority of the State of Connecticut, you are hereby commanded to arrest the body of the
     within-named accused. (“X” ail that apply)


        oO          A. Accused is ordered to be brought before a clerk or assistant clerk of the Superior Court.

_
[] B. Accusedis notentitled to bail.
                         If A, B or both are checked above, you shall without undue delay bring the arrested person before the clerk

                         or assistant clerk of the Superior Court for the geographical area where the offense is alleged to have been
                         committed, or if the clerk's office is not open, to a community correctional center within said geographical
                         area, or the nearest community correctional center if no such center exists in the geographical area, or to
                         the Correctional Institution, as the case may be.                                                   Extradition boundaries
                                                                                                                             established by prosecutor
        C]_      sC. Bail set at

        (]       D. Non-financial conditions of release:




_
(J E. Conditionsof release not determined by the court.
       By the Court          SignediJudge of the Superlor Court)                             Date      Name of the Judge(Print or type)




       Return On Arrest Warrant
       Si        nical       Town   of                                                                       D                                           .
      um                       eons                                                                           =                 State of Connecticut
       number
      Then and there, by virtue of the within and foregoing complaint and warrant , | arrested the body of the within-named accused and read the

                in the hearing of sald accused; and have said accused here in court for examination.

      Attest(Officer's signature and Department)



             Date                                         Other Court action                                                              Judge




                                                            This is page 2 of a 2 page information




 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                  TOG-003075
